 

Exhibit 10.1

 

AMERI HOLDINGS, INC.

 

and

 

JAY PHARMA MERGER SUB, INC.

 

and

 

JAY PHARMA INC.

 

and

 

1236567 B.C. UNLIMITED LIABILITY COMPANY

 

and

 

BARRY KOSTINER

 

 

 

 

TENDER OFFER SUPPORT AGREEMENT AND TERMINATION OF AMALGAMATION AGREEMENT

 

Dated effective as of August 12, 2020

 

 

 

 


1

 

 

TENDER OFFER SUPPORT AGREEMENT AND TERMINATION OF AMALGAMATION AGREEMENT

 

THIS TENDER OFFER SUPPORT AGREEMENT AND TERMINATION OF AMALGAMATION AGREEMENT
(this “Agreement”) is made effective as of August 12, 2020 (the “Execution
Date”)

 

BETWEEN:

 

AMERI HOLDINGS, INC., a corporation existing under the laws of the State of
Delaware

 

(“Parent”)

 

AND:

 

JAY PHARMA INC., a corporation existing under the laws of Canada

 

(“Company”)

 

AND:

 

JAY PHARMA MERGER SUB, INC., solely with respect to the provisions set forth in
Section 2.1

 

AND:

 

1236567 B.C. UNLIMITED LIABILITY COMPANY, solely with respect to the provisions
set forth in Section 2.1

 

AND:

 

BARRY KOSTINER, solely with respect to the provisions set forth in Section 2.1

 

WHEREAS:

 

A. Parent and the Company previously entered into that certain Amalgamation
Agreement, dated as of January 10, 2020, by and among Parent, the Company and
the other signatories thereto, as amended by that certain Amalgamation Amendment
Agreement, dated as of May 4, 2020, as amended by that certain Amalgamation
Agreement Amendment No. 2, dated as of May 26, 2020 (the “Amalgamation
Agreement”);     B. The parties to the Amalgamation Agreement desire to
terminate the Amalgamation Agreement and to enter into this Agreement, pursuant
to the terms hereof;     C. Parent has agreed to make a tender offer (such
offer, as it may be amended or supplemented from time to time as permitted under
this Agreement, the “Offer”) to purchase all of the outstanding Company Common
Shares (as defined herein) for the number of shares of Parent Common Stock (as
defined herein) equal to the Exchange Ratio (as defined herein), subject to the
terms of Article 2 (the “Offer Price”); and

 

D. The Parties (as defined herein) wish to enter into this Agreement to set out
the terms and conditions of the Offer and the matters related thereto.

 

 

2

 

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Parties covenant and agree as
follows:

 

Article 1
INTERPRETATION

 

1.1 Defined Terms

 

In this Agreement and in the recitals hereto, unless there is something in the
context or subject matter inconsistent therewith, the following terms will have
the following meanings:

 

“1933 Act” means the United States Securities Act of 1933, as amended and the
rules and regulations promulgated thereunder.

 

“Acquisition Proposal” means, other than the transactions contemplated by this
Agreement, any offer, proposal or inquiry (written or oral) from any Person or
group of Persons other than the Parties after the date of this Agreement
relating to: (a) any direct or indirect sale, disposition, alliance or joint
venture (or any lease, long-term supply agreement or other arrangement having
the same economic effect as a sale), in a single transaction or a series of
related transactions, of assets representing 20% or more of the consolidated
assets or contributing 20% or more of the consolidated revenue of the Company or
the Parent and their respective Subsidiaries or of 20% or more of the voting,
equity or other securities of the Company, the Parent, or any of their
respective Subsidiaries (or rights or interests therein or thereto); (b) any
direct or indirect take-over bid, tender offer, exchange offer, treasury
issuance or other transaction that, if consummated, would result in a Person or
group of Persons beneficially owning 20% or more of any class of voting, equity
or other securities or any other equity interests (including securities
convertible into or exercisable or exchangeable for securities or equity
interests) of the Company, the Parent, or any of their respective Subsidiaries;
(c) any plan of arrangement, merger, amalgamation, consolidation, share
exchange, business combination, reorganization, recapitalization, liquidation,
dissolution, winding up or exclusive license involving the Company, the Parent,
or any of their respective Subsidiaries; (d) any other similar transaction or
series of transactions involving the Company, the Parent, or any of their
respective Subsidiaries; or (e) any other transaction, the consummation of which
could reasonably be expected to impede, prevent or delay the transactions
contemplated by this Agreement, including the Offer.

 

“Affiliate” with respect to any specified Person at any time, means each Person
that, directly or indirectly, alone or through one or more intermediaries,
controls, is controlled by, or is under direct or indirect common control with,
such specified Person at such time.

 

“Alpha Exchange Agreement” has the meaning set forth in Section 2.3(c).

 

“Alpha Investment” has the meaning set forth in Section 2.3(c).

 

“Applicable Laws” means, with respect to any Person, any and all applicable law
(statutory, civil, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement, whether domestic or foreign, enacted, adopted,
promulgated or applied by a Governmental Authority that is binding upon or
applicable to such Person or its business, property or securities, and to the
extent that they have (or are applied as if they have) the force of law,
policies, guidelines, notices and protocols of any Governmental Authority, as
amended.

 

3

 

 

“Authorization” means, with respect to any Person, any order, permit, approval,
consent, waiver, license, registration, qualification, certificate or other
similar authorization of or from any Governmental Authority having jurisdiction
over the Person.

 

“Bankruptcy and Equity Exceptions” has the meaning set forth in Section 4.1(d).

 

“Breaching Party” has the meaning specified in Section 7.9(c).

 

“Bridge Loan Financing” shall mean a financing by the Company of up to
$2,000,000 in exchange for the issuance of equity or debt by the Company prior
to the consummation of the Transaction.

 

“Business Day” means any day other than a Saturday, Sunday or a day observed as
a holiday in the Province of Ontario or New York, New York.

 

“CBCA” means the Canada Business Corporations Act, as amended.

 

“Certifications” has the meaning set forth in Section 5.1(k)(i).

 

“Closing” means the closing of the Transaction.

 

“Closing Date” means the date of the completion of the Offer.

 

“COBRA” means the health care continuation and notice provisions of the
Consolidated Omnibus Budget Reconciliation Act of 1985 and the regulations
thereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collective Agreements” means collective agreements and related documents
including benefit agreements, letters of understanding, letters of intent and
other written communications (including arbitration awards).

 

“Company” has the meaning set forth on the first page of this Agreement.

 

“Company Board” means the board of directors of Company.

 

“Company Board Approval and Recommendation” has the meaning set forth in Section
2.2(f)

 

“Company Change in Recommendation” has the meaning set forth in Section
9.2(a)(iv)(C)(1).

 

“Company Common Shares” means the common shares in the capital of the Company.

 

“Company Disclosure Letter” means the disclosure letter of the Company to be
signed and delivered by Company to Parent: (a) on or prior to the Execution
Date, and (b) at the Effective Time as updated to the Effective Time.

 

4

 

 

“Company Employees” means the officers and employees of the Company.

 

“Company Expense Reimbursement” has the meaning set forth in Section
10.16(a)(i).

 

“Company Expense Reimbursement Event” has the meaning set forth in Section
10.16(a)(ii).

 

“Company Financial Statements” means the (a) audited annual consolidated
financial statements of the Company as at, and for the years ended, December 31,
2018 and 2017, and the notes thereto, and (b) unaudited consolidated financial
statements of the Company as at, and for the six months ended September 30,
2019, consisting of consolidated statements of financial position and the
accompanying consolidated statements of operations and comprehensive loss,
consolidated statements of cash flows and consolidated statements of
shareholders’ equity of the Company, and all notes in respect thereof.

 

“Company LTIP” means the Jay Pharma Inc. 2019 Long-Term Incentive Plan.

 

“Company Optionholders” means the holders of Company Options.

 

“Company Options” means the outstanding options of the Company to purchase
Company Common Shares issued pursuant to the Company LTIP.

 

“Company Placement Agent Agreement” means that certain Placement Agent and
Merger Advisory Agreement, dated as of January 10, 2020, by and between the
Company and Palladium Capital Advisors, LLC.

 

“Company Securityholders” means, collectively, the Company Shareholders, the
Company Optionholders and the Company Warrantholders.

 

“Company Shareholders” means the holders of Company Common Shares.

 

“Company Warrantholders” means the holders of Company Warrants.

 

“Company Warrants” means the outstanding common share purchase warrants of the
Company to purchase Company Common Shares as set forth in the Company Disclosure
Letter.

 

“Confidentiality Agreement” means the non-disclosure agreement dated July 24,
2019 between the Parent and the Company.

 

“Contract” means any contract, agreement, license, franchise, lease,
arrangement, commitment, understanding or other right or obligation to which a
Party or any Affiliate thereof is a party, or is bound or affected by, or to
which any of their respective properties or assets is subject.

 

“Director” means the director appointed under the CBCA, as applicable.

 

“DTC” means the Depository Trust Company.

 

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system of
the United States Securities and Exchange Commission.

 

5

 

 

“Effective Time” means the time of completion of the Offer.

 

“Effectiveness Deadline” has the meaning set forth in Section 2.6(b).

 

“Employee Plans” has the meaning set forth in Section 4.1(bb)(i).

 

“End Date” means January 1, 2021.

 

“Environmental Laws” means all Applicable Laws and agreements with Governmental
Authorities and all other statutory requirements relating to public health and
safety, noise control, pollution or the protection of the environment or to the
generation, production, installation, use, storage, treatment, transportation,
Release or threatened Release of Hazardous Substances, including civil
responsibility for acts or omissions with respect to the environment, mine
reclamation, restoration or rehabilitation and all Authorizations issued
pursuant to such laws, agreements or other statutory requirements.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is or at any relevant time was treated as a single employer with any Person
within the meaning of Section 414 of the Code.

 

“Exchange Ratio” means the following ratio (rounded to four decimal places): the
quotient obtained by dividing (a) the Company Transaction Shares by (b) the
Company Outstanding Shares, in which:

 

  (i) “Company Allocation Percentage” means eighty-four percent (84%).

 

  (ii) “Company Transaction Shares” means the product determined by multiplying
(a) the Post-Closing Parent Shares by (b) the Company Allocation Percentage.

 

  (iii) “Company Outstanding Shares” means the total number of shares of Company
Common Shares outstanding immediately prior to the Effective Time expressed on a
fully-diluted basis; provided however, that for purposes of this definition of
“Company Outstanding Shares” the Company’s fully diluted share count shall not
include (A) any Company Common Shares, Warrants and Pre-Funded Warrants issued
to Alpha Capital Anstalt in connection with the Bridge Loan Financing and the
Alpha Investment as more fully described in Section 2.3(c) of this Agreement and
(B) any Company Common Shares issuable upon the exercise of the warrants to
purchase up to 7% of the Company Common Shares to be issued to Palladium Capital
Advisors, LLC pursuant to Company Placement Agent Agreement.

 

  (i) “Parent Allocation Percentage” means sixteen percent (16%).

 

  (ii) “Parent Outstanding Shares” means the total number of shares of Parent
Common Stock outstanding immediately prior to the Effective Time expressed on a
fully-diluted basis, including, for the avoidance of doubt, any Parent Common
Stock issued in connection with the Parent Financing; provided however, that for
purposes of this definition of “Parent Outstanding Shares” Parent’s fully
diluted share count shall only take into account two-thirds of the number of
shares of Parent Common Stock underlying any outstanding Parent Warrants, but
shall include the shares of Parent Common Stock underlying the warrants to
purchase up to 646,094 shares of Parent Common Stock pursuant to that certain
Common Stock Purchase Warrant, dated as of May 6, 2020, issued by Parent to
Alpha Capital Anstalt.

 

6

 

 

  (i) “Post-Closing Parent Shares” means the quotient determined by dividing (a)
the Parent Outstanding Shares by (b) the Parent Allocation Percentage.

 

“Execution Date” has the meaning set forth on the first page of this Agreement.

 

“Filing Deadline” has the meaning set forth in Section 2.6(b).

 

“Fundamental Representations” means the representations and warranties contained
in Sections 4.1(a) (first sentence), 4.1(b), 4.1(c), 4.1(d), 4.1(i), 4.1(q),
4.1(r), 4.1(dd), 4.1(ee), 5.1(a) (first sentence), 5.1(b), 5.1(c), 5.1(d),
5.1(e), 5.1(g), 5.1(k), 5.1(l), 5.1(m), 5.1(n), 5.1(u), 5.1(v), 5.1(gg), and
5.1(ii).

 

“Governmental Authority” means any: (a) multinational, federal, provincial,
state, regional, municipal, local or other government, governmental or public
department, ministry, central bank, court, tribunal, arbitral body, commission,
commissioner, board, tribunal, official, minister, bureau or agency, domestic or
foreign; (b) subdivision, agent, commission, board or authority of any of the
foregoing, including the Securities Authorities; or (c) quasi-governmental or
private body, including any tribunal, commission, regulatory agency or
self-regulatory organization, exercising any regulatory, expropriation or taxing
authority under, or for the account of, any of the foregoing, including any
stock exchange.

 

“Hazardous Substances” means any element, waste or other substance, whether
natural or artificial and whether consisting of gas, liquid, solid or vapor that
is prohibited, listed, defined, judicially interpreted, designated or classified
as dangerous, hazardous, radioactive, explosive or toxic or a pollutant or a
contaminant under or pursuant to any applicable Environmental Laws, and
specifically including petroleum and all derivatives thereof or synthetic
substitutes therefor and asbestos or asbestos-containing materials or any
substance which is deemed under Environmental Laws to be deleterious to natural
resources or worker or public health and safety.

 

“Intellectual Property” means all of the following, worldwide, whether
registered, unregistered or registrable: (a) trademarks and service marks, trade
dress, product configurations, trade names and other indications of origin,
applications or registrations in any jurisdiction pertaining to the foregoing
and all goodwill associated therewith; (b) inventions, discoveries,
improvements, ideas, know-how, methodology, models, algorithms, formulae,
systems, processes, technology, whether patentable or not, and all patents,
industrial designs, and utility models, and all applications pertaining to the
foregoing, in any jurisdiction, including re-issues, continuations, divisionals,
continuations-in-part, re-examinations, renewals and extensions; (c) trade
secrets and other rights in confidential and other nonpublic information; (d)
software, including interpreted or compiled Source Code, object code,
development documentation, programming tools, drawings, specifications, metadata
and data; (e) copyrights in writings, designs, mask works, software, content and
any other original works of authorship in any medium, including applications or
registrations in any jurisdiction for the foregoing and all moral rights in the
foregoing; (f) data and database rights; (g) internet websites, domain names and
registrations pertaining thereto; (h) social media accounts, the usernames and
passwords associated therewith, and all content contained therein; (i) any other
intellectual property or proprietary rights of any kind, nature or description;
and (j) any tangible embodiments of the foregoing (in whatever form or medium).

 

7

 

 

“Intellectual Property Rights” has the meaning set forth in Section 4.1(v).

 

“IRS” means the United States Internal Revenue Service.

 

“Leased Properties” has the meaning set forth in Section 4.1(t)(ii).

 

“Liability” or “Liabilities” means, with respect to any Person, any liability or
obligation of such Person of any kind, character or description, whether known
or unknown, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, determined, determinable or otherwise, and whether or not
the same is required to be accrued on the financial statements of such Person.

 

“Lien” means any mortgage, charge, pledge, hypothecation, security interest,
prior claim, encroachment, option, right of first refusal or first offer,
occupancy right, covenant, assignment, lien (statutory or otherwise), defect of
title, or restriction or adverse right or claim, or other third party interest
or encumbrance of any kind, in each case, whether contingent or absolute.

 

“Lock-Up Agreement” has the meaning set forth in Section 7.3(h).

 

“Material Adverse Effect” when used in connection with a Party means any change,
event, occurrence, effect, state of facts or circumstance that, either
individually or in the aggregate, is or would reasonably be expected to be
material and adverse to the business, operations, results of operations, assets,
properties, condition (financial or otherwise) or liabilities (contingent or
otherwise) or prospects of that Party and its Subsidiaries, taken as a whole,
and would, or would be reasonably expected to, prevent or materially delay
either Party from consummating the transactions contemplated by this Agreement
by the End Date, except any such change, event, occurrence, effect, state of
facts or circumstance resulting from: (a) any change in general political,
economic, financial, currency exchange, securities, capital or credit market
conditions in Canada or the United States; (b) any change or proposed change in
Applicable Laws or United States GAAP; (c) any change affecting the industries
or markets in which such Party operates; (d) any natural disaster or the
commencement or continuity of any act of war, armed hostilities or acts of
terrorism; (e) the announcement of this Agreement or the transactions
contemplated hereby; (f) any action taken (or omitted to be taken) by a Party or
its Subsidiaries which is required to be taken (or omitted to be taken) pursuant
to this Agreement; (g) change in the market price or trading volume of any
securities of a Party (it being understood that the causes underlying such
change in market price or trading volume may be taken into account in
determining whether a Material Adverse Effect has occurred); provided, however,
that with respect to clauses (a) through to and including (c), such matters do
not have a materially disproportionate effect on such Party and its
Subsidiaries, taken as a whole, relative to companies of similar size operating
in the industries or markets in which such Party operates (in which case the
incremental disproportionate effect may be taken into account in determining
whether there has been, or is reasonably expected to be, a Material Adverse
Effect), and provided further, however, that unless expressly provided in any
particular section of this Agreement, references in certain sections of this
Agreement to dollar amounts are not intended to be, and shall be deemed not to
be, illustrative or interpretive for the purpose of determining whether a
“Material Adverse Effect” has occurred.

 

“Material Contract” means each Contract to which a Party or any Affiliate
thereof is a party that is, or will be as at the Effective Time, in force by
which any such Party or Affiliate thereof is bound, or to which it or its
respective assets are subject, which: (a) have total payment obligations on the
part of such Party or Affiliate thereof which reasonably can be expected to
exceed $50,000; (b) are for a term extending at least one year after the
Effective Time; (c) have been entered into out of the Ordinary Course; or (d)
are otherwise material to such Party.

 

8

 

 

“Minimum Tender Condition” has the meaning set forth in Section 8.4.

 

“Misrepresentation” has the meaning specified under Securities Laws.

 

“Name Change” means a change of the name of the Parent from “Ameri Holdings,
Inc.” to “Jay Pharma Inc.”, or such other name as is determined by the Company.

 

“NASDAQ” means The Nasdaq Stock Market LLC.

 

“NASDAQ Listing Application” has the meaning set forth in Section 3.1.

 

“Note” has the meaning set forth in Section 2.3(c).

 

“Noteholder” has the meaning set forth in Section 2.3(c).

 

“Offer” has the meaning set forth in Recital C.

 

“Offer Commencement Date” has the meaning set forth in Section 2.2(a).

 

“Offer Price” has the meaning set forth in Recital C.

 

“Option Exchange Agreements” has the meaning set forth in Section 2.3(a).

 

“Ordinary Course” means, with respect to an action taken by a Person, that such
action is consistent with the past practices of the Person and is taken in the
ordinary course of the normal day-to-day operations of the Person.

 

“Organizational Documents” means, with respect to a Person, (i) the certificate
or articles of incorporation, amalgamation, organization or formation and the
by-laws, the partnership agreement or operating or limited liability company
agreement (as applicable), and (ii) any documents comparable to those described
in clause (i) as may be applicable pursuant to any Applicable Laws.

 

“Other Filings” has the meaning set forth in Section 7.13(a).

 

“Owned Properties” has the meaning set forth in Section 4.1(t)(i).

 

“Parent” has the meaning set forth on the first page of this Agreement.

 

“Parent Board” means the board of directors of the Parent.

 

“Parent Board Approval” has the meaning set forth in Section 5.1(u).

 

“Parent Capital Stock” means Parent Common Stock and Parent Preferred Stock.

 

“Parent Change in Recommendation” has the meaning specified in Section
9.2(a)(iii)(B)(1).

 

“Parent Charter Amendment” means the amendment of the Parent’s charter required
to reflect the Name Change, Stock Split and any other items that may require the
Parent to amend its charter.

 

9

 

 

“Parent Common Stock” means the common stock, par value $0.01 per share, of the
Parent.

 

“Parent Disclosure Letter” means the disclosure letter of the Parent to be
signed and delivered by Parent to Company (a) on or prior to the Execution Date,
and (b) at the Effective Time as updated to the Effective Time.

 

“Parent Employee Plans” has the meaning set forth in Section 5.1(dd)(i).

 

“Parent Employees” means the officers and employees of the Parent and its
Subsidiaries.

 

“Parent Expense Reimbursement” has the meaning set forth in Section 10.16(a)(i).

 

“Parent Expense Reimbursement Event” has the meaning set forth in Section
10.16(a)(iii).

 

“Parent Fairness Opinion” means an updated opinion of Gemini Partners, Inc.
delivered to the Parent Board prior to the execution of this Agreement.

 

“Parent Financial Statements” means the (a) audited condensed consolidated
financial statements of the Parent as at, and for the years ended, December 31,
2018 and 2017, including the notes thereto, and (b) unaudited condensed
consolidated financial statements of the Parent as at, and for the six months
ended June 30, 2019 and 2018, consisting of the unaudited condensed consolidated
balance sheets, the unaudited condensed consolidated statements of operations
and comprehensive income (loss), the unaudited condensed consolidated statements
of cash flows and the consolidated statement of changes in shareholders’ equity,
including all notes in respect thereof, in each case as contained or
incorporated by reference in the Parent SEC Documents.

 

“Parent Financing” shall mean the financing by Parent of an aggregate of
$3,725,000 in exchange for the issuance of equity of the Parent prior to the
consummation of the Transaction.

 

“Parent Intellectual Property Rights” has the meaning set forth in Section
5.1(y).

 

“Parent Leased Properties” has the meaning set forth in Section 5.1(w)(ii).

 

“Parent Legacy Business Disposition” has the meaning set forth in Section 7.10.

 

“Parent Legacy Business Valuation” has the meaning set forth in Section 7.10.

 

“Parent Meeting” means the meeting of the Parent Stockholders, including any
adjournment or postponement thereof, for the purpose of, among other things,
considering and, if thought fit, approving the Parent Stockholder Approval
Resolutions.

 

“Parent Options” means the outstanding options to purchase Parent Common Stock
issued pursuant to the Parent Stock Incentive Plan.

 

10

 

 

“Parent Owned Properties” has the meaning set forth in Section 5.1(w)(i).

 

“Parent Preferred Stock” means the preferred stock, par value $0.01 per share,
of Parent.

 

“Parent SEC Documents” has the meaning set forth in Section 5.1(k)(i).

 

“Parent Share Purchase Agreement” has the meaning set forth in Section 7.10.

 

“Parent Stock Incentive Plan” means that certain Ameri Holdings, Inc. 2015
Equity Incentive Award Plan, as amended to the date of this Agreement.

 

“Parent Stockholder Approval” means the approval by the Parent Stockholders of
the Parent Stockholder Approval Resolution.

 

“Parent Stockholder Approval Resolution” means the special resolution of the
Parent Stockholders approving the Offer, the issuance of Parent Common Stock on
exchange of the Company Common Shares, the issuance of the Series B Warrants,
the Parent Charter Amendment and the Resulting Issuer Incentive Stock Plan.

 

“Parent Stockholders” means the holders of Parent Common Stock as of immediately
prior to the Effective Time.

 

“Parent Subsidiaries” has the meaning set forth in Section 5.1(j)(i).

 

“Parent Technology” has the meaning set forth in Section 5.1(y).

 

“Parent Warrants” means the outstanding common stock purchase warrants of the
Parent to purchase Parent Common Stock.

 

“Parties” means, collectively, the Parent and the Company and “Party” means any
one of them.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Permitted Liens” means, in respect of a Party or any of its Subsidiaries, any
one or more of the following:

 

  (a) Liens for Taxes which are not delinquent or that are being disputed in
good faith;

 

  (b) inchoate or statutory Liens of contractors, subcontractors, mechanics,
workers, suppliers, materialmen, carriers and others arising in the Ordinary
Course, provided that such Liens are related to obligations not due or
delinquent, are not registered against title to any assets of such Party or its
Subsidiaries and in respect of which adequate holdbacks are being maintained as
required by Applicable Law and under United States GAAP;

 

  (c) the right reserved to or vested in any Governmental Authority by any
statutory provision or by the terms of any lease, license, franchise, grant or
permit of such Party or its Subsidiaries, to terminate any such lease, license,
franchise, grant or permit, or to require annual or other payments as a
condition of their continuance;

 

  (d) easements, including rights of way for, or reservations or rights of
others relating to, sewers, water lines, gas lines, pipelines, electric lines,
telegraph and telephone lines and other similar services and any registered
restrictions or covenants that run with the land, provided that there has been
compliance with the material provisions thereof and that they do not in the
aggregate materially detract from the ability to use any leased properties and
would not reasonably be expected to materially and adversely affect the ability
of such Party to carry on its business in the Ordinary Course; and

 

11

 

 

  (e) in the case of the Company or Parent, Liens listed and described in the
Company or Parent Disclosure Letter, as applicable and, in the case of Parent,
the SEC Document.

 

“Person” is to be construed broadly and includes any natural person, estate,
partnership, limited partnership, limited liability partnership, body corporate,
limited liability company, unlimited liability company, joint stock company,
trust, estate, unincorporated association, joint venture or other entity or
Governmental Authority.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Authority.

 

“Proxy Statement/Prospectus” has the meaning set forth in Section 7.13(a).

 

“Regulatory Approval” means any consent, waiver, permit, exemption, review,
order, decision or approval of, or any registration and filing with, any
Governmental Authority having authority over a party hereto, or the expiry,
waiver or termination of any waiting period imposed by Applicable Law or a
Governmental Authority having authority over a Party hereto, in each case that
is required in connection with the Transaction.

 

“Release” has the meaning prescribed in any Environmental Law and includes any
sudden, intermittent or gradual release, spill, leak, pumping, addition,
pouring, emission, emptying, discharge, migration, injection, escape, leaching,
disposal, dumping, deposit, spraying, burial, abandonment, incineration,
seepage, placement or introduction of a Hazardous Substance, whether accidental
or intentional, into the environment.

 

“Representatives” has the meaning set forth in Section 6.1(a).

 

“Resulting Issuer” means Parent as it exists upon completion of the Offer.

 

“Resulting Issuer Capital Stock” means (a) the shares of Resulting Issuer Common
Stock or Resulting Issuer Preferred Stock, as applicable, issuable in connection
with the transactions contemplated hereby, (b) the shares of Resulting Issuer
Common Stock issuable upon the exercise of Resulting Issuer Options, (c) the
shares of Resulting Issuer Common Stock issuable upon the exercise of Resulting
Issuer Warrants, (d) the shares of Resulting Issuer Common Stock issuable
pursuant to the Resulting Issuer Incentive Stock Plan and (e) the shares of
Resulting Issuer Common Stock issuable upon the conversion of Resulting Issuer
Preferred Stock.

 

“Resulting Issuer Common Stock” means the outstanding shares of Parent Common
Stock upon completion of the Stock Split, consummation of the Offer and the
completion of the Name Change.

 

“Resulting Issuer Incentive Stock Plan” has the meaning set forth in Section
7.5(o).

 

“Resulting Issuer Options” means the common share purchase options of the
Resulting Issuer for which Company Options shall be exchanged as provided in
Section 2.3.

 

12

 

 

“Resulting Issuer Preferred Stock” has the meaning set forth in Section 2.3(c).

 

“Resulting Issuer Warrants” means the common share purchase warrants of the
Resulting Issuer for which Company Warrants shall be exchanged as provided in
Section 2.3.

 

“S-4 Registration Statement” has the meaning set forth in Section 7.13(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Acts” means, collectively, the Securities Act (Ontario), the 1933
Act, and the United States Exchange Act.

 

“Securities Authorities” means the Ontario Securities Commission, the applicable
securities commissions and other securities regulatory authorities in each of
the other provinces of Canada, the SEC and the applicable securities commissions
in each of the states of the United States.

 

“Securities Laws” means the Securities Acts, all other applicable Canadian
provincial securities laws (including MI 61-101), all other applicable United
States state securities or “blue sky” laws, and the rules and regulations and
published policies under the foregoing securities laws and applicable exchange
rules and listing standards.

 

“Series A Warrants” means those certain Series A Warrants to be issued to
Noteholder on or immediately prior to the Effective Time pursuant to the terms
of a Securities Purchase Agreement dated January 10, 2020, between the Company
and Noteholder (the “SPA”).

 

“Series B Warrants” means those certain Series B Warrants to be issued to
Noteholder on or immediately prior to the Effective Time pursuant to the terms
of this Agreement.

 

“Series B Warrant Shares” means those certain shares of Resulting Issuer Common
Stock issuable upon any exercise of the Series B Warrants.

 

“Signing Form 8-K” has the meaning set forth in Section 7.11(d).

 

“SMRH” has the meaning set forth in Section 10.19.

 

“Source Code” means, collectively, any software source code, including any
portion or aspect of the software source code, or any proprietary information or
algorithm contained in or relating to any software source code, including
related documentation.

 

“Stock Split” means a reverse stock split of the issued and outstanding shares
of Parent Common Stock at a ratio sufficient to increase the then-current
trading price per share of Parent Common Stock to at least $6.00.

 

“Subsidiary” means, with respect to a Person, any entity in which such Person
directly or indirectly owns, beneficially or of record, (a) an amount of voting
securities of or other interests in such entity that is sufficient to enable
such Person to elect at least a majority of the members of such entity’s board
of directors or other governing body, or (b) at least 50% of the outstanding
equity or financial interests of such entity.

 

13

 

 

“Superior Proposal” means a written Acquisition Proposal which the Parent Board
determines in its good faith judgment (a) to be reasonably likely to be
consummated if accepted and (b) to be more favorable to the Parent’s
stockholders from a financial point of view than the Transaction, in each case,
taking into account at the time of determination all relevant circumstances,
including the various legal, financial and regulatory aspects of the proposal,
all the terms and conditions of such proposal and this Agreement and any changes
to the terms of this Agreement offered by Company in response to such Superior
Proposal. For the purposes of the term “Superior Proposal,” references to the
term “Acquisition Proposal” shall have the meaning specified in this Section
1.1, except that references to “20% or more” in the definition of “Acquisition
Proposal” in Section 1.1 shall be deemed to be references to “50% or more.”

 

“Tax Act” means the Income Tax Act, R.S.C. 1985 (5th Supp.) c.1, and the
regulations thereunder, as amended.

 

“Tax Returns” means any and all returns, reports, declarations, elections,
notices, forms, designations, filings, and statements (including estimated tax
returns and reports, withholding tax returns and reports, and information
returns and reports) filed or required to be filed in respect of Taxes.

 

“Taxes” means: (a) any and all taxes, duties, fees, excises, premiums,
assessments, imposts, levies and other charges or assessments of any kind
whatsoever imposed by any Governmental Authority, whether computed on a
separate, consolidated, unitary, combined or other basis, including all license
and registration fees and all employment insurance, health insurance and
government pension plan premiums or contributions, (b) all interest, penalties,
fines, additions or other additional amounts imposed by any Governmental
Authority on or in respect of amounts of the type described herein, (c) any
Liability for the payment of any amounts of the type described herein as a
result of being a member of an affiliated, consolidated, combined or unitary
group for any period, and (d) any Liability for the payment of any amounts of
the type described herein as a result of any express or implied obligation to
indemnify any other Person or as a result of being a transferee or successor in
interest to any party.

 

“Technology” has the meaning set forth in Section 4.1(v).

 

“Terminating Party” has the meaning set forth in Section 7.9 (c).

 

“Termination Notice” has the meaning set forth in Section 7.9(c).

 

“Transaction” means, collectively, the Offer and all transactions undertaken by
the Parties in connection therewith including, for greater certainty, the Stock
Split and the Parent Legacy Business Disposition.

 

“Transaction Board Members” has the meaning set forth in Section 10.19.

 

“Transaction Documents” means this Agreement, the Company Disclosure Letter, the
Parent Disclosure Letter and all such further documents, agreements and
instruments required to be executed or filed by any Party or any Affiliate
thereof to effect the consummation of the Offer (all of which will be in form
and content reasonably satisfactory to each Party) pursuant to the requirements
of Applicable Laws relating to the Offer, or by any other Governmental Authority
having jurisdiction, in order to carry out the terms and objectives of this
Agreement, including, without limitation, those required by the Securities
Authorities.

 

14

 

 

“Transaction Engagements” has the meaning set forth in Section 10.19.

 

“Treasury Regulations” has the meaning set forth in Section 2.5.

 

“United States Exchange Act” means the United States Securities Exchange Act of
1934, as amended and the rules and regulations promulgated thereunder.

 

“United States GAAP” means United States Generally Accepted Accounting
Principles.

 

“Warrant Exchange Agreements” has the meaning set forth in Section 2.3(b).

 

1.2 Interpretation Not Affected by Headings

 

The division of this Agreement into articles, sections and subsections, and the
insertion of headings herein, are for convenience of reference only and will not
affect in any way the meaning or interpretation of this Agreement. The terms
“hereof”, “herein”, “hereto”, “hereunder” and similar expressions refer to this
Agreement and not to any particular article, section or other portion hereof,
and include any agreement, schedule or instrument supplementary or ancillary
hereto.

 

1.3 Meaning of “including”

 

The word “including”, when following a general statement or term, is not to be
construed as limiting the general statement or term to any specific item or
matter set forth or to similar items or matters, but rather as permitting the
general statement or term to refer also to all other items or matters that could
reasonably fall within its broadest possible scope.

 

1.4 Extended Meanings

 

In this Agreement, unless the context otherwise requires, words importing the
singular include the plural and vice versa, words importing the use of either
gender include both genders and neuter, and a reference to a Person includes any
successor to that Person.

 

1.5 Date for Any Action

 

If the date on which any action is required to be taken hereunder is not a
Business Day, such action will be required to be taken by the applicable Party
on the next succeeding Business Day.

 

1.6 Statutory References

 

Unless otherwise expressly stated, any reference in this Agreement to a statute
includes each regulation and rule made thereunder, all amendments to such
statute, regulation or rule in force from time to time, and any statute,
regulation or rule that supplements or supersedes such statute, regulation or
rule.

 

1.7 Currency

 

Unless otherwise stated, all references in this Agreement to amounts of money
are expressed in lawful money of the United States of America.

 

15

 

 

1.8 Invalidity of Provisions

 

Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction will not affect the validity or
enforceability of any other provision hereof.

 

1.9 Accounting Matters

 

Unless otherwise stated, all accounting terms used in this Agreement have the
meaning attributable thereto under United States GAAP and all determinations of
an accounting nature required to be made hereunder will be made in a manner
consistent with United States GAAP.

 

1.10 Interpretation Not Affected by Party Drafting

 

The Parties acknowledge that their respective legal counsel have reviewed and
participated in settling the terms of this Agreement and the Parties hereby
agree that any rule of construction to the effect that any ambiguity is to be
resolved against the drafting party will not be applicable to the interpretation
of this Agreement.

 

1.11 Company Disclosure Letter

 

For the purposes of the representations and warranties in Article 4, Company
will deliver the Company Disclosure Letter, arranged in sections corresponding
with the sections of Article 4, to Parent. The disclosure in any section of the
Company Disclosure Letter will qualify the corresponding section of Article 4.
Each section of the Company Disclosure Letter shall be deemed to be disclosed
and incorporated by reference in any other section of the Company Disclosure
Letter as though fully set forth in such section of the Company Disclosure
Letter for which applicability of such information and disclosure is reasonably
apparent on its face. The fact that any item of information is disclosed in any
section of the Company Disclosure Letter: (a) shall not be construed to mean
that such information is required to be disclosed by this Agreement; (b) shall
not be construed as or constitute an admission, evidence or agreement that a
violation, right of termination, default, non-compliance, liability or other
obligation of any kind exists with respect to any item; (c) with respect to the
enforceability of Contracts with third parties, the existence or non-existence
of third party rights, the absence of breaches or defaults by third parties, or
similar matters or statements, is intended only to allocate rights and risks
among the Parties and is not intended to be admissions against interests, give
rise to any inference or proof of accuracy, be admissible against the Company by
any Person who is not a Party, or give rise to any claim or benefit to any
Person who is not a Party; (d) shall not be deemed or interpreted to broaden the
representations and warranties, obligations, covenants, conditions or agreements
of the Company contained in this Agreement; and (e) does not waive any
attorney-client privilege associated with such item or information or any
protection afforded by the work-product doctrine with respect to any of the
matters disclosed or discussed herein. Neither the specifications of any dollar
amount in any representation, warranty or covenant contained in this Agreement
nor the inclusion of any specific item in the Company Disclosure Letter is
intended to imply that such amount, or higher or lower amounts, or the item so
included or other items, are or are not material, and no Person shall use the
fact of the setting forth of any such amount or the inclusion of any such item
in any dispute or controversy between the Parties as to whether any obligation,
item or matter not described herein or included in the Company Disclosure Letter
is or is not material for purposes of this Agreement.

 

16

 

 

1.12 Parent Disclosure Letter

 

For the purposes of the representations and warranties in Article 5, Parent will
deliver the Parent Disclosure Letter, arranged in sections corresponding with
the sections of Article 5, to Company. The disclosure in any section of the
Parent Disclosure Letter will qualify the corresponding section of Article 5.
Each section of the Parent Disclosure Letter shall be deemed to be disclosed and
incorporated by reference in any other section of the Parent Disclosure Letter
as though fully set forth in such section of the Parent Disclosure Letter for
which applicability of such information and disclosure is reasonably apparent on
its face. The fact that any item of information is disclosed in any section of
the Parent Disclosure Letter: (a) shall not be construed to mean that such
information is required to be disclosed by this Agreement; (b) shall not be
construed as or constitute an admission, evidence or agreement that a violation,
right of termination, default, non-compliance, liability or other obligation of
any kind exists with respect to any item; (c) with respect to the enforceability
of Contracts with third parties, the existence or non-existence of third party
rights, the absence of breaches or defaults by third parties, or similar matters
or statements, is intended only to allocate rights and risks among the Parties
and is not intended to be admissions against interests, give rise to any
inference or proof of accuracy, be admissible against the Parent or its
Subsidiaries by any Person who is not a Party, or give rise to any claim or
benefit to any Person who is not a Party; (d) shall not be deemed or interpreted
to broaden the representations and warranties, obligations, covenants,
conditions or agreements of the Parent or its Subsidiaries contained in this
Agreement; and (e) does not waive any attorney-client privilege associated with
such item or information or any protection afforded by the work-product doctrine
with respect to any of the matters disclosed or discussed herein. Neither the
specifications of any dollar amount in any representation, warranty or covenant
contained in this Agreement nor the inclusion of any specific item in the Parent
Disclosure Letter is intended to imply that such amount, or higher or lower
amounts, or the item so included or other items, are or are not material, and no
Person shall use the fact of the setting forth of any such amount or the
inclusion of any such item in any dispute or controversy between the Parties as
to whether any obligation, item or matter not described herein or included in
the Parent Disclosure Letter is or is not material for purposes of this
Agreement.

 

1.13 Knowledge

 

Where any representations or warranty contained in this Agreement is expressly
qualified by reference to the knowledge of a Party, it refers to the actual
knowledge of the Chief Executive Officer and Chief Financial Officer of the
Party after due inquiry.

 

Article 2
TERMINATION OF AMALGAMATION AGREEMENT; EXCHANGE OFFER

 

2.1 Amalgamation Agreement Termination

 

The Parties hereto do hereby terminate the Amalgamation Agreement.

 

2.2 The Offer

 

  (a) Subject to the terms and conditions of this Agreement, on the date that
the S-4 Registration Statement is declared effective by the SEC (the “Offer
Commencement Date”), Parent shall commence the Offer for all of the outstanding
Company Common Shares in exchange for the number of shares of Parent Common
Stock equal to the Offer Price.

 

17

 

 

  (b) On the earliest date as of which each of the conditions set forth in
Section 8.4 shall have been satisfied or waived, Parent accept for payment all
Company Common Shares tendered pursuant to the Offer (and not validly
withdrawn). The obligation of Parent to accept for exchange, and exchange,
Company Common Shares tendered pursuant to the Offer shall be subject only to
the satisfaction or waiver of each of the conditions set forth in Section 8.4.
As promptly as practicable after the acceptance for payment of any Company
Common Shares tendered pursuant to the Offer, Parent shall exchange such Company
Common Shares for Parent Common Stock equal to the Offer Price.

 

  (c) Parent expressly reserves the right to waive, in whole or in part, any
condition set forth in Section 8.2 or modify the terms of the Offer; provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, Parent shall not (without the prior written consent of the Company
and the Noteholder):

 

  (i) change or waive the Minimum Tender Condition (as defined in Section 8.4);

 

  (ii) decrease the number of Company Common Shares sought to be purchased by
Parent in the Offer;

 

  (iii) reduce the Offer Price;

 

  (iv) extend or otherwise change the expiration date of the Offer (except to
the extent required or permitted pursuant to Section 2.2(d));

 

  (v) change the form of consideration payable in the Offer; or

 

  (vi) otherwise amend, modify or supplement any of the conditions set forth in
Section 8.2 or the terms of the Offer in a manner that adversely affects, or
would reasonably be expected to adversely affect, the holders of the Company
Common Shares in any material respect.

 

  (d) Unless extended as provided in this Agreement, the Offer shall expire on
the End Date. Notwithstanding the foregoing, if the End Date is extended by the
agreement of the Parties and the Noteholder, then the Offer shall extend to such
date as well. The Offer may be terminated prior to its expiration date (as such
expiration date may be extended and re-extended in accordance with this
Agreement), but only if this Agreement is validly terminated in accordance with
Article 9.

 

  (e) As promptly as practicable after the Offer Commencement Date, Parent and
the Company shall cause the Proxy Statement/Prospectus to be mailed to the
stockholders of each of Parent and the Company and will otherwise comply with
the provisions of this Agreement pertaining to the preparation, filing and
mailing of the S-4 Registration Statement and the Proxy Statement/Prospectus,
including, but not limited to, the provisions of Section 7.13 of this Agreement.

 

  (f) The Company hereby approves of and consents to the Offer and represents
that, by unanimous vote the Company Board, at a meeting duly called and held,
duly adopted resolutions (i) approving this Agreement and the consummation by
the Company of the Transactions (to the extent contemplated to be completed by
the Company, (ii) approving the Offer, (iii) determining that the terms of the
Offer are fair to, and in the best interests of, the Company and the Company
Shareholders, and (iv) recommending that the Company Shareholders accept the
Offer and tender their Company Common Shares pursuant to the Offer (the “Company
Board Approval and Recommendation”); provided, however, that nothing herein
shall prevent or otherwise restrict the Company Board from undertaking a Company
Change in Recommendation pursuant to the terms and subject to the provisions
hereof.

 

18

 

 

  (g) To effectively tender their Company Common Shares, a Company Shareholder
need only deliver a validly completed and duly executed letter of transmittal,
pursuant to the terms of Section 2.9, and need not execute this Agreement or any
joinder to this Agreement.

 

2.3 Covenants Regarding Certain Company Securities

 

Parent hereby covenants and agrees that:

 

  (a) prior to the Closing, Parent covenants and agrees to enter into agreements
with each holder of Company Options (the “Option Exchange Agreements”), pursuant
to which, subject to the consummation of the Offer, each outstanding Company
Option shall be exchanged for Resulting Issuer Options to purchase a number of
shares of Resulting Issuer Common Stock equal to the Exchange Ratio on
substantially the same terms as those contained in the stock option plan of the
Resulting Issuer and each such Company Option shall be cancelled. The exercise
price for each share of Resulting Issuer Common Stock underlying a Resulting
Issuer Option will be equal to the exercise price per Company Common Share under
the Company Option in effect immediately prior to the consummation of the Offer,
as adjusted to reflect the Stock Split and Exchange Ratio and applicable
currency exchange ratio. For greater certainty, the Parties intend that the
exchange of all Company Options for Resulting Issuer Options will occur on a
rollover basis pursuant to subsection 7(1.4) of the Tax Act and that any
relevant adjustments to the exercise price of the Resulting Issuer Options shall
be made to reflect this intention, and that the foregoing treatment of Company
Options is fair and reasonable in light of the circumstances of the Transaction;

 

  (b) prior to the Closing, Parent covenants and agrees to enter into agreements
with each holder of Company Warrants (the “Warrant Exchange Agreements”),
including the Series A Warrants, pursuant to which, subject to the consummation
of the Offer, each outstanding Company Warrant shall be exchanged for Resulting
Issuer Warrants to purchase the number of shares of Resulting Issuer Common
Stock equal to the Exchange Ratio on substantially economically equivalent terms
and each such Company Warrant shall be cancelled. The exercise price for each
share of Resulting Issuer Common Stock underlying a Resulting Issuer Warrant
will be equal to the exercise price per Company Common Share under the Company
Warrant in effect immediately prior to the consummation of the Offer, as
adjusted to reflect the Stock Split and Exchange Ratio and the applicable
currency exchange ratio;

 

19

 

 

  (c) prior to the Closing, Parent covenants and agrees to enter into an
agreement (the “Alpha Exchange Agreement”) with Alpha Capital Anstalt (the
“Noteholder”), pursuant to which, subject to the consummation of the Offer, that
certain Secured Promissory Note (the “Note”), issued by the Company in favor of
the Noteholder shall be exchanged for preferred stock of the Resulting Issuer
which is convertible into Resulting Issuer Capital Stock (the “Resulting Issuer
Preferred Stock”), and which shall have the same rights, including but not
limited to anti-dilution and reset rights and maximum beneficial ownership
limitations in connection the Resulting Issuer Preferred otherwise deliverable
to the Noteholder, and Resulting Issuer Warrants identical to the Resulting
Issuer Warrants deliverable to the Noteholder in connection with agreements with
the Company with respect to an investment of $3,000,000 in the Company’s Common
Shares, Warrants and Pre-Funded Warrants (the “Alpha Investment”), it being
understood that any such exchange of securities held by the Noteholder shall be
automatic and that the Noteholder shall not be deemed to exercise “control”
within the meaning of Rule 144 of the 1933 Act prior to its receipt of Resulting
Issuer Capital Stock. The number of shares of Resulting Issuer Preferred Stock
that the Noteholder will receive immediately following the Closing by virtue of
the exchange contemplated by this Section 2.3(c) and the Alpha Exchange
Agreement shall be equal to the number of shares of Resulting Issuer Preferred
Stock convertible into Resulting Issuer Capital Stock equal to the product of
(i) the Exchange Ratio and (ii) (A) the sum of (1) the amount of the Alpha
Investment and (2) the amount of the Bridge Loan Financing (including any
accrued and unpaid interest thereon), divided by (B) the per share price derived
from (1) $40,000,000 divided by (2) the number of shares of Company Common
Shares outstanding immediately prior to the Effective Time, but excluding any
shares of Company Common Shares issued or issuable (x) pursuant to this Section
2.3(c) or (y) the warrants to purchase up to 7% of the Company Common Shares
issued pursuant to the Company Placement Agent Agreement. In any case, for
purposes of all calculations of the number shares of Resulting Issuer Preferred
Stock issuable to Noteholder upon conversion of the Note, the Note shall be
deemed to have not less than 270 days of accrued and unpaid interest thereon;

 

  (d) for the avoidance of all doubt, the Parties hereto agree (i) that for U.S.
federal income tax purposes, the Noteholder shall be treated as (A) receiving
Resulting Issuer Preferred Stock with respect to the Alpha Investment and (B)
shall not be treated as the beneficial owner of the Company securities issued in
connection with the Alpha Investment for all U.S. Federal income tax purposes
and (ii) no Party shall take any position in a tax filing or otherwise
inconsistent with the foregoing;

 

  (e) for the avoidance of all doubt, in the event that the issuance of any
securities of Resulting Issuer to Noteholder, including any Resulting Issuer
Preferred Stock, including any shares of Resulting Issuer that would cause
Noteholder’s aggregate “beneficial ownership” (within the meaning of Section 13
of the United States Exchange Act), together with all other securities of
Resulting Issuer then beneficially owned by Noteholder, to exceed 9.99% of
Resulting Issuer’s outstanding shares, then Resulting Issuer shall issue to
Noteholder, in lieu of such securities that would cause its beneficial ownership
to exceed 9.99%, a common stock equivalent preferred stock containing a
customary “9.99% blocker” (but otherwise gives Noteholder identical economic
rights and that is otherwise acceptable to Noteholder in all respects). For the
further avoidance of doubt, in no event shall any securities of Resulting Issuer
owned at any time by Noteholder be subject to any voting agreements unless
Noteholder otherwise expressly agrees in a writing executed by Noteholder; and

 

  (f) in addition to all of the Resulting Issuer Capital Stock and other equity
outstanding immediately following the Closing, the Resulting Issuer shall issue
to the Noteholder Series B Warrants, in the form attached hereto as Exhibit A,
to acquire the number of shares of Resulting Issuer Common Stock equal to the
product of (i) 8,100,000 and (ii) the Exchange Ratio. Upon issuance, the Series
B Warrant Shares shall be deemed Resulting Issuer Common Stock (including for
U.S. federal and applicable state Tax purposes) granting the holder thereof the
same rights and benefits as the holder of the Resulting Issuer Common Stock.

 

20

 

 

2.4 Fractional Shares

 

No fractional shares of Parent Common Stock, will be issued to Company
Shareholders. In lieu of such fractional shares, (a) the number of shares of
Parent Common Stock to be received by a Company Shareholder will be rounded up
to the nearest whole share of Parent Common Stock in the event that a Company
Shareholder is entitled to receive a fractional share representing one-half
(1/2) or more of a share of Parent Common Stock, or (b) the number of shares of
Parent Common Stock to be received by a Company Shareholder will be rounded down
to the nearest whole share of Parent Common Stock in the event that a Company
Shareholder is entitled to receive a fractional share representing less than
one-half (1/2) of a share of Parent Common Stock.

 

2.5 Intended United States Tax Consequences

 

The Parties intend that, for United States federal income tax purposes, the
Transaction qualifies as a reorganization within the meaning of Section 368(a)
of the Code, and the rules and regulations promulgated thereunder (the “Treasury
Regulations”) and/or as a transfer to a controlled corporation that is governed
by Section 351(a) of the Code; provided, however, that any waiver pursuant to
Section 2.2(c) of the conditions set forth in Section 8.4 may cause the
Transaction to not qualify as a transfer to a controlled corporation that is
governed by Section 351(a) of the Code and the Treasury Regulations promulgated
thereunder. The Parties shall adopt this Agreement as a “plan of reorganization”
within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the Treasury
Regulations. Unless otherwise required by Applicable Laws, each Party agrees to
treat the Transaction as a tax-deferred reorganization within the meaning of
Section 368(a) of the Code for all purposes to which such treatment is
pertinent, including without limitation for the purpose of reporting on any
United States Tax Return that such Party may be required to file. Each Party
agrees to act in a manner that is consistent with the Parties’ intention that
the Transaction be treated as a tax-deferred reorganization within the meaning
of Section 368(a) of the Code and so long as the conditions set forth in Section
8.4 have not been waived shall also treat the Transaction as a tax-deferred
transfer under Section 351 of the Code, in each case for all United States
federal income tax purposes. In accordance with the foregoing, it is the intent
of the Parties that shareholders of the Company, together with the Noteholder,
receive an amount of the Resulting Issuer Capital Stock in the aggregate such
that the shareholders of the Company, together with the Noteholder, will hold at
least 80% of the total combined voting power of all classes of stock of Parent
entitled to vote and at least 80% of the total number of shares of all other
classes of stock of Parent in each case as a result of the Offer.

 

2.6 Registration of the Resulting Issuer Capital Stock

 

  (a) The shares of Resulting Issuer Capital Stock and any other securities
issuable in connection with the transactions contemplated hereby that are
required to be registered under the 1933 Act will be registered under the 1933
Act pursuant to an S-1 Registration Statement, an S-4 Registration Statement,
S-3 Registration Statement or a newly filed S-8 Registration Statement. For the
avoidance of doubt, all securities of Parent to be issued pursuant this
Agreement shall be covered by the S-4 Registration Statement; provided, however,
that the Series B Warrants and the Series B Warrant Shares shall be covered by
an S-1 Registration Statement (the “S-1 Registration Statement”) or an S-3
Registration Statement (the “S-3 Registration Statement”) to be filed at a later
date to be mutually agreed on by the Noteholder and the Resulting Issuer.

 

21

 

 

  (b) The Parent shall prepare and file with the S-4 Registration Statement with
the SEC on or before the 15th calendar day following the date hereof (the
“Filing Deadline”) and use commercially reasonable best efforts to cause such
registration statement to be declared effective by the SEC by the 60th calendar
day after the earlier of the filing date or the Filing Deadline (the
“Effectiveness Deadline”).

 

2.7 Closing Date

 

The Closing Date will be the date that the Offer is completed, but not later
than the End Date.

 

2.8 Closing

 

The Closing will take place at the offices of Haynes and Boone, LLP (or at such
other place as may be mutually agreed to by the Parties), at a time to be
mutually agreed on by the Parties.

 

2.9 Letter of Transmittal

 

Within five (5) Business Days following the Offer Commencement Date, Parent
shall deliver to each Company Shareholder and the Noteholder a copy of the S-4
Registration Statement and a letter of transmittal. The instructions to the
letter of transmittal shall direct each Company Shareholder that desires to
accept the Offer to deliver to Parent a duly completed and validly executed
letter of transmittal and surrender such Company Shareholder’s certificates
representing such Company Shareholder’s Company Common Shares in accordance with
such instructions.

 

Article 3
SHAREHOLDER INFORMATION, LISTING APPLICATION AND MEETING

 

3.1 Listing Application

 

The Parent shall use its commercially reasonable efforts, (a) to prepare and
submit to NASDAQ a notification form for the listing of the shares of Resulting
Issuer Capital Stock, and use commercially reasonable efforts to cause such
shares to be approved for listing (subject to official notice of issuance) and
(b) in accordance with NASDAQ Marketplace Rule 5110, to file an initial listing
application for the Resulting Issuer Capital Stock (the “NASDAQ Listing
Application”) and to use commercially reasonable efforts to cause such NASDAQ
Listing Application to be conditionally approved prior to the Effective Time.
The Parties will use commercially reasonable efforts to coordinate with respect
to compliance with NASDAQ rules and regulations. The Parent agrees to pay all
NASDAQ fees associated with the NASDAQ Listing Application. The Company will
cooperate with the Parent as reasonably requested by the Parent with respect to
the NASDAQ Listing Application and promptly furnish to the Parent all
information concerning the Company and its shareholders that may be required or
reasonably requested in connection with any action contemplated by this Section
3.1. For the avoidance of doubt, the Series B Warrants and Series B Warrant
Shares will be included in the NASDAQ Listing Application described in this
Section 3.1.

 

3.2 Parent Meeting

 

The Parent will convene and conduct the Parent Meeting on or before sixty (60)
days after the date the SEC has indicated that it has no further comments to the
S-4 Registration Statement, or such later date as may be mutually agreed to by
the Parent and the Company, and not adjourn, postpone or cancel (or propose the
adjournment, postponement or cancellation of) the Parent Meeting without the
prior written consent of the Company, except in the case of an adjournment, as
required for quorum purposes.

 

22

 

 

3.3 Preparation of Filings

 

The Parties will co-operate in the preparation of any application for any
required Authorization and any other orders, registrations, consents, filings,
rulings, exemptions, and approvals, and in the preparation of any documents,
reasonably deemed by any of the Parties to be necessary to discharge its
respective obligations under this Agreement or otherwise advisable under
Applicable Laws, including, without limitation, in connection with the
preparation of the S-4 Registration Statement as provided in Section 7.13. The
Parties shall obtain the written consent of the Noteholder prior to filing any
S-4 Registration Statement, which written consent shall not be unreasonably
withheld delayed or conditioned.

 

Article 4
REPRESENTATIONS AND WARRANTIES OF COMPANY

 

4.1 Representations and Warranties of Company

 

Except as set forth in the Company Disclosure Letter, the Company represents and
warrants to the Parent as follows:

 

  (a) Organization and Qualification. The Company is a corporation duly
incorporated and validly existing under the laws of Canada, and has all
necessary corporate power, authority and capacity to own its property and assets
as now owned and to carry on its business as it is now being conducted. The
Company:

 

  (i) has all Authorizations necessary to conduct its business substantially as
now conducted, except where the failure to hold such Authorizations would not
individually or in the aggregate have a Material Adverse Effect on the Company;
and

 

  (ii) is duly registered or otherwise authorized and qualified to do business
and is in good standing in each jurisdiction in which the character of its
properties, owned, leased, licensed or otherwise held, or the nature of its
activities, makes such qualification necessary, except where the failure to be
so qualified or in good standing would not have a Material Adverse Effect on the
Company.

 

  (b) Authorized and Issued Capital.

 

  (i) The authorized capital of Company consists of an unlimited number of
Company Common Shares. As of the close of business on the date of this
Agreement, there were (A) 27,626,061 Company Common Shares issued and
outstanding, (B) outstanding Company Options to purchase 2,626,039 Company
Common Shares and (C) outstanding Company Warrants to purchase 2,554,903 Company
Common Shares.

 

23

 

 

  (ii) All outstanding Company Common Shares have been duly authorized and
validly issued, and are fully paid and non-assessable and have not been issued
in violation of any pre-emptive rights or in violation of Applicable Laws.

 

  (iii) All of the Company Common Shares issuable upon the exercise of rights
under the Company LTIP, including outstanding Company Options, have been duly
authorized and, upon issuance in accordance with their respective terms, will be
validly issued as fully paid and non-assessable and are not and will not be
subject to, or issued in violation of, any pre-emptive rights. No Company
Options have been granted in violation of Applicable Laws.

 

  (iv) All of the Company Common Shares issuable upon the exercise of rights
under the Company Warrants have been duly authorized and, upon issuance in
accordance with their respective terms, will be validly issued as fully paid and
non-assessable and are not and will not be subject to, or issued in violation
of, any pre-emptive rights. No Company Warrants have been granted in violation
of Applicable Laws.

 

  (c) Corporate Authorization. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement. The
execution and delivery of, and performance by, the Company of this Agreement and
the consummation of the Offer and the other transactions contemplated hereby
have been, or will at Closing be, duly authorized by all necessary corporate
action on the part of the Company and no other corporate actions on the part of
the Company are necessary to authorize this Agreement or to consummate the Offer
and the other transactions contemplated hereby.

 

  (d) Execution and Binding Obligation. This Agreement has been duly executed
and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Applicable Laws affecting or relating to
creditors’ rights generally and general equitable principles (the “Bankruptcy
and Equity Exceptions”).

 

  (e) No Conflict. The execution and delivery of, and performance by the Company
of its obligations under, this Agreement, the completion of the transactions
contemplated hereby, and the performance of its obligations hereunder and
thereunder, do not and will not (or would not with the giving of notice, the
lapse of time or the happening of any other event or condition):

 

  (i) constitute or result in a violation or breach of, or conflict with, any of
the terms or provisions of its Organizational Documents;

 

  (ii) except as disclosed in the Company Disclosure Letter, require any consent
or other action by any Person under, constitute or result in a breach or
violation of or conflict with, or, with or without notice or lapse of time or
both, allow any Person to exercise any rights under any of the terms or
provisions of any Material Contracts, licenses, leases or instruments to which
the Company is a party or pursuant to which any of its assets or properties may
be affected;

 

24

 

 

  (iii) result in a breach of, or cause the termination or revocation of, any
Authorization held by the Company, or necessary to the ownership of the Company
Common Shares or the operation of the business of Company; or

 

  (iv) result in the violation of any Applicable Law,

 

except as would not, individually or in the aggregate, have a Material Adverse
Effect on Company.

 

  (f) Financial Statements. The Company Financial Statements are, or will when
completed be, prepared in accordance with United States GAAP, consistently
applied, and fairly present in all material respects the financial condition of
the Company at the respective dates indicated and for the periods covered.

 

  (g) Compliance with Laws. The Company is, and since January 1, 2018, has been,
in compliance in all material respects with Applicable Laws. Since January 1,
2018, the Company is not, nor has been, under any investigation with respect to,
is not nor has been charged or threatened to be charged with, nor has received
notice of, any violation or potential violation of any Applicable Laws or
disqualification by a Governmental Authority.

 

  (h) Shareholders’ and Similar Agreements. Except as disclosed in the Company
Disclosure Letter or the SPA, the Company is not subject to, or affected by, any
unanimous shareholders agreement and is not a party to any shareholder, pooling,
voting, or other similar arrangement or agreement relating to the ownership or
voting of the securities of the Company or pursuant to which any Person may have
any right or claim in connection with any existing or past equity interest in
the Company.

 

  (i) Subsidiaries and Affiliates. The Company does not have any Subsidiaries or
Affiliates.

 

  (j) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary in order to permit
preparation of financial statements in accordance with United States GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

  (k) Auditors. The Company Financial Statements have been audited by a PCAOB
registered accounting firm.

 

  (l) No Undisclosed Liabilities. Except as disclosed in the Company Disclosure
Letter, the Company does not have any Liability, whether accrued, absolute,
contingent or otherwise, not reflected in the Company Financial Statements,
except Liabilities (i) incurred in connection with this Agreement or the
Transaction, (ii) incurred since December 31, 2018, in the Ordinary Course
consistent with past practices or (iii) that would not have, individually or in
the aggregate, a Material Adverse Effect with respect to the Company. An
itemized list setting forth the principal amount of all indebtedness for
borrowed money of the Company (and all accrued interest thereon) as of the date
hereof, including capital leases, is disclosed in the Company Disclosure Letter.

 

25

 

 

  (m) Absence of Certain Changes or Events. Since December 31, 2018, other than
the transactions contemplated in this Agreement and as disclosed in the Company
Disclosure Letter, the business of the Company has been conducted in the
Ordinary Course and there has not been any event, circumstance or occurrence
which has had or would be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect with respect to the Company.

 

  (n) Ordinary Course. Since December 31, 2018, other than as disclosed in the
Company Disclosure Letter:

 

  (i) the Company has conducted its business only in the Ordinary Course;

 

  (ii) no liability or obligation of any nature (whether absolute, accrued,
contingent or otherwise), which has had, or is reasonably likely to have, a
Material Adverse Effect with respect to the Company, has been incurred by the
Company;

 

  (iii) there has not been any change in the accounting practices used by the
Company;

 

  (iv) except for Ordinary Course adjustments to employee compensation (other
than directors or officers), there has not been any increase in the salary,
bonus, or other remuneration payable to any employees of the Company;

 

  (v) there has not been any redemption, repurchase or other acquisition of
Company Common Shares by the Company, or any declaration, setting aside or
payment of any dividend or other distribution (whether in cash or otherwise)
with respect to the Company Common Shares;

 

  (vi) there has not been a material change in the level of accounts receivable
or payable, inventories or employees of the Company, other than those changes in
the Ordinary Course;

 

  (vii) the Company has not entered into, or amended, any Material Contract
other than in the Ordinary Course;

 

  (viii) there has not been any satisfaction or settlement of any material
claims or material liabilities of the Company that were not reflected in the
Company’s Financial Statements, other than the settlement of claims or
liabilities incurred in the Ordinary Course; and

 

  (ix) except for Ordinary Course adjustments, there has not been any increase
in the salary, bonus, or other remuneration payable to any officers or directors
of the Company or any amendment or modification to the vesting or exercisability
schedule or criteria, including any acceleration, right to accelerate or
acceleration event or other entitlement under any stock option, restricted
stock, deferred compensation or other compensation award of any officer or
director of the Company.

 

26

 

 

  (o) Related Party Transactions. Except as disclosed in the Company Disclosure
Letter, the Company is not indebted to any director, officer, employee or agent
of, or independent contractor to, the Company (except for amounts due in the
Ordinary Course as salaries, bonuses and director’s fees or the reimbursement of
Ordinary Course expenses). Except as disclosed in the Company Disclosure Letter,
there are no Contracts (other than employment arrangements) with, or advances,
loans, guarantees, liabilities or other obligations to, on behalf or for the
benefit of, any shareholder, officer or director of the Company.

 

  (p) Authorizations and Licenses.

 

  (i) The Company owns, possesses or has obtained all Authorizations that are
required by Applicable Laws in connection with the operation of the business of
the Company as presently or previously conducted, or in connection with the
ownership, operation or use of the assets of the Company.

 

  (ii) The Company lawfully holds, owns or uses, and has complied with, all such
Authorizations. Each Authorization is valid and in full force and effect, and is
renewable by its terms or in the Ordinary Course without the need for the
Company to comply with any special rules or procedures, agree to any materially
different terms or conditions or pay any amounts other than routine filing fees.

 

  (iii) No action, investigation or proceeding is pending in respect of or
regarding any such Authorization and neither the Company nor, to the knowledge
of the Company, any of its officers or directors has received notice, whether
written or oral, of revocation, non-renewal or material amendments of any such
Authorization, or of the intention of any Person to revoke, refuse to renew or
materially amend any such Authorization.

 

  (iv) Neither the Company nor, to the knowledge of the Company, any of its
officers or directors, own or have any proprietary, financial or other interests
(direct or indirect) in any such Authorization.

 

  (q) Finders’ Fees. No investment banker, broker, finder, financial adviser or
other intermediary has been retained by or is authorized to act on behalf of the
Company or any of its officers, directors or employees, or is entitled to any
fee, commission or other payment from the Company or any of its officers,
directors or employees, in connection with this Agreement.

 

  (r) Company Board Approval and Recommendation. The Company Board has
unanimously provided the Company Board Approval and Recommendation.

 

  (s) Material Contracts.

 

  (i) The Company Disclosure Letter sets out a complete and accurate list of all
Material Contracts of the Company. True and complete copies of the Material
Contracts of the Company have been made available to the Parent and no such
Contract has been modified, rescinded or terminated.

 

27

 

 

  (ii) Each Material Contract is legal, valid, binding and in full force and
effect and is enforceable by the Company in accordance with its terms (subject
to the Bankruptcy and Equity Exceptions).

 

  (iii) The Company has performed in all material respects all respective
obligations required to be performed by it to date under the Material Contracts
and the Company is not in breach or default under any Material Contract, nor
does the Company have knowledge of any condition that, with the passage of time
or the giving of notice or both, would result in such a breach or default.

 

  (iv) To the knowledge of the Company, the Company has not received any notice
(whether written or oral), that any party to a Material Contract intends to
cancel, terminate or otherwise modify or not renew its relationship with the
Company, and, to the knowledge of the Company, no such action has been
threatened.

 

  (t) Real Property.

 

  (i) except as disclosed in the Company Disclosure Letter, the Company has
valid, good and marketable title to all of the real or immovable property owned
by the Company (the “Owned Properties”) free and clear of any Liens, except for
Permitted Liens, and there are no outstanding options or rights of first refusal
to purchase the Owned Properties, or any portion thereof or interest therein; in
addition, all buildings, structures, fixtures, building systems, and equipment
located on the Owned Properties are in good condition and repair, and the Owned
Properties are in compliance with Applicable Laws in all material respects;

 

 

 

  (ii) except as disclosed in the Company Disclosure Letter, each lease,
sublease, license or occupancy agreement (in each case, together with any
amendments, supplements, notices or ancillary agreements thereto) for real or
immovable property leased, subleased, licensed or occupied by the Company (the
“Leased Properties”) is valid, legally binding and enforceable against the
Company in accordance with its terms and in full force and effect, true and
complete copies of which (including all related amendments, supplements, notices
and ancillary agreements) have been made available to the Parent, and the
Company is not in breach of, or default under, such lease, sublease, license or
occupancy agreement, and, to the knowledge of the Company, no event has occurred
which, with notice, lapse of time or both, would constitute such a breach or
default by the Company or permit termination, modification or acceleration by
any third party thereunder;

 

  (iii) the Company Disclosure Letter contains a list of all Owned Properties
and Leased Properties;

 

  (iv) except as disclosed in the Company Disclosure Letter, the Company has not
collaterally assigned or granted any other security interest in any of the
Leased Properties;

 

  (v) except as disclosed in the Company Disclosure Letter, no third party has
repudiated or has the right to terminate or repudiate any such lease, sublease,
license or occupancy agreement (except for the normal exercise of remedies in
connection with a default thereunder or any termination rights set forth in the
lease, sublease, license or occupancy agreement) or any provision thereof; and

 

28

 

 

  (vi) except as disclosed in the Company Disclosure Letter, none of the leases,
subleases, licenses or occupancy agreements has been assigned by the Company in
favor of any Person or sublet or sublicensed.

 

  (u) Personal Property; Condition of Personal Property. The Company has good
title to all material personal or movable property of any kind or nature which
the Company purports to own, free and clear of all Liens (other than Permitted
Liens). The Company, as lessee, has the right under valid and subsisting leases
to use, possess and control all personal or movable property leased by and
material to the Company as used, possessed and controlled by the Company. All
real and tangible personal property of the Company is in generally good repair
and is operational and usable in the manner in which it is currently being
utilized, subject to normal wear and tear and technical obsolescence, repair or
replacement.

 

  (v) Intellectual Property. Except as would not and would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Company: (i) the Company owns all right, title and interest,
or has valid licenses (and is not in material breach of such licenses), in and
to all Intellectual Property that is material to the conduct of the business, as
presently conducted, of the Company (collectively, the “Intellectual Property
Rights”); (ii) all such Intellectual Property Rights that are owned by or
licensed to the Company are sufficient, in all material respects, for conducting
the business, as presently conducted, of the Company; (iii) to the knowledge of
the Company, all Intellectual Property Rights owned or leased by the Company are
valid and enforceable, and the carrying on of the business of the Company and
the use by the Company of any of the Intellectual Property Rights or Technology
(as defined below) owned by or licensed to the Company does not breach, violate,
infringe or interfere with any rights of any other Person, except that the
foregoing representation is given to the knowledge of the Company with respect
to patents, and no proceeding is currently pending or, to the knowledge of
Company, threatened, with respect to any of the foregoing; (iv) to the knowledge
of the Company, no third party is infringing upon the Intellectual Property
Rights owned or licensed by the Company, and no proceeding is currently pending
or threatened with respect to the foregoing; (v) all computer hardware and
associated firmware and operating systems, application software, database
engines and processed data, technology infrastructure and other computer systems
used in connection with the conduct of the business, as presently conducted, of
the Company (collectively, the “Technology”) are sufficient, in all material
respects, for conducting the business, as presently conducted, of the Company;
and (vi) the Company owns, or has validly licensed or leased (and is not in
material breach of such licenses or leases), such Technology.

 

  (w) Restrictions on Conduct of Business. The Company is not a party to or
bound by any non-competition agreement, any non-solicitation agreement, or any
other agreement, obligation, judgment, injunction, order or decree which
purports to: (i) limit in any material respect the manner or the localities in
which all or any portion of the business of the Company is conducted; (ii) limit
any business practice of the Company in any material respect; or (iii) restrict
any acquisition or disposition of any property by the Company in any material
respect. Neither the Company nor any of its properties or assets is subject to
any outstanding judgment, order, writ, injunction or decree that would have or
would be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect with respect to the Company or that would or would be
reasonably expected to prevent or delay the consummation of the Offer or the
transactions contemplated hereby.

 

29

 

 

  (x) Litigation. Except as set out in the Company Disclosure Letter, there are
no claims, actions, suits, arbitrations, inquiries, audits, investigations or
proceedings pending, or, to the knowledge of the Company, threatened against or
relating to the Company, the business of the Company or affecting any of its
current or former properties or assets by or before any Governmental Authority
that, if determined adverse to the interests of the Company, could potentially
result in criminal sanction, or would be reasonably expected to prevent or delay
the consummation of the Offer or the transactions contemplated hereby, or would,
or would be reasonably expected to, materially affect the Parent’s ability to
own or operate the business of the Company, nor, to the knowledge of the
Company, are there any events or circumstances which could reasonably be
expected to give rise to any such claim, action, suit, arbitration, inquiry,
investigation or proceeding. There is no bankruptcy, liquidation, winding-up or
other similar proceeding pending or in progress, or, to the knowledge of the
Company, threatened against or relating to the Company before any Governmental
Authority.

 

  (y) Corrupt Practices Legislation. Neither the Company nor any of its
officers, directors or employees acting on behalf of the Company, has taken,
committed to take or been alleged to have taken any action which would cause the
Company to be in violation of the Corruption of Foreign Public Officials Act or
any law of similar effect of any other jurisdiction, and to the knowledge of the
Company, no such action has been taken by any of its agents, representatives or
other Persons acting on behalf of the Company.

 

  (z) Environmental Matters.

 

  (i) No written notice, order, complaint or penalty has been received by the
Company alleging that the Company is in violation of, or has any liability or
potential liability under, any applicable Environmental Law, including any
health and safety requirements applicable thereto, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
knowledge of the Company, threatened against the Company which allege a
violation of, or any liability or potential liability under, any applicable
Environmental Laws, including any health and safety requirements applicable
thereto, and, to the knowledge of the Company, no fact or circumstance exists
that reasonably could be expected to give rise to any such notice, claim, order,
complaint or penalty.

 

  (ii) The Company has all environmental permits necessary for the operation of
its business and to comply in all material respects with all applicable
Environmental Laws, including any health and safety requirements applicable
thereto.

 

  (iii) The operations of the Company are, and since January 1, 2018, have been,
in compliance in all material respects with applicable Environmental Laws,
including any health and safety requirements applicable thereto.

 

  (aa) Employment Matters. Except as disclosed in the Company Disclosure Letter:

 

  (i) (A) the Company has not entered into any written or oral agreement or
understanding providing for a retention or change of control bonus or severance
or termination payments to any director or Company Employee in connection with
the termination of their position or their employment as a direct result of a
change in control of the Company (including as a result of the Offer), and (B)
no Company Employee has any agreement as to length of notice or severance
payment required to terminate his or her employment, other than such as results
by Applicable Laws from the employment of an employee without an agreement as to
notice or severance;

 

30

 

 

 

  (ii) (A) the Company is not a party to any Collective Agreement with respect
to any Company Employees, (B) no Person holds bargaining rights with respect to
any Company Employees and (C) to the knowledge of the Company, no Person has
applied or threatened to be certified as the bargaining agent of any Company
Employees;

 

  (iii) no trade union has applied to have the Company declared a common or
related employer pursuant to Applicable Laws;

 

  (iv) the Company is in material compliance with all terms and conditions of
employment and all Applicable Laws respecting employment;

 

  (v) the Company is not subject to any pending or, to the knowledge of the
Company, threatened claim or action relating to employment or termination of
employment of employees or independent contractors;

 

  (vi) the Company has not and is not engaged in any unfair labor practice and
no unfair labor practice complaint, grievance or arbitration proceeding is
pending, or to the knowledge of the Company, threatened against the Company;

 

  (vii) no labor strike, lock-out, slowdown or work stoppage is pending or to
the knowledge of the Company, threatened against or directly affecting the
Company and no such event has occurred in the last two years;

 

  (viii) each independent contractor and consultant has been properly classified
by the Company as an independent contractor and the Company has not received
notification from any Governmental Authority challenging the classification of
any individual who performs services for the Company’s business as an
independent contractor or consultant; and

 

  (ix) there are no outstanding assessments, penalties, fines, liens, charges,
surcharges, or other amounts due or owing pursuant to any workplace safety and
insurance legislation and there are no orders under applicable occupational
health and safety legislation relating to the Company which are currently
outstanding.

 

  (bb) Employee Plans.

 

  (i) The Company Disclosure Letter lists and describes all the pension,
benefit, insurance, retirement, compensation, deferred compensation, incentive,
bonus, employee loan, collective bargaining, profit sharing, commission,
performance award, option, phantom equity, stock or stock-based, stock purchase,
restricted stock, change in control, retention, severance, vacation, paid time
off, welfare, fringe-benefit and other similar agreement, plan, policy, program
or arrangement (and any amendments thereto), in each case whether or not reduced
to writing and whether funded or unfunded, whether or not Tax-qualified, which
is or has been maintained, sponsored, contributed to, or required to be
contributed to by the Company for the benefit of any current or former Company
Employee or director, or under which the Company has or may have any Liability,
contingent or otherwise (collectively, the “Employee Plans”). The Company has
furnished to the Parent true, correct and complete copies of all the Employee
Plans as of the date hereof, together with all related documentation. Since
December 31, 2018, no changes have occurred or are expected to occur which would
materially affect the information required to be provided to the Parent pursuant
to this provision.

 

31

 

 

  (ii) No Employee Plan is or is intended to be a “registered pension plan,” a
“deferred profit sharing plan,” a “retirement compensation arrangement,” a
“registered retirement savings plan,” or a “tax-free savings account” as such
terms are defined in the Tax Act.

 

  (iii) Each Employee Plan is and has been operated in accordance with
Applicable Laws, in all material respects. The Company has made all
contributions and paid all premiums in respect of each Employee Plan in a timely
fashion in accordance with Applicable Laws and the terms of each Employee Plan
in all material respects.

 

  (iv) Other than routine claims for benefits, no Employee Plan is subject to
any pending action, investigation, examination, claim (including claims for
income Taxes, interest, penalties, fines or excise Taxes) or any other
proceeding initiated by any Person, and, to the knowledge of the Company, there
exists no state of facts which could reasonably be expected to give rise to any
such action, investigation, examination, claim or other proceeding.

 

  (v) No insurance policy or any other agreement affecting any Employee Plan
requires or permits a retroactive increase in contributions, premiums or other
payments due thereunder. The level of insurance reserves under each Employee
Plan which provides group benefits and contemplates the holding of such reserves
is reasonable and sufficient to provide for all incurred but unreported claims.

 

  (vi) None of the Employee Plans provide for retiree or post-termination
benefits or for benefits to retired or terminated employees or to the
beneficiaries or dependants of retired or terminated employees, except as
required by Applicable Laws.

 

  (vii) Subject to the requirements of Applicable Laws, no provision of any
Employee Plan or of any agreement, and no act or omission of the Company in any
way limits, impairs, modifies or otherwise affects the right of the Company to
unilaterally amend or terminate any Employee Plan, and no commitments to improve
or otherwise amend any Employee Plan have been made.

 

  (viii) No advance tax rulings have been sought or received in respect of any
Employee Plan.

 

  (cc) Insurance. A true and complete list of all material insurance policies
currently in effect that insure the physical properties, business, operations
and assets of the Company has made available to the Parent. To the knowledge of
the Company, each material insurance policy currently in effect that insures the
physical properties, business, operations and assets of the Company is valid and
binding and in full force and effect and there is no material claim pending
under any such policies as to which coverage has been questioned, denied or
disputed by any insurer or as to which any insurer has made any reservation of
rights or refused to cover all or any material portion of such claim. All
material proceedings covered by any insurance policy of the Company have been
properly reported to and accepted by the applicable insurer.

 

32

 

 

 

  (dd) Taxes. The Company has made available to the Parent true, correct and
complete copies of all Tax Returns, examination reports and statements of
deficiencies for taxable periods, or transactions consummated, for which the
applicable statutory periods of limitations have not expired. The Company
represents each of the following:

 

  (i) the Company has duly and timely filed all Tax Returns required to be filed
prior to the date hereof and all such Tax Returns are complete and correct in
all material respects;

 

  (ii) the Company has paid on a timely basis all Taxes which are due and
payable, all assessments and reassessments, and all other Taxes due and payable
by the Company on or before the date hereof, other than those which are being or
have been contested in good faith and in respect of which reserves have been
provided in the Company Financial Statements;

 

  (iii) the Company has provided adequate accruals in accordance with United
States GAAP in the Company Financial Statements for any Taxes of the Company for
the period covered by such financial statements that have not been paid whether
or not shown as being due on any Tax Returns;

 

  (iv) since December 31, 2018, no material liability in respect of Taxes not
reflected in such statements or otherwise provided for has been assessed,
proposed to be assessed, incurred or accrued by the Company, other than in the
Ordinary Course;

 

  (v) the Company has not received a Tax refund to which it was not entitled;

 

  (vi) no material deficiencies, litigation, proposed adjustments or matters in
controversy exist or have been asserted with respect to Taxes of the Company,
and the Company is not a party to any action or proceeding for assessment or
collection of Taxes and no such event has been asserted or, to the knowledge of
the Company, threatened against the Company or any of its assets;

 

  (vii) no claim has been made by any Government Authority in a jurisdiction
where the Company does not file Tax Returns that the Company is or may be
subject to Tax by that jurisdiction;

 

  (viii) there are no Liens (other than Permitted Liens) with respect to Taxes
upon any of the assets of the Company;

 

  (ix) the Company has withheld or collected all amounts required to be withheld
or collected by it on account of Taxes and has remitted all such amounts to the
appropriate Governmental Authority when required by Applicable Laws to do so;

 

  (x) there are no outstanding agreements extending or waiving the statutory
period of limitations applicable to any claim for, or the period for the
collection or assessment or reassessment of Taxes due from the Company for any
taxable period and no request for any such waiver or extension is currently
pending;

 

33

 

 

  (xi) the terms and conditions made or imposed in respect of every transaction
(or series of transactions) between the Company and any Person that is (x) a
non-resident of Canada for purposes of the Tax Act, and (y) not dealing at arm’s
length with the Company, for purposes of the Tax Act, do not differ from those
that would have been made between persons dealing at arm’s length for purposes
of the Tax Act, and all documentation or records as required by Applicable Law
has been made or obtained in respect of such transactions (or series of
transactions);

 

  (xii) there are no circumstances existing which could result in the
application of Section 78 or Sections 80 to 80.04 of the Tax Act, or any
equivalent provision under provincial Applicable Law, to the Company;

 

  (xiii) the Company has not participated in any “listed transaction” within the
meaning of Section 1.6011-4 of the Treasury Regulations;

 

  (xiv) the Company has not taken or agreed to take any action that would
prevent the Offer from constituting a reorganization qualifying under Section
368 of the Code or from qualifying under Section 351 of the Code as a transfer
to a controlled corporation; and

 

  (xv) the Company is not aware of any agreement, plan or other circumstance
that would prevent the Offer from qualifying as a reorganization under Section
368 of the Code or from qualifying under Section 351 of the Code as a transfer
to a controlled corporation.

 

  (ee) Disclosure. The information relating to Company to be supplied by or on
behalf of Company for inclusion or incorporation by reference in the S-4
Registration Statement and the Proxy Statement/Prospectus will not, on the date
of filing thereof or the date that it is first mailed to the Parent
Stockholders, as applicable, or at the time of the Parent Meeting or at the time
of any amendment or supplement thereof, contain any untrue statement of any
material fact, or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they are made, not false or misleading at the time and
in light of the circumstances under which such statement is made.
Notwithstanding the foregoing, no representation is made by the Company with
respect to the information that has been or will be supplied by the Parent or
any of its Representatives for inclusion in the S-4 Registration Statement and
the Proxy Statement/Prospectus.

 

4.2 No Reliance

 

The Company represents, warrants, acknowledges and agrees that other than as
expressly set forth in Article 5 of this Agreement, none of Parent, any of its
Affiliates or stockholders or any of its Representatives makes or has made any
representation or warranty, either express or implied, as to the accuracy or
completeness of any information provided or made available to the Company, any
of its affiliates or stockholders or any of their respective Representatives
(collectively, “Company Related Persons”) or any other person in connection with
this Agreement, the Offer or any of the other transactions or with respect to
any projections, forecasts, estimates, plans or budgets of future revenues,
expenses or expenditures, future results of operations, future cash flows or
future financial condition, or any component of the foregoing, or any other
forward looking information, of Parent or any of its Affiliates, and no Company
Related Person has relied on any information or statements made or provided (or
not made or provided) to any Company Related Person other than the
representations and warranties of Parent expressly set forth in Article 5 of
this Agreement.

 

34

 

 

Article 5
REPRESENTATIONS AND WARRANTIES OF PARENT

 

5.1 Representations and Warranties of the Parent

 

Except as set forth in the Parent Disclosure Letter or the SEC Documents, the
Parent represents and warrants to the Company as follows:

 

  (a) Organization and Qualification. The Parent is a corporation duly
incorporated and validly existing under the laws of the jurisdiction of its
incorporation, and has all necessary power and authority to own its property and
assets as now owned and to conduct its affairs as now conducted. The Parent:

 

  (i) has all Authorizations necessary to conduct its business substantially as
now conducted, except where the failure to hold such Authorizations would not
individually or in the aggregate have a Material Adverse Effect on it; and

 

  (ii) is duly registered or otherwise authorized and qualified to do business
and is in good standing in each jurisdiction in which the character of its
properties, owned, leased, licensed or otherwise held or the nature of its
activities makes such qualification necessary, except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect on the
Parent.

 

  (b) Authorized and Issued Capital.

 

  (i) The authorized capital stock of the Parent consists of 100,000,000 shares
of Parent Common Stock and 1,000,000 shares of Parent Preferred Stock. As of the
close of business on the date of this Agreement, 5,737,001 shares of Parent
Common Stock were issued and outstanding and 424,938 shares of Parent Preferred
Stock were issued and outstanding, and designated as 9.00% Series A Cumulative
Preferred Stock. The shares of the Parent Common Stock trade on the NASDAQ and
are able to be deposited through the DTC.

 

  (ii) All Parent Capital Stock has been duly authorized and validly issued, and
is fully paid and non-assessable and has not been issued in violation of any
pre-emptive rights or in violation of Applicable Laws.

 

  (iii) All of the Parent Capital Stock issuable upon the exercise of rights
under the Parent Stock Incentive Plan, including outstanding Parent Options,
have been duly authorized and, upon issuance in accordance with their respective
terms, will be validly issued as fully paid and non-assessable and are not and
will not be subject to or issued in violation of any pre-emptive rights.

 

  (iv) All of the Parent Capital Stock issuable upon the exercise of rights
under the Parent Warrants have been duly authorized and, upon issuance in
accordance with their respective terms, will be validly issued as fully paid and
non-assessable and are not and will not be subject to, or issued in violation
of, any pre-emptive rights. No Parent Warrants have been granted in violation of
Applicable Laws.

 

35

 

 

  (v) Except for rights under the Parent Stock Incentive Plan, there are no
issued, outstanding or authorized options, equity-based awards, warrants, calls,
conversion, pre-emptive, redemption, repurchase, stock appreciation or other
rights, or any other agreements, arrangements, instruments or commitments of any
kind that obligate the Parent or any of its Subsidiaries, as applicable, to,
directly or indirectly, issue or sell any securities of the Parent or of any of
its Subsidiaries, as applicable, or give any Person a right to subscribe for or
acquire, any securities of the Parent or any of its Subsidiaries.

 

  (vi) The authorized and unissued Parent Capital Stock is sufficient to
consummate the Offer, the Stock Split and the other transactions contemplated by
this Agreement.

 

  (c) Corporate Authorization. The Parent has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement. The
execution and delivery of, and performance by, the Parent of this Agreement and
the consummation of the Offer and the other transactions contemplated hereby
have been, or will at Closing be, duly authorized by all necessary corporate
action on the part of the Parent and, subject to obtaining the Parent
Stockholder Approval, no other corporate actions on the part of the Parent are
necessary to authorize this Agreement or to consummate the Offer and the other
transactions contemplated hereby.

 

  (d) Execution and Binding Obligation. This Agreement has been duly executed
and delivered by the Parent, and constitutes a legal, valid and binding
agreement of the Parent, enforceable against it in accordance with its terms,
except as enforceability may be limited by the Bankruptcy and Equity Exceptions
and to the Parent Stockholder Approval.

 

  (e) No Conflict. The execution and delivery of, and the performance by the
Parent of its obligations under, this Agreement, the completion of the
transactions contemplated hereby, and the performance of its obligations
hereunder and thereunder, do not and will not (or would not with the giving of
notice, the lapse of time or the happening of any other event or condition):

 

  (i) constitute or result in a violation or breach of, or conflict with, any of
the terms or provisions of its Organizational Documents;

 

  (ii) require any consent or other action by any Person under, constitute or
result in a breach or violation of or conflict with, or, with or without notice
or lapse of time or both, allow any Person to exercise any rights under any of
the terms or provisions of any Material Contracts, licenses, leases or
instruments to which the Parent is a party or pursuant to which any of its
assets or properties may be affected;

 

  (iii) result in a breach of, or cause the termination or revocation of, any
Authorization held by the Parent, or necessary to the ownership of the Parent
Capital Stock, or the operation of the businesses of the Parent; or

 

  (iv) result in the violation of any Applicable Law,

 

except as would not, individually or in the aggregate, have a Material Adverse
Effect on the Parent.

 

  (f) Financial Statements. The Parent Financial Statements: (i) complied as to
form in all material respects with the published rules and regulations of the
SEC applicable thereto; (ii) were prepared in accordance with United States GAAP
(except as may be indicated in the notes to such financial statements or, in the
case of unaudited financial statements, as permitted by the SEC, and except that
the unaudited financial statements may not contain footnotes and are subject to
normal and recurring year-end adjustments that are not reasonably expected to be
material in amount) applied on a consistent basis unless otherwise noted therein
throughout the periods indicated; (iii) fairly present the condensed
consolidated financial position of the Parent as of the respective dates thereof
and the condensed consolidated statements of operations and cash flows of the
Parent for the periods covered thereby. The Parent has not effected any
securitization transactions or “off-balance sheet arrangements” (as defined in
Item 303(c) of SEC Regulation S-K). Other than as expressly disclosed in the
Parent SEC Documents filed prior to the date hereof, there has been no material
change in the Parent’s accounting methods or principles that would be required
to be disclosed in the Parent Financial Statements in accordance with United
States GAAP.

 

  (g) Compliance with Laws. The Parent and its Subsidiaries are, and since
January 1, 2018, have been, in compliance in all material respects with
Applicable Laws. Since January 1, 2018, neither the Parent nor any of its
Subsidiaries is or has been under any investigation with respect to, is or has
been charged or threatened to be charged with, or has received notice of, any
violation or potential violation of any Applicable Law or disqualification by a
Governmental Authority.

 

  (h) Governmental Authorization. The execution, delivery and performance by the
Parent of its obligations under this Agreement and the consummation by the
Parent of the Offer and the other transactions contemplated hereby do not
require any Authorization or other action by or in respect of, or filing with or
notification to, any Governmental Authority by the Parent other than filings
with the Securities Authorities and NASDAQ.

 

  (i) Shareholders’ and Similar Agreements. The Parent is not subject to, or
affected by, any unanimous shareholders agreement and is not a party to any
shareholder, pooling, voting, or other similar arrangement or agreement relating
to the ownership or voting of the securities of the Parent or of any of its
Subsidiaries or pursuant to which any Person may have any right or claim in
connection with any existing or past equity interest in the Parent or in any of
its Subsidiaries.

 

36

 

 

  (j) Subsidiaries.

 

  (i) Other than those Subsidiaries disclosed in the Parent SEC Documents (the
“Parent Subsidiaries”), the Parent has no Subsidiaries.

 

  (ii) Each Parent Subsidiary is a corporation, partnership, trust, limited
liability company or limited partnership, as the case may be, duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, organization or formation, as the case may be, and has all
requisite corporate, trust, limited liability company or partnership power and
authority, as the case may be, to own, lease and operate its properties and
assets and to carry on its business as now being conducted, except where the
failure to be so organized, validly existing, qualified or in good standing, or
to have such power or authority, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect with respect to the
Parent.

 

 

 

  (iii) The Parent is, directly or indirectly, the registered and beneficial
owner of all of the outstanding common shares or other equity interests of each
Parent Subsidiary, free and clear of any Liens. All such common shares or other
equity interests so owned by the Parent have been validly issued and are fully
paid and non-assessable, as the case may be, and no such shares or other equity
interests have been issued in violation of any pre-emptive or similar rights or
in violation of Applicable Laws.

 

  (k) Securities Laws Matters.

 

  (i) The Parent has made available to the Company accurate and complete copies
of all registration statements, proxy statements, Certifications (as defined
below) and other statements, reports, schedules, forms and other documents filed
by the Parent with or furnished by the Parent to the SEC since January 1, 2018
(the “Parent SEC Documents”), other than such documents that can be obtained
through EDGAR. All Parent SEC Documents have been timely filed and, as of the
time a Parent SEC Document was filed with the SEC (or, if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing): (A) each of the Parent SEC Documents complied in all material respects
with the applicable requirements of the 1933 Act or the United States Exchange
Act (as the case may be) and (B) none of the Parent SEC Documents contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. Each
of the certifications and statements relating to the Parent SEC Documents
required by: (1) the SEC’s Order dated June 27, 2002 pursuant to Section
21(a)(1) of the United States Exchange Act (File No. 4-460); (2) Rule 13a-14 or
15d-14 under the United States Exchange Act; or (3) 18 U.S.C. §1350 (Section 906
of the Sarbanes-Oxley Act) is accurate and complete (the “Certifications”), and
complied as to form and content with all Applicable Laws in effect at the time
such Parent Certification was filed with or furnished to the SEC. As used in
this Section 5.1(k)(i), the term “file” and variations thereof will be broadly
construed to include any manner in which a document or information is furnished,
supplied or otherwise made available to the SEC.

 

37

 

 

  (ii) Except for such comment letters or correspondence as can be obtained
through EDGAR or which the Parent has made available for review by the Company,
since January 1, 2018, the Parent has not received any comment letter from the
SEC or the staff thereof or any correspondence from the NASDAQ or the staff
thereof relating to the delisting or maintenance of listing of the Parent Common
Stock on the NASDAQ. Except as disclosed in the Parent SEC Documents or
documents that Parent has made available for review by the Company, Parent has
no unresolved SEC comments. As of the date of this Agreement, Parent is in
compliance in all material respects with the applicable listing and governance
rules and regulations of the NASDAQ.

 

  (iii) Since January 1, 2018, there have been no formal internal investigations
regarding financial reporting or accounting policies and practices discussed
with, reviewed by or initiated at the direction of the chief executive officer
or chief financial officer of the Parent, the Parent Board or any committee
thereof, other than ordinary course audits or reviews of accounting policies and
practices or internal controls required by the Sarbanes-Oxley Act.

 

  (iv) Parent is in compliance in all material respects with the applicable
provisions of the Sarbanes-Oxley Act that are effective as of the date of this
Agreement.

 

  (l) Disclosure Controls and Internal Control over Financial Reporting. The
Parent and the Parent Subsidiaries maintain a system of internal accounting
controls designed to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary in order to permit preparation of
financial statements in accordance with United States GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Parent and the Parent Subsidiaries maintain internal controls
over financial reporting that provides reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with United States GAAP.

 

  (m) Auditors. The Parent Financial Statements have been audited by a PCAOB
registered accounting firm.

 

  (n) No Undisclosed Liabilities. None of the Parent or any of its Subsidiaries
have any Liability, whether accrued, absolute, contingent or otherwise, not
reflected in the Parent Financial Statements, except Liabilities (i) incurred in
connection with this Agreement or the Transaction, (ii) incurred since December
31, 2018, in the Ordinary Course consistent with past practices or (iii) that
would not have, individually or in the aggregate, a Material Adverse Effect with
respect to the Parent. An itemized list setting forth the principal amount of
all indebtedness for borrowed money of the Parent and any of its Subsidiaries
(and all accrued interest thereon) as of the date hereof, including capital
leases, is disclosed in the Parent Disclosure Letter or the SEC Documents.

 

38

 

 

  (o) Absence of Certain Changes or Events. Since December 31, 2018, other than
the transactions contemplated in this Agreement and as disclosed in the Parent
Disclosure Letter or the SEC Documents, the business of the Parent and its
Subsidiaries has been conducted in the Ordinary Course and there has not been
any event, circumstance or occurrence which has had or would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Parent.

 

  (p) Ordinary Course. Since December 31, 2018, other than the transactions
contemplated in this Agreement or as disclosed in the Parent Disclosure Letter
or the SEC Documents:

 

  (i) the Parent and its Subsidiaries have conducted their respective businesses
only in the Ordinary Course;

 

  (ii) no liability or obligation of any nature (whether absolute, accrued,
contingent or otherwise), which has had, or is reasonably likely to have, a
Material Adverse Effect with respect to the Parent, has been incurred by the
Parent or its Subsidiaries;

 

  (iii) there has not been any change in the accounting practices used by the
Parent or its Subsidiaries;

 

  (iv) except for Ordinary Course adjustments to employee compensation (other
than directors or officers), there has not been any increase in the salary,
bonus, or other remuneration payable to any employees of any of the Parent or
its Subsidiaries;

 

  (v) there has not been any redemption, repurchase or other acquisition of
Parent Common Stock by the Parent, or any declaration, setting aside or payment
of any dividend or other distribution (whether in cash or otherwise) with
respect to the Parent Common Stock;

 

  (vi) there has not been a material change in the level of accounts receivable
or payable, inventories or employees of the Parent or its Subsidiaries, other
than those changes in the Ordinary Course;

 

  (vii) neither the Parent nor any Parent Subsidiary has entered into, or
amended, any Material Contract other than in the Ordinary Course;

 

  (viii) there has not been any satisfaction or settlement of any material
claims or material liabilities of the Parent or its Subsidiaries that were not
reflected in the Parent Financial Statements, other than the settlement of
claims or liabilities incurred in the Ordinary Course; and

 

  (ix) except for Ordinary Course adjustments, there has not been any increase
in the salary, bonus, or other remuneration payable to any officers or directors
of the Parent or its Subsidiaries or any amendment or modification to the
vesting or exercisability schedule or criteria, including any acceleration,
right to accelerate or acceleration event or other entitlement under any stock
option, restricted stock, deferred compensation or other compensation award of
any officer of the Parent or any Parent Subsidiary.

 

39

 

 

  (q) Related Party Transactions. Neither the Parent nor any Parent Subsidiary
is indebted to any director, officer, employee or agent of, or independent
contractor to, the Parent or any Parent Subsidiary (except for amounts due in
the Ordinary Course as salaries, bonuses and director’s fees or the
reimbursement of Ordinary Course expenses). There are no Contracts (other than
employment arrangements) with, or advances, loans, guarantees, liabilities or
other obligations to, on behalf or for the benefit of, any shareholder, officer
or director of the Parent or any Parent Subsidiary.

 

  (r) Authorizations and Licenses.

 

  (i) The Parent and its Subsidiaries own, possess or have obtained all
Authorizations that are required by Applicable Laws in connection with the
operation of the business of the Parent and its Subsidiaries as presently or
previously conducted, or in connection with the ownership, operation or use of
the assets of the Parent and its Subsidiaries.

 

  (ii) The Parent and its Subsidiaries lawfully hold, own or use, and have
complied with, all such Authorizations. Each Authorization is valid and in full
force and effect, and is renewable by its terms or in the Ordinary Course.

 

  (iii) No action, investigation or proceeding is pending in respect of or
regarding any such Authorization and neither the Parent, its Subsidiaries nor,
to the knowledge of the Parent, any of their respective officers or directors
has received notice of revocation, non-renewal or material amendments of any
such Authorization.

 

  (s) Opinions of Parent Financial Advisor. The Parent Board has received the
Parent Fairness Opinion. A true and complete copy of the engagement letter
between the Parent and Gemini Partners, Inc. has been provided to the Company
and the Parent has made true and complete disclosure to the Company of all fees,
commissions or other payments that may be incurred pursuant to such engagement
or that may otherwise be payable to Gemini Partners, Inc.

 

  (t) Finders’ Fees. Except for the engagement letter between the Parent and
Palladium Capital Advisors, LLC and the fees payable under or in connection with
such engagement, no investment banker, broker, finder, financial adviser or
other intermediary has been retained by or is authorized to act on behalf of the
Parent or any of its Subsidiaries, or any of their respective officers,
directors or employees, or is entitled to any fee, commission or other payment
from the Parent or any of its Subsidiaries, or any of their respective officers,
directors or employees, in connection with the Agreement.

 

  (u) Parent Board Approval. The Parent Board, after consultation with its
financial and legal advisors, has (A) determined that the Offer, this Agreement,
the issuance of the Parent Capital Stock, the Parent Charter Amendment and the
Stock Split are fair to the Parent Stockholders and in the best interests of the
Parent, its Subsidiaries and the Parent Stockholders; (B) resolved to recommend
that the Parent Stockholders vote in favour of the Parent Stockholder Approval
Resolution; and (C) authorized the entering into of this Agreement and the
performance by the Parent of its obligations under this Agreement, and no action
has been taken to amend, or supersede such determinations, resolutions, or
authorizations (the “Parent Board Approval”).

 

40

 

 

  (v) Material Contracts.

 

  (i) All of the Parent’s Material Contracts are filed as exhibits to the
Parent’s latest Annual Report on Form 10-K and the Parent is not a party to any
other Material Contracts that are not so filed as exhibits to the Annual Report
on Form 10-K. True and complete copies of the Material Contracts of the Parent
and its Subsidiaries have been made available to the Company or are filed as
exhibits to the Parent’s latest Annual Report on Form 10-K and no such Contract
has been modified, rescinded or terminated.

 

  (ii) Each Material Contract is legal, valid, binding and in full force and
effect and is enforceable by the Parent or its Subsidiaries, as applicable, in
accordance with its terms (subject to the Bankruptcy and Equity Exceptions).

 

  (iii) Each of the Parent and its Subsidiaries has performed in all material
respects all respective obligations required to be performed by them to date
under the Material Contracts and neither the Parent nor any of its Subsidiaries
is in breach or default under any Material Contract, nor does the Parent have
knowledge of any condition that, with the passage of time or the giving of
notice or both, would result in such a breach or default.

 

  (iv) None of the Parent or any of its Subsidiaries has received any notice,
that any party to a Material Contract intends to cancel, terminate or otherwise
modify or not renew its relationship with the Parent or any of its Subsidiaries,
as applicable, and, to the knowledge of the Parent, no such action has been
threatened.

 

  (w) Real Property. Except as disclosed in the Parent Disclosure Letter:

 

  (i) the Parent or its Subsidiaries, as applicable, have valid, good and
marketable title to all of the real or immovable property owned by the Parent or
its Subsidiaries, as applicable (the “Parent Owned Properties”), free and clear
of any Liens, except for Permitted Liens, and there are no outstanding options
or rights of first refusal to purchase the Parent Owned Properties, or any
portion thereof or interest therein;

 

  (ii) each lease, sublease, license or occupancy agreement (in each case,
together with any amendments, supplements, notices and ancillary agreements
thereto) for real or immovable property leased, subleased, licensed or occupied
by the Parent or its Subsidiaries, as applicable (the “Parent Leased
Properties”), is valid, legally binding and enforceable against the Parent or
its Subsidiaries, as applicable, in accordance with its terms and in full force
and effect, true and complete copies of which (including all related amendments,
supplements, notices and ancillary agreements) have been made available to the
Company, and none of the Parent or its Subsidiaries, as applicable, is in breach
of, or default under, such lease, sublease, license or occupancy agreement, and,
to the knowledge of the Parent, no event has occurred which, with notice, lapse
of time or both, would constitute such a breach or default the Parent or its
Subsidiaries, as applicable, or permit termination, modification or acceleration
by any third party thereunder;

 

41

 

 

  (iii) no third party has repudiated or has the right to terminate or repudiate
any such lease, sublease, license or occupancy agreement (except for the normal
exercise of remedies in connection with a default thereunder or any termination
rights set forth in the lease, sublease, license or occupancy agreement) or any
provision thereof; and

 

  (iv) none of the leases, subleases, licenses or occupancy agreements has been
assigned by the Parent or its Subsidiaries, as applicable, in favor of any
Person or sublet or sublicensed.

 

  (x) Personal Property; Condition of Personal Property. The Parent or its
Subsidiaries, as applicable, have good title to all material personal or movable
property of any kind or nature which the Parent or its Subsidiaries, as
applicable, purport to own, free and clear of all Liens (other than Permitted
Liens). The Parent or its Subsidiaries, as applicable, as lessee, have the right
under valid and subsisting leases to use, possess and control all personal or
movable property leased by, and material to, the Parent or its Subsidiaries, as
applicable, as used, possessed and controlled by the Parent or its Subsidiaries,
as applicable. All real and tangible personal property of the Parent or its
Subsidiaries is in generally good repair and is operational and usable in the
manner in which it is currently being utilized, subject to normal wear and tear
and technical obsolescence, repair or replacement.

 

  (y) Intellectual Property. Except as would not and would not be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Parent: (i) the Parent or its Subsidiaries, as applicable,
own all right, title and interest, or have valid licenses (and are not in
material breach of such licenses), in and to all Intellectual Property that is
material to the conduct of the business, as presently conducted, of the Parent
or its Subsidiaries, as applicable (collectively, the “Parent Intellectual
Property Rights”); (ii) all such Parent Intellectual Property Rights that are
owned by or licensed to the Parent or its Subsidiaries, as applicable, are
sufficient, in all material respects, for conducting the business, as presently
conducted, of the Parent or its Subsidiaries, as applicable; (iii) to the
knowledge of the Parent, all Parent Intellectual Property Rights owned or leased
by the Parent or its Subsidiaries, as applicable, are valid and enforceable, and
the carrying on of the business of the Parent or its Subsidiaries, as
applicable, and the use by the Parent or its Subsidiaries, as applicable, of any
of the Parent Intellectual Property Rights or Parent Technology (as defined
below) owned by or licensed to the Parent or its Subsidiaries, as applicable,
does not breach, violate, infringe or interfere with any rights of any other
Person, except that the foregoing representation is given to the knowledge of
Parent with respect to patents, and no proceeding is currently pending or, to
the knowledge of Parent, threatened, with respect to any of the foregoing; (iv)
to the knowledge of the Parent, no third party is infringing upon the Parent
Intellectual Property Rights owned or licensed by the Parent or its
Subsidiaries, as applicable, and no proceeding is currently pending or
threatened with respect to the foregoing; (v) all computer hardware and
associated firmware and operating systems, application software, database
engines and processed data, technology infrastructure and other computer systems
used in connection with the conduct of the business, as presently conducted, of
the Parent or its Subsidiaries, as applicable (collectively, the “Parent
Technology”), are sufficient, in all material respects, for conducting the
business, as presently conducted, of the Parent or its Subsidiaries, as
applicable; and (vi) the Parent or its Subsidiaries, as applicable own, or have
validly licensed or leased (and are not in material breach of such licenses or
leases), such Parent Technology.

 

42

 

 

  (z) Restrictions on Conduct of Business. Neither the Parent nor any of its
Subsidiaries is a party to or bound by any non-competition agreement, any
non-solicitation agreement, or any other agreement, obligation, judgment,
injunction, order or decree which purports to: (i) limit in any material respect
the manner or the localities in which all or any portion of the business of the
Parent or its Subsidiaries are conducted; (ii) limit any business practice of
the Parent or its Subsidiaries in any material respect; or (iii) restrict any
acquisition or disposition of any property by the Parent or its Subsidiaries in
any material respect. Neither the Parent nor any of its Subsidiaries or any of
their respective properties or assets is subject to any outstanding judgment,
order, writ, injunction or decree that would have or would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect
with respect to the Parent, or that would or would be reasonably expected to
prevent or delay the consummation of the Offer or the transactions contemplated
hereby.

 

  (aa) Litigation. There are no claims, actions, suits, arbitrations, inquiries,
audits, investigations or proceedings pending, or, to the knowledge of the
Parent threatened, against or relating to the Parent or its Subsidiaries, the
business of the Parent or its Subsidiaries or affecting any of their respective
current or former properties or assets by or before any Governmental Authority
that, if determined adverse to the interests of the Parent or its Subsidiaries,
could potentially result in criminal sanction, or would be reasonably expected
to prevent or delay the consummation of the Offer or the transactions
contemplated hereby, or would, or would be reasonably expected to, materially
affect the Parent’s ability to own or operate the business of the Parent or its
Subsidiaries, nor, to the knowledge of the Parent, are there any events or
circumstances which could reasonably be expected to give rise to any such claim,
action, suit, arbitration, inquiry, investigation or proceeding. There is no
bankruptcy, liquidation, winding-up or other similar proceeding pending or in
progress, or, to the knowledge of the Parent, threatened against or relating to
the Parent or its Subsidiaries before any Governmental Authority.

 

  (bb) Corrupt Practices Legislation. Neither the Parent, its Subsidiaries nor
any of their respective officers, directors or employees acting on behalf of any
of them, has taken, committed to take or been alleged to have taken any action
which would cause the Parent or any of its Subsidiaries to be in violation of 18
United States Code §201, the Foreign Corrupt Practices Act, or any law of
similar effect of any other jurisdiction, and to the knowledge of the Parent, no
such action has been taken by any of its agents, representatives or other
Persons acting on behalf of the Parent or its Subsidiaries.

 

  (cc) Employment Matters.

 

  (i) (A) The Parent has not entered into any written or oral agreement or
understanding providing for a retention or change of control bonus or severance
or termination payments to any director, officer or Parent Employees in
connection with the termination of their position or their employment as a
direct result of a change in control of the Parent (including as a result of the
Offer), and (B) no Parent Employee has any agreement as to length of notice or
severance payment required to terminate his or her employment, other than such
as results by Applicable Law from the employment of an employee without an
agreement as to notice or severance;

 

43

 

 

  (ii) (A) the Parent is not a party to any Collective Agreement with respect to
any Parent Employees, (B) no Person holds bargaining rights with respect to any
Parent Employees and (C) to the knowledge of the Parent, no Person has applied
or threatened to be certified as the bargaining agent of any Parent Employees;

 

  (iii) no trade union has applied to have the Parent declared a common or
related employer pursuant to Applicable Laws;

 

  (iv) the Parent is in material compliance with all terms and conditions of
employment and all Applicable Laws respecting employment;

 

  (v) the Parent is not subject to any pending or, to the knowledge of the
Parent, threatened claim or action relating to employment or termination of
employment of employees or independent contractors;

 

  (vi) the Parent has not and is not engaged in any unfair labor practice and no
unfair labor practice complaint, grievance or arbitration proceeding is pending,
or to the knowledge of the Parent, threatened against the Parent;

 

  (vii) no labor strike, lock-out, slowdown or work stoppage is pending or to
the knowledge of the Parent, threatened against or directly affecting the Parent
and no such event has occurred in the last two years;

 

  (viii) each independent contractor and consultant has been properly classified
by the Parent as an independent contractor and the Parent has not received
notification from any Governmental Authority challenging the classification of
any individual who performs services for the Parent’s business as an independent
contractor or consultant; and

 

  (ix) there are no outstanding assessments, penalties, fines, liens, charges,
surcharges, or other amounts due or owing pursuant to any workplace safety and
insurance legislation and there are no orders under applicable occupational
health and safety legislation relating to the Parent which are currently
outstanding.

 

  (dd) Employee Plans.

 

  (i) Set forth in the Parent Disclosure Letter is, as of the date of this
Agreement, a complete and accurate list of each material pension, benefit,
insurance, retirement, compensation, deferred compensation, incentive, bonus,
employee loan, collective bargaining, profit sharing, commission, performance
award, option, phantom equity, stock or stock-based, stock purchase, restricted
stock, change in control, retention, severance, vacation, paid time off,
welfare, fringe-benefit and other similar agreement, plan, policy, program or
arrangement (and any amendments thereto), in each case whether or not reduced to
writing and whether funded or unfunded, whether or not Tax-qualified, which is
or has been maintained, sponsored, contributed to, or required to be contributed
to by the Parent or any ERISA Affiliate of Parent for the benefit of any current
or former Parent Employee or director, or under which the Parent has or may have
any Liability, contingent or otherwise (collectively, the “Parent Employee
Plans”). Neither the Parent nor, to the knowledge of the Parent, any other
Person, has made any commitment to modify, change or terminate any Parent
Employee Plan, other than with respect to a modification, change or termination
required by Applicable Laws. With respect to each material Parent Employee Plan,
Parent has made available to the Company accurate and complete copies of the
following documents: (A) the plan document and any related trust agreement,
including amendments thereto; (B) any current summary plan descriptions and
other material communications to participants relating to the plan; (C) each
plan trust, insurance, annuity or other funding contract or service provider
agreement related thereto; (D) the most recent plan financial statements and
actuarial or other valuation reports prepared with respect thereto, if any; (E)
the most recent IRS determination or opinion letter, if any; (F) copies of the
most recent plan year nondiscrimination and coverage testing results for each
plan subject to such testing requirements; and (G) the most recent annual
reports (Form 5500) and all schedules attached thereto for each Parent Employee
Plan that is subject to ERISA and Code reporting requirements.

 

44

 

 

  (ii) Each Parent Employee Plan is being, and has been, administered in
accordance with its terms and in compliance with the requirements prescribed by
any and all Applicable Laws (including ERISA and the Code), in all material
respects. The Parent is not in material default under or material violation of,
and has no knowledge of any material defaults or material violations by any
other party to, any Parent Employee Plans. All contributions required to be made
by the Parent or any ERISA Affiliate to any Parent Employee Plan have been
timely paid or accrued on the most recent Parent Financial Statements, if
required under United States GAAP, in each case, in all material respects. Any
Parent Employee Plan intended to be qualified under Section 401(a) of the Code
has obtained from the IRS a favorable determination letter or opinion letter as
to its qualified status under the Code, and to the knowledge of the Parent, no
event has occurred and no condition exists with respect to the form or operation
of such Parent Employee Plan that would cause the loss of such qualification.

 

  (iii) No Parent Employee Plan provides retiree medical to any Person, except
as required by COBRA. No suit, administrative proceeding or action has been
brought, or to the knowledge of the Parent, is threatened against or with
respect to any such Parent Employee Plan, including any audit or inquiry by the
IRS or other applicable Governmental Authority (other than routine claims for
benefits arising under such plans).

 

  (iv) Neither the Parent nor any ERISA Affiliate of the Parent has, during the
past six (6) years from the date hereof, maintained, established, sponsored,
participated in or contributed to, or is obligated to contribute to, or
otherwise incurred any obligation or liability (including any contingent
liability) under, any “multiemployer plan” (as defined in Section 3(37) of
ERISA) or any “pension plan” (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA or Section 412 of the Code. Neither the Parent nor any ERISA
Affiliate has, as of the date of this Agreement, any actual or potential
withdrawal liability (including any contingent liability) for any complete or
partial withdrawal (as defined in Sections 4203 and 4205 of ERISA) from any
multiemployer plan.

 

45

 

 

  (v) Consummation of the Offer and the other transactions contemplated hereby
will not (i) entitle any current or former employee or other service provider of
the Parent or any ERISA Affiliate to any payment (including golden parachute,
bonus or benefits under any Parent Employee Plan); (ii) accelerate the time of
payment or vesting of any such benefits or increase the amount of compensation
due any such employee or service provider; (iii) result in the forgiveness of
any indebtedness; (iv) result in any obligation to fund future benefits under
any Parent Employee Plan; or (v) result in the imposition of any restrictions
with respect to the amendment or termination of any of Parent Employee Plans. No
benefit payable or that may become payable by the Parent pursuant to any Parent
Employee Plan in connection with the Offer or as a result of or arising under
this Agreement will constitute an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code) subject to the imposition of an excise Tax under
Section 4999 of the Code or the deduction for which would be disallowed by
reason of Section 280G of the Code.

 

  (ee) Insurance. A true and complete list of all material insurance policies
currently in effect that insure the physical properties, business, operations
and assets of the Parent and its Subsidiaries has been made available to the
Company. To the knowledge of the Parent, each material insurance policy
currently in effect that insures the physical properties, business, operations
and assets of the Parent and its Subsidiaries is valid and binding and in full
force and effect and there is no material claim pending under any such policies
as to which coverage has been questioned, denied or disputed by any insurer or
as to which any insurer has made any reservation of rights or refused to cover
all or any material portion of such claims. All material proceedings covered by
any insurance policy of the Parent or its Subsidiaries have been properly
reported to and accepted by the applicable insurer.

 

  (ff) Taxes. The Parent and its Subsidiaries have made available to the Company
true, correct and complete copies of all Tax Returns, examination reports and
statements of deficiencies for taxable periods, or transactions consummated, for
which the applicable statutory periods of limitations have not expired. Except
as disclosed on the Parent Disclosure Letter:

 

  (i) the Parent and its Subsidiaries have duly and timely filed all Tax Returns
required to be filed by them prior to the date hereof and all such Tax Returns
are complete and correct in all material respects;

 

  (ii) the Parent and its Subsidiaries have paid on a timely basis all Taxes
which are due and payable, all assessments and reassessments, and all other
Taxes due and payable by them on or before the date hereof, other than those
which are being or have been contested in good faith and in respect of which
reserves have been provided in the Parent Financial Statements;

 

  (iii) the Parent and its Subsidiaries have provided adequate accruals in
accordance with United States GAAP in the Parent Financial Statements for any
Taxes of the Parent and its Subsidiaries for the period covered by such
financial statements that have not been paid whether or not shown as being due
on any Tax Returns;

 

46

 

 

  (iv) since January 1, 2018, no material liability in respect of Taxes not
reflected in such statements or otherwise provided for has been assessed,
proposed to be assessed, incurred or accrued by the Parent and its Subsidiaries,
other than in the Ordinary Course;

 

  (v) none of the Parent and its Subsidiaries has received a Tax refund to which
it was not entitled;

 

  (vi) no material deficiencies, litigation, proposed adjustments or matters in
controversy exist or have been asserted with respect to Taxes of the Parent or
its Subsidiaries, and neither the Parent nor its Subsidiaries are a party to any
action or proceeding for assessment or collection of Taxes and no such event has
been asserted or, to the knowledge of the Parent, threatened against the Parent
or its Subsidiaries or any of their respective assets;

 

  (vii) no claim has been made by any Government Authority in a jurisdiction
where the Parent and its Subsidiaries do not file Tax Returns that the Parent or
its Subsidiaries are or may be subject to Tax by that jurisdiction;

 

  (viii) there are no Liens (other than Permitted Liens) with respect to Taxes
upon any of the assets of the Parent or its Subsidiaries;

 

  (ix) the Parent and its Subsidiaries have withheld or collected all amounts
required to be withheld or collected by it on account of Taxes and has remitted
all such amounts to the appropriate Governmental Authority when required by
Applicable Law to do so;

 

  (x) there are no outstanding agreements extending or waiving the statutory
period of limitations applicable to any claim for, or the period for the
collection or assessment or reassessment of Taxes due from the Parent or its
Subsidiaries for any taxable period and no request for any such waiver or
extension is currently pending;

 

  (xi) no closing agreements, private letter rulings, technical advice memoranda
or similar agreements or rulings have been entered into by the Parent or its
Subsidiaries with any taxing authority or issued by any taxing authority to the
Parent or its Subsidiaries;

 

  (xii) there are no outstanding rulings of, or request for rulings with, any
Governmental Authority addressed to the Parent or its Subsidiaries that are, or
if issued would be, binding on the Parent or its Subsidiaries;

 

  (xiii) none of the Parent or its Subsidiaries is a party to any Contract with
any third party relating to allocating or sharing the payment of, or liability
for, Taxes or Tax benefits (other than pursuant to customary provisions included
in credit agreements, leases, and agreements entered with employees, in each
case, not primarily related to Taxes and entered into in the Ordinary Course);

 

47

 

 

  (xiv) none of the Parent or its Subsidiaries has any liability for the Taxes
of any third party under Section 1.1502-6 of the Treasury Regulations (or any
similar provision under Applicable Laws) as a transferee or successor or
otherwise by operation of Applicable Laws;

 

  (xv) none of the Parent or its Subsidiaries have participated in any “listed
transaction” within the meaning of Section 1.6011-4 of the Treasury Regulations;

 

  (xvi) the Parent has disclosed on its respective United States federal income
Tax Returns all positions taken therein that could give rise to a substantial
understatement of United States federal income Tax within the meaning of Section
6662 of the Code;

 

  (xvii) none of the Parent or its Subsidiaries are (and have not been for the
five-year period ending at the Effective Time) a “United States real property
holding corporation” as defined in Section 897(c)(2) of the Code and the
applicable Treasury Regulations;

 

  (xviii) none of the Parent or its Subsidiaries have distributed stock of
another Person, or have had its stock distributed by another Person, in a
transaction that was purported or intended to be governed in whole or in part by
Sections 355 or 361 of the Code;

 

  (xix) none of the Parent or its Subsidiaries has taken or agreed to take any
action that would prevent the Offer from constituting a reorganization
qualifying under Section 368 of the Code or from qualifying under Section 351 of
the Code as a transfer to a controlled corporation; and

 

  (xx) none of the Parent or its Subsidiaries is aware of any agreement, plan or
other circumstance that would prevent the Offer from qualifying as a
reorganization under Section 368 of the Code or from qualifying under Section
351 of the Code as a transfer to a controlled corporation.

 

  (gg) Parent Share Purchase Agreement. The Parent Share Purchase Agreement
remains in full force and effect and is legally binding agreement that is
enforceable by the parties thereto in accordance with its terms.

 

  (hh) Parent Financing. The Parent has completed the Parent Financing.

 

  (ii) Disclosure. The information relating to the Parent or its Subsidiaries to
be supplied by or on behalf of the Parent for inclusion or incorporation by
reference in the S-4 Registration Statement and the Proxy Statement/Prospectus
will not, on the date the its filed with the SEC or the date it is first mailed
to the Parent Stockholders, as applicable, or at the time of the Parent Meeting,
contain any untrue statement of any material fact, or omit to state any material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not false or
misleading at the time and in light of the circumstances under which such
statement is made. The S-4 Registration Statement and the Proxy
Statement/Prospectus will comply in all material respects as to form with the
requirements of the United States Exchange Act and the rules and regulations
thereunder. Notwithstanding the foregoing, no representation is made by the
Parent with respect to the information that has been or will be supplied by the
Company or any of its Representatives for inclusion in the S-4 Registration
Statement and the Proxy Statement/Prospectus.

 

48

 

 

Article 6
ADDITIONAL COVENANTS REGARDING NON-SOLICITATION

 

6.1 Superior Proposals

 

  (a) Except as expressly provided in this Article 6 and for the Parent Legacy
Business Disposition, the Company, the Parent, and their respective Subsidiaries
shall not, directly or indirectly, through any officer, director, employee,
representative (including any financial or other adviser) or other agent of the
Company or the Parent or of any of their Subsidiaries (collectively
“Representatives”), or otherwise, and shall not permit any such Person to:

 

  (i) solicit, assist, initiate, encourage or otherwise knowingly facilitate
(including by way of furnishing or providing copies of, access to, or disclosure
of, any confidential information, properties, facilities, books or records of
the Company, the Parent or any of their Subsidiaries or entering into any form
of agreement, arrangement or understanding) any inquiry, proposal or offer that
constitutes or may reasonably be expected to constitute or lead to, an
Acquisition Proposal for the Company or the Parent;

 

  (ii) enter into or otherwise engage or participate in any discussions or
negotiations with any Person (other than the Parties) regarding any inquiry,
proposal or offer that constitutes or may reasonably be expected to constitute
or lead to, an Acquisition Proposal for the Company or the Parent;

 

  (iii) make a Company Change in Recommendation or Parent Change in
Recommendation;

 

  (iv) accept, approve, endorse or recommend, or publicly propose to accept,
approve, endorse or recommend, or take no position or remain neutral with
respect to, any Acquisition Proposal for the Company or the Parent; or

 

  (v) accept or enter into or publicly propose to accept or enter into any
agreement, understanding or arrangement in respect of an Acquisition Proposal
for the Company or the Parent.

 

49

 

 

  (b) The Company and Parent shall, and shall cause their Subsidiaries and
Representatives to, immediately cease and terminate, and cause to be terminated,
any solicitation, encouragement, discussion, negotiations, or other activities
commenced prior to the date of this Agreement with any Person (other than the
Parties) with respect to any inquiry, proposal or offer that constitutes, or may
reasonably be expected to constitute or lead to, an Acquisition Proposal for the
Company or the Parent, and in connection therewith the Company and the Parent
shall:

 

  (i) immediately discontinue access to and disclosure of all information,
including any data room, and any confidential information, properties,
facilities, books and records of the Company, the Parent, or any of their
respective Subsidiaries; and

 

  (ii) promptly request, and exercise all rights either has to require: (A) the
return or destruction of all copies of any confidential information regarding
the Company, the Parent, or any of their respective Subsidiaries provided to any
Person other than the Parties, and (B) the destruction of all material including
or incorporating or otherwise reflecting such confidential information regarding
the Company, the Parent, or any of their respective Subsidiaries, using their
commercially reasonable efforts to ensure that such requests are fully complied
with in accordance with the terms of such rights or entitlements.

 

Except as expressly provided in this Article 6 and for the Parent Legacy
Business Disposition, if the Company, the Parent, or any of their respective
Subsidiaries accepts a Superior Proposal, the Company shall be required to repay
the entire outstanding principal balance of the Bridge Loan Financing plus all
accrued and unpaid interest thereon and any other sums payable to the Noteholder
directly in connection with the Bridge Loan Financing immediately upon
acceptance of a Superior Proposal.

 

  (c) The Company and the Parent represent and warrant that, since January 1,
2019, neither the Company nor the Parent has waived any confidentiality,
standstill, non-disclosure, non-solicitation, use, business purpose or similar
agreement, restriction or covenant to which the Company, the Parent, or any of
their respective Subsidiaries is a party, and further covenant and agree that
(A) the Company and the Parent shall take all necessary action to enforce each
confidentiality, standstill, non-disclosure, non-solicitation, use, business
purpose or similar agreement, restriction or covenant to which they or any of
their respective Subsidiaries is a party, and (B) neither the Company, the
Parent, nor any of their respective Subsidiaries, nor any of their respective
Representatives have or will, without the prior written consent of the Parties
(which may be withheld or delayed in the Parties’ sole and absolute discretion),
release any Person from, or waive, amend, suspend or otherwise modify such
Person’s obligations respecting the Company, the Parent, or any of their
respective Subsidiaries under any confidentiality, standstill, non-disclosure,
non-solicitation, use, business purpose or similar agreement, restriction or
covenant to which the Company, the Parent, or any of their respective
Subsidiaries is a party (it being acknowledged by the Parties that the automatic
termination or release of any standstill restrictions of any such agreement as
the result of entering into of this Agreement will not constitute a breach of
this Section 6.1(c)).

 

50

 

 

  (d) Notwithstanding the foregoing, if Parent receives a written Acquisition
Proposal from a third party and the receipt of such Acquisition Proposal was not
initiated, sought, solicited, knowingly encouraged or knowingly induced by
Parent or its subsidiaries, then the Parent may (i) contact the person who has
made such Acquisition Proposal in order to clarify the terms of such Acquisition
Proposal so that the Parent Board (or any committee thereof) may inform itself
about such Acquisition Proposal, (ii) furnish information concerning its
business, properties or assets to any person pursuant to a confidentiality
agreement with terms that, taken as a whole, are not materially less favorable
to the Company than those contained in the Confidentiality Agreement and (iii)
negotiate and participate in discussions and negotiations with such person
concerning a Acquisition Proposal, in the case of clauses (ii) and (iii), if the
Parent Board determines in good faith that such Acquisition Proposal constitutes
or is reasonably likely to constitute or lead to a Superior Proposal. Parent (A)
shall promptly (and in any case within twenty-four (24) hours) provide the
Company notice (1) of the receipt of any Acquisition Proposal, which notice
shall include a complete, unredacted copy of such Acquisition Proposal, and (2)
of any inquiries, proposals or offers received by, any requests for non-public
information from, or any discussions or negotiations sought to be initiated or
continued with, the Parent or any Representatives of the Parent concerning an
Acquisition Proposal that constitutes or is reasonably likely to constitute or
lead to an Acquisition Proposal, and disclose the identity of the other party
(or parties) and the material terms of such inquiry, offer, proposal or request
and, in the case of written materials, provide copies of such materials, (B)
shall promptly (and in any case within twenty-four (24) hours) make available to
the Company copies of all written materials provided by the Parent to such party
but not previously made available to the Company and (C) shall keep the Company
informed on a reasonably prompt basis (and, in any case, within twenty-four (24)
hours of any significant development) of the status and material details
(including amendments and proposed amendments) of any such Acquisition Proposal
or other inquiry, offer, proposal or request.

 

  (e) If the Parent Board receives an Acquisition Proposal that the Parent Board
determines in good faith constitutes a Superior Proposal, the Parent Board may
effect a Parent Change in Recommendation and authorize the Parent to terminate
this Agreement pursuant to Section 9.2(a)(iv)(A) in order to enter into a
definitive agreement providing for a Superior Proposal if (i) the Parent Board
determines in good faith that the failure to take such action could reasonably
be expected to be inconsistent with the Parent’s directors’ fiduciary duties
under applicable Law; (ii) the Parent has notified the Company in writing that
it intends to effect a Parent Change in Recommendation or terminate this
Agreement; (iii) if applicable, the Parent has provided the Company a copy of
the proposed definitive agreements between the Parent and the Person making such
Superior Proposal; (iv) for a period of five (5) Business Days following the
notice delivered pursuant to clause (ii) of this Section 6.1(e), the Parent
shall have discussed and negotiated in good faith and made Representatives of
the Parent available to discuss and negotiate in good faith (in each case to the
extent the Company desires to negotiate) with Representatives of the Company any
proposed modifications to the terms and conditions of this Agreement so that the
failure to take such action would no longer reasonably be expected to be
inconsistent with the Parent’s directors’ fiduciary duties under applicable Law
(it being understood and agreed that any amendment to any material term or
condition of any Superior Proposal shall require a new notice and a new four (4)
Business Day negotiation period); and (v) no earlier than the end of such
negotiation period, the Parent Board shall have determined in good faith, after
considering the terms of any proposed amendment or modification to this
Agreement, that (x) the Acquisition Proposal that is the subject of the notice
described in clause (ii) above still constitutes a Superior Proposal and (y) the
failure to take such action would still reasonably be expected to be
inconsistent with the Parent’s directors’ fiduciary duties under applicable Law.

 

51

 

 

6.2 Breach by Representatives

 

Without limiting the generality of the foregoing, the Company or the Parent, as
the case may be, shall advise their respective Representatives of the
prohibitions set out in this Article 6 and any violation of the restrictions set
forth in this Article 6 by the Company, the Parent, or their respective
Representatives is deemed to be a breach of this Article 6 by the Company or by
the Parent, as the case may be.

 

Article 7
OTHER COVENANTS

 

7.1 Public Communications

 

The Parties shall cooperate in the preparation of presentations, if any, to the
Company Securityholders and the Parent Stockholders regarding the Offer. A Party
must not issue any press release or make any other public statement or
disclosure with respect to this Agreement or the Offer without the consent of
the other Parties (which consent shall not be unreasonably withheld or delayed),
and neither Party may make any filing with any Governmental Authority with
respect to this Agreement or the Offer without the consent of the other Party
(which consent shall not be unreasonably withheld or delayed); provided that any
Party that, in the opinion of its outside legal counsel, is required to make
disclosure by Applicable Law may make such disclosure provided it shall use its
commercially reasonable efforts to give the other Parties prior oral or written
notice and a reasonable opportunity to review or comment on the disclosure or
filing (other than with respect to confidential information contained in such
disclosure or filing). The Party making such disclosure shall give reasonable
consideration to any comments made by the other Parties or their counsel, and if
such prior notice is not possible, shall give such notice immediately following
the making of such disclosure or filing.

 

7.2 Covenants of the Company Regarding the Conduct of Business

 

  (a) The Company covenants and agrees that, subject to Applicable Law, during
the period from the date of this Agreement until the earlier of the Effective
Time and the time that this Agreement is terminated in accordance with its
terms, except with the express prior written consent of the Parent or as
required or permitted by this Agreement, the Company shall conduct its business
in the Ordinary Course and in accordance with Applicable Law.

 

52

 

 

  (b) Without limiting the generality of Section 7.2(a), subject to Applicable
Law, the Company covenants and agrees that, during the period from the date of
this Agreement until the earlier of the Effective Time and the time that this
Agreement is terminated in accordance with its terms, except with the express
prior written consent of the Parent and or as required or permitted by this
Agreement, the Company shall use its reasonable commercially reasonable efforts
to maintain and preserve intact the current business organization, assets,
properties and business of the Company, maintain in effect all material
Authorizations of the Company, keep available the services of the present
employees and agents of the Company and maintain good relations with, and the
goodwill of, employees, suppliers, customers, creditors and all other Persons
having business relationships with the Company and, except with the prior
written consent of the Parent and as required in connection with the Bridge Loan
Financing or the Alpha Investment, the Company shall not, directly or
indirectly:

 

  (i) make any change in its Organizational Documents;

 

  (ii) split, combine, consolidate or reclassify any shares of its capital
stock, undertake any capital reorganization or declare, set aside or pay any
dividend or other distribution (whether in cash, stock or property or any
combination thereof);

 

  (iii) redeem, repurchase, or otherwise acquire or offer to redeem, repurchase
or otherwise acquire any shares of its capital stock or reduce the stated
capital in respect of the Company Common Shares or any other shares of the
Company;

 

  (iv) issue, grant, deliver, sell, pledge or otherwise encumber, or authorize
the issuance, grant, delivery, sale, pledge or other encumbrance of any shares
of capital stock, securities, options, warrants or similar rights exercisable or
exchangeable for or convertible into such capital stock, of the Company, except
for the issuance of Company Common Shares (A) issuable upon the exercise of the
currently outstanding Company Options or (B) pursuant to outstanding Company
Warrants;

 

  (v) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, in one transaction or in a series of related
transactions, assets, securities, properties, interests or businesses of any
other Person (other than pursuant to the transactions contemplated by this
Agreement);

 

  (vi) reorganize, amalgamate, combine or merge the Company with any other
Person (other than pursuant to the transactions contemplated by this Agreement);

 

  (vii) adopt a plan of liquidation or resolutions providing for the liquidation
or dissolution of the Company;

 

  (viii) sell, pledge, lease, dispose of, surrender, lose the right to use,
mortgage, license, encumber (other than Permitted Liens) or otherwise dispose of
or transfer any assets of the Company or any interest in any assets of the
Company, other than in the Ordinary Course;

 

  (ix) make any capital expenditure or similar commitments, other than in the
Ordinary Course;

 

  (x) make any loan or advance to, or any capital contribution or investment in,
or assume, guarantee or otherwise become liable with respect to the liabilities
or obligations of, any Person, other than in the Ordinary Course;

 

  (xi) prepay any long-term indebtedness before its scheduled maturity or
increase, create, incur, assume or otherwise become liable, in one transaction
or in a series of related transactions, with respect to any indebtedness for
borrowed money or guarantees thereof, other than in the Ordinary Course;
provided that any indebtedness created, incurred, refinanced, assumed or for
which the Company becomes liable in accordance with the any of the foregoing
shall be prepayable at the Effective Time without premium, penalty or other
incremental costs (including breakage costs);

 

53

 

 

  (xii) enter into any interest rate, currency, equity or commodity swaps,
hedges, derivatives, forward sales contracts or similar financial instruments;

 

  (xiii) make any bonus or profit sharing distribution or similar payment of any
kind;

 

  (xiv) grant any general increase in the rate of wages, salaries, bonuses or
other remuneration of any Company Employees, other than in the Ordinary Course;

 

  (xv) except as required by United States GAAP, make any change in the
Company’s methods of accounting;

 

  (xvi) make any material Tax election, information schedule, return or
designation, except as required by Applicable Law and in a manner consistent
with past practice, settle or compromise any material Tax claim, assessment,
reassessment or liability, file any amended Tax Return, enter into any material
agreement with a Governmental Authority with respect to Taxes, surrender any
right to claim a material Tax abatement, reduction, deduction, exemption, credit
or refund, consent to the extension or waiver of the limitation period
applicable to any material Tax matter or materially amend or change any of its
methods or reporting income, deductions or accounting for income Tax purposes
except as may be required by Applicable Law;

 

  (xvii) create, enter into or increase any severance, change of control or
termination pay to (or amend any similar existing arrangement with) any Company
Employee, director or executive officer of the Company or change the benefits
payable under any existing severance or termination pay policies with any
Company Employee, director or executive officer of the Company;

 

  (xviii) except as required by Applicable Law: (A) adopt, enter into or amend
any Employee Plan (other than entering into an employment agreement in the
Ordinary Course with a new Company Employee who was not employed by the Company
on the date of this Agreement); (B) pay any benefit to any director or officer
of the Company or to any Company Employee that is not required under the terms
of any Employee Plan in effect on the date of this Agreement; (C) grant,
accelerate, increase or otherwise amend any payment, award or other benefit
payable to, or for the benefit of, any director or officer of the Company or to
any Company Employee; (D) make any material determination under any Employee
Plan that is not in the Ordinary Course; (E) take or propose any action to
effect any of the foregoing; or (F) hire or terminate or promote any employee
whose base salary is greater than $75,000;

 

54

 

 

  (xix) cancel, waive, release, assign, settle or compromise any material claims
or rights;

 

  (xx) commence, waive, release, assign, settle or compromise any litigation,
proceedings or governmental investigations;

 

  (xxi) amend, modify, terminate or waive any right under any Material Contract
or enter into any Contract or agreement that would be a Material Contract if in
effect on the date hereof;

 

  (xxii) except as contemplated in Section 4.1(cc), amend, modify, terminate,
cancel or let lapse any material insurance (or re-insurance) policy of the
Company in effect on the date of this Agreement, unless simultaneously with such
termination, cancellation or lapse, replacement policies underwritten by
insurance and re-insurance companies of nationally recognized standing providing
coverage equal to or greater than the coverage under the terminated, cancelled
or lapsed policies for substantially similar premiums are in full force and
effect;

 

  (xxiii) in respect of any assets of the Company, waive, release, surrender,
let lapse, grant or transfer any material right or value or amend, modify or
change, or agree to amend, modify or change, in any material respect any
existing material Authorization, right to use, lease, contract, production
sharing agreement, Intellectual Property (other than the granting of
non-exclusive licenses or other dispositions in the Ordinary Course), or other
material document;

 

  (xxiv) abandon or fail to diligently pursue any application for any material
Authorizations, licenses, leases, or registrations or take any action, or fail
to take any action, that could lead to the termination of any material
Authorizations, licenses, leases or registrations;

 

  (xxv) enter into or amend any Contract with any broker, finder or investment
banker;

 

  (xxvi) take any action that is intended or is reasonably likely to prevent the
Transaction from qualifying under Section 351(a) of the Code and the Treasury
Regulations promulgated thereunder as a transfer to a controlled corporation or
take any action that is intended or reasonably likely to prevent the Transaction
from qualifying as a tax-deferred reorganization under Section 368(a) of the
Code; or

 

  (xxvii) authorize, agree, resolve or otherwise commit, whether or not in
writing, to do any of the foregoing.

 

55

 

 

7.3 Covenants of the Company in Connection with the Transaction

 

The Company shall perform all obligations required or desirable to be performed
by the Company under this Agreement, cooperate with the Parent in connection
therewith, and do all such other commercially reasonable acts and things as may
be necessary or desirable in order to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated by this Agreement and,
without limiting the generality of the foregoing, the Company shall:

 

  (a) carry out this Agreement in accordance with and subject to the terms
hereof, and comply promptly with all requirements imposed by Applicable Law on
it with respect to this Agreement or the Offer;

 

  (b) use all commercially reasonable efforts to obtain and maintain all third
party or other consents, waivers, permits, exemptions, orders, approvals,
agreements, amendments or confirmations that are (i) necessary or advisable to
be obtained under the Material Contracts in connection with the Offer or (ii)
required in order to maintain the Material Contracts in full force and effect
following completion of the Offer, in each case, on terms that are reasonably
satisfactory to the Parent, and without paying, and without committing itself or
the Parent to pay, any consideration or incur any liability or obligation
without the prior written consent of the Parent;

 

  (c) use all commercially reasonable efforts to effect all necessary
registrations, filings and submissions of information required by Governmental
Authorities from the Company relating to the Offer;

 

  (d) use all commercially reasonable efforts to, on prior written approval of
the Parent, oppose, lift or rescind any injunction, restraining or other order,
decree, judgment or ruling seeking to restrain, enjoin or otherwise prohibit or
adversely affect the consummation of the Offer and defend, or cause to be
defended, any proceedings to which it is a party or brought against it or its
directors or officers challenging the Offer or this Agreement;

 

  (e) not take any action, or refrain from taking any commercially reasonable
action, or permitting any action to be taken or not taken, which is inconsistent
with this Agreement or which would reasonably be expected to prevent, delay or
otherwise impede the consummation of the Offer or the transactions contemplated
by this Agreement;

 

  (f) use all commercially reasonable efforts to, as promptly as practicable,
prepare and file all necessary documents, registrations, statements, petitions,
filings and applications for any Regulatory Approvals and use commercially
reasonable efforts to obtain and maintain all Regulatory Approvals;

 

  (g) use all commercially reasonable efforts to cooperate with the Parent in
connection with obtaining any Regulatory Approvals including providing the
Parent with copies of all notices and information or other correspondence
supplied to, filed with or received from any Governmental Authority;

 

  (h) concurrently with the Closing, cause all current Company Shareholders
except the Noteholder to execute a lock-up agreement substantially in the form
attached hereto as Exhibit B (the “Lock-Up Agreement”);

 

  (i) promptly notify the Parent in writing of:

 

  (i) any Material Adverse Effect with respect to the Company or any change,
effect, event, development, occurrence, circumstance or state of facts which
could reasonably be expected to have a Material Adverse Effect with respect to
the Company;

 

56

 

 

 

  (ii) any notice or other communication from any Person alleging that the
consent (or waiver, permit, exemption, order, approval, agreement, amendment or
confirmation) of such Person (or another Person) is or may be required in
connection with this Agreement or the Offer;

 

  (iii) any notice or other communication from any material supplier, customer
or other third party to the effect that such supplier, customer or third party
is terminating, may terminate or is otherwise materially adversely modifying or
may materially adversely modify its relationship with the Company as a result of
this Agreement or the Offer;

 

  (iv) any notice or other communication from any Governmental Authority in
connection with this Agreement (and the Company shall contemporaneously provide
a copy of any such written notice or communication to the Parent); or

 

  (v) any filing, actions, suits, claims, investigations or proceedings
commenced or, to its knowledge, threatened against, relating to or involving or
otherwise affecting the Company or its assets or properties; and

 

  (j) conduct itself, in all material respects, subject to Applicable Law, so as
to keep the Parent fully informed as to the material decisions required to be
made or actions required to be taken with respect to the operation of its
business.

 

7.4 Covenants of the Parent Regarding the Conduct of Business

 

  (a) The Parent covenants and agrees that, subject to Applicable Law, during
the period from the date of this Agreement until the earlier of the Effective
Time and the time that this Agreement is terminated in accordance with its
terms, except with the express prior written consent of the Company or as
required or permitted by this Agreement, the Parent shall, and shall cause each
of its Subsidiaries to, conduct its business in the Ordinary Course and in
accordance with Applicable Law.

 

  (b) Without limiting the generality of Section 7.4(a), subject to Applicable
Law, the Parent covenants and agrees that, during the period from the date of
this Agreement until the earlier of the Effective Time and the time that this
Agreement is terminated in accordance with its terms, except with the express
prior written consent of the Company or as required or permitted by this
Agreement or as contemplated by the Parent Legacy Business Disposition or Parent
Financing, the Parent shall, and shall cause each of its Subsidiaries to, use
its commercially reasonable efforts to maintain and preserve intact the current
business organization, assets, properties and business of the Parent and its
Subsidiaries, maintain in effect all material Authorizations of the Parent and
its Subsidiaries, keep available the services of the present employees and
agents of the Parent and its Subsidiaries and maintain good relations with, and
the goodwill of, employees, suppliers, customers, creditors and all other
Persons having business relationships with the Parent and its Subsidiaries and,
except with the prior written consent of the Company and other than as required
in connection with the Parent Legacy Business Disposition and the Stock Split,
the Parent shall not, directly or indirectly, and shall cause its Subsidiaries
not to:

 

  (i) make any change in its Organizational Documents, other than the Parent
Charter Amendment;

 

57

 

 

  (ii) split, combine, consolidate or reclassify any shares of its capital
stock, undertake any capital reorganization or declare, set aside or pay any
dividend or other distribution (whether in cash, stock or property or any
combination thereof), other than the Stock Split;

 

  (iii) redeem, repurchase, or otherwise acquire or offer to redeem, repurchase
or otherwise acquire any shares of its capital stock or reduce the stated
capital in respect of the Parent Common Stock or any other shares of the Parent
and its Subsidiaries (other than in connection with the redemption or conversion
into common stock of the Parent’s outstanding shares of preferred stock prior to
the Effective Time);

 

  (iv) issue, grant, deliver, sell, pledge or otherwise encumber, or authorize
the issuance, grant, delivery, sale, pledge or other encumbrance of any shares
of capital stock, securities, options, warrants or similar rights exercisable or
exchangeable for or convertible into such capital stock, of the Parent or its
Subsidiaries, except for the issuance of Parent Capital Stock (A) issuable upon
the exercise of the currently outstanding Parent Options, (B) pursuant to
outstanding Parent Warrants or (C) issued in connection with the Parent
Financing;

 

  (v) acquire (by merger, consolidation, acquisition of stock or assets or
otherwise), directly or indirectly, in one transaction or in a series of related
transactions, assets, securities, properties, interests or businesses of any
other Person (other than pursuant to the transactions contemplated by this
Agreement);

 

  (vi) reorganize, amalgamate, combine or merge the Parent or its Subsidiaries
with any other Person (other than pursuant to the transactions contemplated by
this Agreement);

 

  (vii) adopt a plan of liquidation or resolutions providing for the liquidation
or dissolution of the Parent or its Subsidiaries;

 

  (viii) sell, pledge, lease, dispose of, surrender, lose the right to use,
mortgage, license, encumber (other than Permitted Liens) or otherwise dispose of
or transfer any assets of the Parent or its Subsidiaries or any interest in any
assets of the Parent or its Subsidiaries, other than in the Ordinary Course;

 

58

 

 

  (ix) make any capital expenditure or similar commitments, other than in the
Ordinary Course;

 

  (x) make any loan or advance to, or any capital contribution or investment in,
or assume, guarantee or otherwise become liable with respect to the liabilities
or obligations of, any Person;

 

  (xi) prepay any long-term indebtedness before its scheduled maturity or
increase, create, incur, assume or otherwise become liable, in one transaction
or in a series of related transactions, with respect to any indebtedness for
borrowed money or guarantees thereof, other than in the Ordinary Course;
provided that any indebtedness created, incurred, refinanced, assumed or for
which the Parent or its Subsidiaries becomes liable in accordance with the
foregoing shall be prepayable at the Effective Time without premium, penalty or
other incremental costs (including breakage costs);

 

  (xii) enter into any interest rate, currency, equity or commodity swaps,
hedges, derivatives, forward sales contracts or similar financial instruments;

 

  (xiii) make any bonus or profit sharing distribution or similar payment of any
kind except as may be required by the terms of a Contract listed in the Parent
Disclosure Letter or the SEC Documents;

 

  (xiv) grant any general increase in the rate of wages, salaries, bonuses or
other remuneration of any Parent Employees except as may be required by a
Contract listed in the Parent Disclosure Letter or the SEC Documents, other than
in the Ordinary Course;

 

  (xv) except as required by United States GAAP, make any change in the methods
of accounting of the Parent or its Subsidiaries;

 

  (xvi) make any material Tax election, information schedule, return or
designation, except as required by Applicable Law and in a manner consistent
with past practice, settle or compromise any material Tax claim, assessment,
reassessment or liability, file any amended Tax Return, enter into any material
agreement with a Governmental Authority with respect to Taxes, surrender any
right to claim a material Tax abatement, reduction, deduction, exemption, credit
or refund, consent to the extension or waiver of the limitation period
applicable to any material Tax matter or materially amend or change any of its
methods or reporting income, deductions or accounting for income Tax purposes
except as may be required by Applicable Law;

 

  (xvii) create, enter into or increase any severance, change of control or
termination pay to (or amend any existing arrangement with) any Parent Employee,
director or executive officer of the Parent or its Subsidiaries or change the
benefits payable under any existing severance or termination pay policies with
any Parent Employee, director or executive officer of the Parent or its
Subsidiaries, except as required by the terms thereof as in effect on the date
of this Agreement;

 

59

 

 

  (xviii) except as required by Applicable Law: (A) adopt, enter into or amend
any Parent Employee Plan (other than entering into an employment agreement in
the Ordinary Course with a new Parent Employee who was not employed by the
Parent or its Subsidiaries on the date of this Agreement); (B) pay any benefit
to any director or officer of the Parent or its Subsidiaries or to any Parent
Employee that is not required under the terms of any Parent Employee Plan in
effect on the date of this Agreement; (C) grant, accelerate, increase or
otherwise amend any payment, award or other benefit payable to, or for the
benefit of, any director or officer of the Parent or its Subsidiaries or to any
Parent Employee; (D) make any material determination under any Parent Employee
Plan that is not in the Ordinary Course; or (E) take or propose any action to
effect any of the foregoing;

 

  (xix) cancel, waive, release, assign, settle or compromise any material claims
or rights;

 

  (xx) commence, waive, release, assign, settle or compromise any litigation,
proceedings or governmental investigations;

 

  (xxi) amend or modify or terminate or waive any right under any Material
Contract or enter into any Contract or agreement that would be a Material
Contract if in effect on the date hereof;

 

  (xxii) except as contemplated in Section 5.1(ee), amend, modify, terminate,
cancel or let lapse any material insurance (or re-insurance) policy of the
Parent or its Subsidiaries in effect on the date of this Agreement, unless
simultaneously with such termination, cancellation or lapse, replacement
policies underwritten by insurance and re-insurance companies of nationally
recognized standing providing coverage equal to or greater than the coverage
under the terminated, cancelled or lapsed policies for substantially similar
premiums are in full force and effect;

 

  (xxiii) in respect of any assets of the Parent or its Subsidiaries, waive,
release, surrender, let lapse, grant or transfer any material right or value or
amend, modify or change, or agree to amend, modify or change, in any material
respect any existing material Authorization, right to use, lease, contract,
production sharing agreement, Intellectual Property, or other material document;

 

  (xxiv) abandon or fail to diligently pursue any application for any material
Authorizations, licenses, leases, or registrations or take any action, or fail
to take any action, that could lead to the termination of any material
Authorizations, licenses, leases or registrations;

 

60

 

 

  (xxv) enter into or amend any Contract with any broker, finder or investment
banker; or

 

  (xxvi) authorize, agree, resolve or otherwise commit, whether or not in
writing, to do any of the foregoing.

 

7.5 Covenants of the Parent in Connection with the Transaction

 

The Parent shall perform, and shall cause its Subsidiaries to perform, all
obligations required or desirable to be performed by the Parent or any of its
Subsidiaries under this Agreement, cooperate with the Company in connection
therewith, and do all such other commercially reasonable acts and things as may
be necessary or desirable in order to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated by this Agreement and,
without limiting the generality of the foregoing, the Parent shall and, where
appropriate, shall cause each of its Subsidiaries to:

 

  (a) carry out in accordance with and subject to the terms of this Agreement
and comply promptly with all requirements imposed by Applicable Law on it with
respect to this Agreement or the Offer;

 

  (b) use all commercially reasonable efforts to obtain and maintain all third
party or other consents, waivers, permits, exemptions, orders, approvals,
agreements, amendments or confirmations that are (i) necessary or advisable to
be obtained under the Material Contracts in connection with the Offer or (ii)
required in order to maintain the Material Contracts in full force and effect
following completion of the Offer, in each case, on terms that are reasonably
satisfactory to the Company, and without paying, and without committing itself
or the Company to pay, any consideration or incur any liability or obligation
without the prior written consent of the Company;

 

  (c) use all commercially reasonable efforts to effect all necessary
registrations, filings and submissions of information required by Governmental
Authorities from the Parent relating to the Offer;

 

  (d) prepare and submit the NASDAQ Listing Application and use commercially
reasonable efforts to cause such NASDAQ Listing Application to be conditionally
approved prior to the Effective Time;

 

  (e) use all commercially reasonable efforts to oppose, lift or rescind any
injunction, restraining or other order, decree, judgment or ruling seeking to
restrain, enjoin or otherwise prohibit or adversely affect the consummation of
the Offer and defend, or cause to be defended, any proceedings to which it is a
party or brought against it or its directors or officers challenging the Offer
or this Agreement;

 

  (f) use all commercially reasonable efforts to, as promptly as practicable,
prepare and file all necessary documents, registrations, statements, petitions,
filings and applications for any Regulatory Approvals and use commercially
reasonable efforts to obtain and maintain all Regulatory Approvals;

 

  (g) use all commercially reasonable efforts to cooperate with the Company in
connection with obtaining any Regulatory Approvals including providing the
Company with copies of all notices and information or other correspondence
supplied to, filed with or received from any Governmental Authority (provided
that, notwithstanding anything to the contrary set forth in this Agreement, the
Parent is under no obligation to take any steps or actions that would, in their
sole discretion, affect the Parent’s right to own, use or exploit its business,
operations or assets or those of the Company);

 

61

 

 

  (h) not take any action, or refrain from taking any commercially reasonable
action, or permitting any action to be taken or not taken, which is inconsistent
with this Agreement or which would reasonably be expected to prevent, delay or
otherwise impede the consummation of the Offer or the transactions contemplated
by this Agreement;

 

  (i) except as set forth in Section 7.7 hereof, assist in obtaining the
resignations (in a form satisfactory to the Company, acting reasonably) of each
member of the Parent Board and each member of the board of directors of the
Parent’s Subsidiaries, and causing them and the officers of the Parent to be
replaced in accordance with Section 7.7;

 

  (j) immediately following the Closing, consummate the Parent Legacy Business
Disposition;

 

  (k) prior to the Closing, obtain the Parent Stockholder Approval;

 

  (l) immediately prior to the Effective Time, file the Parent Charter Amendment
to become effective at the Effective Time;

 

  (m) concurrently with the Closing, if necessary, effectuate the Stock Split;

 

  (n) prior to the Closing, cause all Parent Preferred Stock to be converted
into Parent Common Stock;

 

  (o) adopt a stock incentive plan (the “Resulting Issuer Incentive Stock Plan”)
pursuant to which shares of Resulting Issuer Common Stock comprising 15% of the
issued and outstanding shares of Resulting Issuer Common Stock post-Closing, on
a fully diluted basis, shall be reserved for issuance to employees, directors,
consultants, and other service providers;

 

  (p) promptly notify the Company of:

 

  (i) any Material Adverse Effect with respect to the Parent or any change,
effect, event, development, occurrence, circumstance or state of facts which
could reasonably be expected to have a Material Adverse Effect with respect to
the Parent;

 

  (ii) any notice or other communication from any Person alleging that the
consent (or waiver, permit, exemption, order, approval, agreement, amendment or
confirmation) of such Person (or another Person) is or may be required in
connection with this Agreement or the Offer;

 

  (iii) any notice or other communication from any material supplier, customer
or other third party to the effect that such supplier, customer or third party
is terminating, may terminate or is otherwise materially adversely modifying or
may materially adversely modify its relationship with the Parent as a result of
this Agreement or the Offer;

 

62

 

 

  (iv) any notice or other communication from any Governmental Authority in
connection with this Agreement (and the Parent shall contemporaneously provide a
copy of any such written notice or communication to the Company); or

 

  (v) any filing, actions, suits, claims, investigations or proceedings
commenced or, to its knowledge, threatened against, relating to or involving or
otherwise affecting the Company or its assets or properties; and

 

  (q) conduct itself, in all material respects, subject to Applicable Law, so as
to keep the Company fully informed as to the material decisions required to be
made or actions required to be taken with respect to the operation of its
business.

 

7.6 Investment Canada Act

 

The Parent will file a “Notification to Acquire Control of an Existing Canadian
Business” pursuant to the Investment Canada Act within 30 days after the
Effective Date.

 

7.7 Directors and Officers of the Resulting Issuer

 

The Parties will take all actions necessary to cause the number of directors of
the Resulting Issuer to be a be a minimum of five (5), of which one (1) director
shall be a designee of the Parent and the remaining four (4) of which shall be
designated by the Company, and to be appointed as of the date of Closing. The
composition of the board of directors of the Resulting Issuer shall satisfy all
NASDAQ and SEC requirements.

 

63

 

 

7.8 Actions to Satisfy Conditions

 

  (a) The Company shall take all commercially reasonable actions to ensure
compliance with all of the applicable conditions precedent in favor of the
Parent as set forth in this Agreement.

 

  (b) The Parent shall take all commercially reasonable actions to ensure
compliance with all of the applicable conditions precedent in favor of the
Company as set forth in this Agreement.

 

7.9 Notice and Cure Provisions

 

  (a) Each Party shall promptly notify the other Parties of the occurrence, or
failure to occur, of any event or state of facts which occurrence or failure
would, or would be reasonably likely to:

 

  (i) cause any of the representations or warranties of such Party contained in
this Agreement to be untrue or inaccurate in any material respect at any time
from the date of this Agreement to the Effective Time; or

 

  (ii) result in the failure, in any material respect, to comply with or satisfy
any covenant, condition or agreement to be complied with or satisfied by such
Party under this Agreement.

 

  (b) Notification provided under this Section 7.9 will not affect the
representations, warranties, covenants, agreements or obligations of the Parties
(or remedies with respect thereto) or the conditions to the obligations of the
Parties under this Agreement.

 

  (c) The Parent may not elect to exercise their right to terminate this
Agreement pursuant to Section 9.2 and the Company may not elect to exercise its
right to terminate this Agreement pursuant to Section 9.2, unless the Party
seeking to terminate the Agreement (the “Terminating Party”) has delivered a
written notice (“Termination Notice”) to the other Party (the “Breaching Party”)
specifying in reasonable detail all breaches of covenants, representations and
warranties or other matters which the Terminating Party asserts as the basis for
termination. After delivering a Termination Notice, provided the Breaching Party
is proceeding diligently to cure such matter and such matter is capable of being
cured prior to the End Date, the Terminating Party may not exercise such
termination right until the earlier of (a) the End Date, and (b) the date that
is twenty (20) Business Days following receipt of such Termination Notice by the
Breaching Party, if such matter has not been cured by such date. If the
Terminating Party delivers a Termination Notice prior to the date of the Parent
Meeting, if necessary, unless the Parties agree otherwise, the Parent shall
postpone or adjourn the Parent Meeting, if necessary, to the earlier of (a) five
(5) Business Days prior to the End Date and (b) the date that is twenty (20)
Business Days following receipt of such Termination Notice by the Breaching
Party.

 

64

 

 

7.10 Parent Legacy Business Disposition

 

Parent and Ameri11 Inc previously entered into that certain Share Purchase
Agreement, dated as of January 10, 2020 (as amended, the “Parent Share Purchase
Agreement”), for the sale of substantially all of the Parent’s assets related to
the business of the Parent conducted as of and prior to the date of this
Agreement. Immediately following the Closing, the Parent will consummate the
transactions contemplated by the Parent Share Purchase Agreement (the “Parent
Legacy Business Disposition”). The obligation of the Parent to consummate the
Parent Legacy Business Disposition is subject to the substantially simultaneous
consummation of the Offer and the other transactions contemplated by this
Agreement. The Parent shall not amend, modify or waive any provisions of the
Parent Share Purchase Agreement without the prior written consent of the Company
if such amendment modification or waiver would (a) result in any continuing
obligation on the Parent following the consummation of the Parent Legacy
Business Disposition or (b) otherwise have an adverse effect on the Parent, the
Company or the Resulting Issuer following the consummation of the Parent Legacy
Business Disposition and the transactions contemplated hereby. Prior to the
Closing, the Parent shall (i) seek and obtain written agreements in form and
substance reasonably acceptable to the Company from all parties to Contracts
that are transferred and assigned in connection with the Parent Legacy Business
Disposition releasing the Parent from any and all liabilities and obligations
under such Contracts, (ii) obtain an independent third party valuation from a
credible firm of the business and assets transferred pursuant to the Parent
Share Purchase Agreement (the “Parent Legacy Business Valuation”), (iii) provide
evidence reasonably satisfactory to the Company that no material Tax will arise
to the Parent as a result of the Parent Legacy Business Disposition, and (iv)
deliver to the Company a schedule, which schedule shall be reasonably acceptable
to the Company, setting forth the list of Contracts and other assets and all
related liabilities and obligations to be transferred as part of the Parent
Legacy Business Disposition. All costs and expenses related to the Parent Legacy
Business Disposition and the Parent Legacy Business Valuation shall be the
responsibility of the Parent.

 

7.11 Access to Information; Confidentiality

 

  (a) From the Execution Date until the earlier of the Effective Time and the
termination of this Agreement, subject to compliance with Applicable Laws, each
Party will, and will direct their Affiliates and its and their respective
Representatives, as applicable, to:

 

  (i) give the other Parties and their Representatives reasonable access to the
offices, properties, books and records of such Party; and

 

  (ii) furnish to the other Parties and their Representatives such financial and
operating data and other information as such Persons may reasonably request.

 

  (b) Any investigation pursuant to this Section 7.11 will be conducted during
normal business hours and in such manner as not to interfere unreasonably with
the conduct of the business of the other Party or any Affiliate thereof, as the
case may be.

 

  (c) From the Execution Date until the Effective Time, each Party will, and
will direct their Affiliates and its and their respective Representatives, as
applicable, to hold, in strict confidence, all data and information obtained
from any other Party or from any Affiliate or Representative thereof, whether
pertaining to the financial condition, assets, results of operations or method
of operation thereof or otherwise, except any of the same which:

 

  (i) currently in the public domain;

 

  (ii) is required to be disclosed by any such Person in connection with any
Proceeding before, or the regulatory requirements of, any Governmental
Authority, or in connection with securing any consent required hereunder
(provided that the disclosing Party, to the extent legally permissible, provides
the other Party with reasonable prior notice of such disclosure); or

 

65

 

 

  (iii) becomes information generally available to the public other than through
an act of a person bound by or subject to a confidentiality arrangement with the
disclosing party;

 

provided that if the Transaction is not consummated, such Party shall return or
cause to be returned to the other Parties all data, information or other written
material respecting each such Party obtained by any of the foregoing Persons
from each such other Party or from any Affiliate or Representative thereof in
connection with the negotiation or consummation of this Agreement or other
matters contemplated by this Agreement.

 

  (d) Except with respect to the material terms and conditions of the
Transaction, each Party covenants and agrees that neither it, nor any other
Person acting on its behalf will provide the Noteholder or its agents or counsel
with any information that constitutes, or such Party reasonably believes
constitutes, material non-public information, unless prior thereto the
Noteholder shall have consented to the receipt of such information and agreed
with such Party to keep such information confidential. To the extent that a
Party delivers any material, non-public information to the Noteholder without
the Noteholder’s consent, such Party hereby covenants and agrees that the
Noteholder shall not have any duty of confidentiality to the Parties, any of
their Subsidiaries or any of their respective officers, directors, agents,
employees or Affiliates not to trade on the basis of, such material, non-public
information, provided that the Noteholder shall remain subject to Applicable
Law. To the extent that any notice provided pursuant to any Transaction Document
constitutes, or contains, material, non-public information, the Party giving
such notice shall simultaneously file, or cause to be filed, such notice
pursuant to a Current Report on Form 8-K. Each Party acknowledges and agrees
that (i) the Noteholder shall be relying on the foregoing covenant in effecting
transactions in securities of the Resulting Issuer and (ii) the Noteholder is
not a party to any confidentiality agreement nor is it subject to any
confidentiality obligations. Parent shall on the trading day following the entry
into this Agreement, file a Current Report on Form 8-K including the Transaction
Documents as exhibits thereto with the SEC (“Signing Form 8-K”). A form of the
Signing Form 8-K is attached hereto as Exhibit C. Such Exhibit C will be
identical to the Signing Form 8-K which will be filed with the SEC except for
the omission of signatures thereto. From and after the filing of the Signing
Form 8-K, Parent represents to Noteholder that Parent shall have publicly
disclosed all material, non-public information delivered to Noteholder, or any
of its officers, directors, employees or agents. The requirements set forth in
this Section 7.11(d) are made for the benefit of Noteholder and as an inducement
to Noteholder to enter into a funding transaction with the Company.

 

66

 

 

7.12 Insurance

 

Prior to the Closing Date, the Parent shall purchase, at the Parent’s sole
expense, customary “tail” policies of directors’ and officers’ liability
insurance providing protection no less favorable in the aggregate than the
protection provided by the policies maintained by the Parent which are in effect
immediately prior to the Closing Date and providing protection in respect of
claims arising from facts or events which occurred on or prior to the Closing
Date. In addition, the provisions of the certificate of incorporation and bylaws
of Parent with respect to indemnification, advancement of expenses and
exculpation of present and former directors and officers of Parent that are
presently set forth in the certificate of incorporation and bylaws of Parent
shall not be amended, modified or repealed for a period of six years from the
Effective Date in a manner that would adversely affect the rights thereunder of
individuals who, at or prior to the Effective Time, were officers or directors
of Parent.

 

7.13 Proxy Statement/Prospectus

 

  (a) As promptly as reasonably practicable following the date of this
Agreement, the Parent shall prepare and file with the SEC a proxy statement to
be sent to the stockholders of each of the Parent and the Company relating to
the meeting of the stockholders, as applicable, and a Registration Statement on
Form S-4 (including a prospectus) (including all amendments thereto, “S-4
Registration Statement”) in connection with the issuance of shares of Resulting
Issuer Capital Stock and Resulting Issuer Preferred Stock (or a newly filed S-8
Registration Statement, as applicable), of which such proxy statement will form
a part (such proxy statement and prospectus constituting a part thereof, the
“Proxy Statement/Prospectus”), and each of the Company and the Parent shall, or
shall cause their respective Affiliates to, prepare and file with the SEC all
other documents to be filed by the Parent with the SEC in connection with the
Offer and the other transactions contemplated hereby including the S-1
Registration Statement and S-3 Registration Statement (the “Other Filings”) as
required by the 1933 Act or the United States Exchange Act; provided, however,
that the Series B Warrants and the Series B Warrant Shares shall not be included
on the S-4 Registration Statement but shall be included on an S-1 Registration
Statement or S-3 Registration Statement to be filed at a later date to be
mutually agreed on by the Noteholder and the Resulting Issuer. For the avoidance
of doubt, all shares of Resulting Issuer Preferred Stock held by the Noteholder
will be registered on the S-4 Registration Statement; provided, however, that
the Series B Warrants and the Series B Warrant Shares will not be included in
the S-4 Registration Statement but will be included on an S-1 Registration
Statement or S-3 Registration Statement to be filed at a later date to be
mutually agreed on by the Noteholder and the Resulting Issuer and the terms of
such registration shall be acceptable to the Noteholder. The S-4 Registration
Statement shall amend the previously filed Registration Statement on Form S-4
filed by the Parent with the SEC on May 28, 2020. The Parent and the Company
shall cooperate with each other in connection with the preparation of the S-4
Registration Statement, the Proxy Statement/Prospectus and any Other Filings.
Each Party shall as promptly as reasonably practicable notify the other Party of
the receipt of any oral or written comments from the staff of the SEC on the S-4
Registration Statement or any Other Filing. The Parent and the Company shall
also use their reasonable commercially reasonable efforts to satisfy prior to
the effective date of the S-4 Registration Statement all applicable Securities
Laws or “blue sky” notice requirements in connection with the Offer and to
consummate the other transactions contemplated hereby.

 

67

 

 

  (b) The Parent covenants and agrees that the S-4 Registration Statement and
Proxy Statement/Prospectus, including any pro forma financial statements
included therein (and the letter to stockholders, notice of meeting and form of
proxy included therewith), will not, at the time that the S-4 Registration
Statement and Proxy Statement/Prospectus or any amendment or supplement thereto
is filed with the SEC or the Proxy Statement/Prospectus is first mailed to the
Parent Stockholders, at the time of the Parent Meeting and at the Effective
Time, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company represents, covenants and agrees that the
information provided by the Company to the Parent for inclusion in the S-4
Registration Statement and Proxy Statement/Prospectus (including the Company
Financial Statements) will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make such information not misleading. Notwithstanding the foregoing,
the Parent makes no covenant, representation or warranty with respect to
statements made in the S-4 Registration Statement or Proxy Statement/Prospectus
(and the letter to stockholders, notice of meeting and form of proxy included
therewith), if any, based on information furnished in writing by the Company
specifically for inclusion therein. Each of the Parties shall use commercially
reasonable efforts to cause the S-4 Registration Statement and Proxy
Statement/Prospectus to comply with the applicable rules and regulations
promulgated by the SEC and to respond promptly to any comments of the SEC or its
staff. Each of the Parties shall use commercially reasonable efforts to cause
the S-4 Registration Statement to be declared effective as soon as possible and
the Proxy Statement/Prospectus to be mailed to Parent Stockholders as promptly
as practicable after the SEC declares the S-4 Registration Statement to be
effective. Each Party shall promptly furnish to the other Party all information
concerning such Party, such Party’s Subsidiaries and such Party’s stockholders
that may be required or reasonably requested in connection with any action
contemplated by this Section 7.13. If any event relating to the Parent or the
Company occurs, or if the Parent or the Company becomes aware of any
information, that should be disclosed in an amendment or supplement to the S-4
Registration Statement and/or Proxy Statement/Prospectus, then the Parent or the
Company, as applicable, shall promptly inform the other Party thereof and shall
cooperate with one another in filing such amendment or supplement with the SEC
and, if appropriate, in mailing such amendment or supplement to the Parent
Stockholders. No filing of, or amendment or supplement to, the S-4 Registration
Statement and/or Proxy Statement/Prospectus will be made by the Parent without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

  (c) The Company shall reasonably cooperate with the Parent and provide, and
require its Representatives, advisors, accountants and attorneys to provide, the
Parent and its Representatives, advisors, accountants and attorneys, with all
true, correct and complete information regarding the Company that is required by
Applicable Law to be included in the S-4 Registration Statement and/or the Proxy
Statement/Prospectus or reasonably requested from the Parent to be included in
the S-4 Registration Statement and/or the Proxy Statement/Prospectus. The
information provided by the Company to be included in the S-4 Registration
Statement and/or the Proxy Statement/Prospectus shall not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

 

68

 

 

  (d) The Obligations of the Parent and Company described in this Section 7.13
shall apply to the Form S-1 Registration Statement and S-3 Registration
Statement, mutatis mutandum.

 

Article 8
CONDITIONS

 

8.1 Mutual Conditions Precedent

 

The Parties are not required to complete the Offer unless each of the following
conditions is satisfied at or prior to the Closing, which conditions may only be
waived, in whole or in part, by the mutual consent of each of the Parties:

 

  (a) Parent Stockholder Approval. The Parent Stockholder Approval shall have
been obtained.

 

  (b) No Injunctions or Restraints; Illegality. No temporary restraining order,
preliminary or permanent injunction or other order (whether temporary,
preliminary or permanent) issued by any court of competent jurisdiction or other
legal restraint or prohibition preventing the consummation of the Offer will be
in effect, nor will any proceeding brought by any administrative agency or
commission or other Governmental Authority or instrumentality, domestic or
foreign, seeking any of the foregoing be pending. There will not be any action
taken, or any statute, rule, regulation or order enacted, entered, enforced or
deemed applicable to the Offer, which makes the consummation of the Offer
illegal.

 

  (c) Regulatory Approvals. Each required Regulatory Approval has been made,
given or obtained and each such Regulatory Approval is in force and has not been
modified. Any waiting period applicable to the consummation of the Offer under
any Regulatory Approval will have expired or been terminated.

 

  (d) NASDAQ Listing Application. The NASDAQ Listing Application shall have been
approved, if such approval is required to maintain such listing following the
consummation of the Offer.

 

  (e) Registration Statement. The S-4 Registration Statement shall have become
effective under the 1933 Act and shall not be the subject of any stop order.

 

  (i) Acceptance of Company Common Shares Pursuant to the Offer. Parent shall
have accepted Company Common Shares for exchange pursuant to the Offer;
provided, that the obligation of Parent to effect the Offer shall not be
conditioned on the fulfillment of the condition set forth in this Section 8.1(i)
if the failure of Parent to accept Company Common Shares for exchange pursuant
to the Offer shall have constituted or resulted from a material breach of the
Offer or this Agreement by Parent.

 

69

 

 

8.2 Additional Conditions Precedent to the Obligations of the Parent

 

The Parent can withdraw the Offer if any of the following conditions are not
satisfied at or prior to the End Date (as extended in accordance with Section
2.2(d)), which conditions are for the exclusive benefit of the Parent and may
only be waived, in whole or in part, by the Parent in its sole discretion:

 

  (a) Representations and Warranties.

 

  (i) The representations and warranties of the Company (other than the
Fundamental Representations) set forth in Article 4 shall be true and correct as
of the Execution Date and the Closing Date as though made on and as of the
Execution Date and the Closing Date (as applicable), except to the extent such
representations and warranties speak as of an earlier date (which need only be
true and correct as of such earlier date), in each case, except for inaccuracies
that would not, individually or in the aggregate, have a Material Adverse
Effect.

 

  (ii) The Fundamental Representations of the Company set forth in Article 4
shall be true and correct as of the Execution Date and the Closing Date as
though made on and as of the Execution Date and the Closing Date, except for
those Fundamental Representations which expressly relate to an earlier date (in
which case such Fundamental Representations shall have been true and correct in
all respects as of such earlier date).

 

  (iii) The Company has delivered a certificate confirming clauses (i) and (ii)
above to the Parent, executed by an officer of the Company (without personal
liability) addressed to the Parent and dated as of the Closing Date.

 

  (b) Performance of Covenants. The Company has fulfilled or complied in all
material respects with each of the covenants of the Company contained in this
Agreement to be fulfilled or complied with by it on or prior to the Closing
Date, and has delivered a certificate confirming same to the Parent, executed by
an officer of the Company (without personal liability) addressed to the Parent
and dated as of the Closing Date.

 

  (c) No Legal Action. There is no action or proceeding (whether, for greater
certainty, by a Governmental Authority or any other Person) pending or
threatened in any jurisdiction to:

 

  (i) cease trade, enjoin, prohibit, or impose any limitations, damages or
conditions on, the Parent’s ability to acquire, hold, or exercise full rights of
ownership over, any Company Common Shares, including the right to vote the
Company Common Shares;

 

  (ii) prohibit, restrict or impose terms or conditions on, the Offer, or the
ownership or operation by the Parent of the business or assets of the Parent,
the Company or their respective Subsidiaries, or compel the Parent to dispose of
or hold separate any of the business or assets of the Parent, the Company or
their respective Subsidiaries as a result of the Offer; or

 

70

 

 

  (iii) prevent or materially delay the consummation of the Offer, or if the
Offer were to be consummated, have a Material Adverse Effect with respect to the
Company.

 

  (d) Material Adverse Effect. There shall not have been or occurred a Material
Adverse Effect with respect to the Company that has not been disclosed by the
Company prior to the date hereof.

 

  (e) Officer’s Certificate. The Parent shall have received a certificate
executed by an officer of the Company (without personal liability) certifying as
to (i) an attached copy of each of the Company Board Approval and stating that
the Company Board Approval has not been amended, modified, revoked or rescinded,
(ii) the incumbency, authority and specimen signature of each officer of the
Company executing this Agreement and (iii) true and complete attached copies of
the Organizational Documents of the Company.

 

  (f) Allocation Certificate. An officer of the Company will have executed and
delivered to Parent at least two (2) Business Days prior to the Closing Date a
certificate in a form reasonably acceptable to the Parent which sets forth (i) a
true and complete list of the Company Securityholders immediately prior to the
Effective Time and the number and type of Company Common Shares, Company Options
or Company Warrants owned by each such Company Securityholder and (ii) the
allocation of the Consideration among the Company Securityholders pursuant to
the Offer.

 

  (g) Lock-Up Agreements. The Company shall have provided the Lock-Up Agreements
executed by each of the parties described in Section 7.3(h) hereof.

 

  (h) Certificate of Good Standing. The Company shall have provided the Parent a
certificate of good standing (or equivalent) from the appropriate Governmental
Authority of the jurisdiction of incorporation of the Company.

 

  (i) Consulting Agreement. Barry Kostiner and the Company shall have entered
into a consulting agreement, to be effective as of the Closing, pursuant to
which Barry Kostiner will serve as a consultant to the Company for a period of
twelve (12) months following the Closing Date.

 

  (j) Updated Parent Fairness Opinion. The Parent Board shall have received an
updated Parent Fairness Opinion of Gemini Partners, Inc., which updated Parent
Fairness Opinion shall incorporate the terms of this Amendment.

 

8.3 Additional Conditions Precedent to the Obligations of the Company

 

Unless each of the following conditions is satisfied on or before the Effective
Time, which conditions are for the exclusive benefit of the Company and may only
be waived, in whole or in part, by the Company in its sole discretion, the
Company Board can issue a Company Change in Recommendation:

 

  (a) Representations and Warranties.

 

  (i) The representations and warranties of the Parent (other than the
Fundamental Representations) set forth in Article 5 shall be true and correct as
of the Execution Date and the Closing Date as though made on and as of the
Execution Date and the Closing Date (as applicable), except to the extent such
representations and warranties speak as of an earlier date (which need only be
true and correct as of such earlier date), in each case, except for inaccuracies
that would not, individually or in the aggregate, have a Material Adverse
Effect.

 

71

 

 

  (ii) The Fundamental Representations of the Parent set forth in Article 5
shall be true and correct as of the Closing Date as though made on and as of the
Closing Date, except for those Fundamental Representations which expressly
relate to an earlier date (in which case such Fundamental Representations shall
have been true and correct in all respects as of such earlier date).

 

  (iii) The Parent has delivered a certificate confirming clauses (i) and (ii)
above to the Company, executed by an officer of the Parent (without personal
liability) addressed to the Company and dated as of the Closing Date.

 

  (b) Performance of Covenants. The Parent has fulfilled or complied in all
material respects with each of the covenants of the Parent contained in this
Agreement to be fulfilled or complied with by it on or prior to the Closing
Date, and has delivered a certificate confirming same to the Company, executed
by an officer of the Parent (without personal liability) addressed to the
Company and dated as of the Closing Date.

 

  (c) Parent Liabilities. Parent shall have no outstanding material debts or
liabilities of any kind (including, without limitation, unpaid Transaction
expenses, leases, accounts payable or promissory notes) at the Effective Time.

 

  (d) Material Adverse Effect. There shall not have been or occurred a Material
Adverse Effect with respect to the Parent that has not been disclosed by the
Parent prior to the date hereof.

 

  (e) Parent Board of Directors and Officer Resignation Letters. Company will
have received a duly executed copy of a resignation letter from each of the
resigning members of the board of directors of Parent and each officer of Parent
as contemplated by Section 7.5(i) and each of the Parent Subsidiaries, as
applicable, pursuant to which each such Person will resign as a member of the
board of directors of Parent immediately following the Effective Time.

 

  (f) Officer’s Certificate. The Company shall have received a certificate
executed by an officer of the Parent (without personal liability) certifying as
to (i) an attached copy of each of the Parent Stockholder Approval Resolution
and the Parent Board Approval and stating neither the Parent Stockholder
Approval Resolution nor the Parent Board Approval has been amended, modified,
revoked or rescinded, (ii) the incumbency, authority and specimen signature of
each officer of the Parent executing this Agreement and (iii) true and complete
attached copies of the Organizational Documents of the Parent.

 

72

 

 

  (g) Stock Split. The Parent shall have completed the Stock Split, if it is
deemed necessary.

 

  (h) Certificate of Good Standing. The Parent shall have provided the Company a
certificate of good standing (or equivalent) from the appropriate Governmental
Authority of the jurisdiction of incorporation or formation of the Parent.

 

  (i) Parent Preferred Stock Conversion. The Parent shall have caused all Parent
Preferred Stock to be converted into Parent Common Stock.

 

  (j) Incentive Stock Plan. The Parent shall have adopted the Resulting Issuer
Incentive Stock Plan, to be effective as of the Closing.

 

8.4 Additional Conditions Precedent to the Obligations of the Parent

 

Notwithstanding any other term of the Offer, the Parent shall not be required to
accept for exchange or exchange, subject to any applicable rules and regulations
of the SEC, any Company Common Shares not theretofore accepted for exchange or
exchanged and, subject to the terms of the Agreement, may terminate or amend the
Offer unless there shall have been validly tendered (and not withdrawn) and
received by the depositary for the Offer prior to the expiration of the Offer at
least that number of Company Common Shares, when added to any Company Common
Shares already owned by Parent or any direct or indirect, wholly owned
Subsidiary of Parent, equals 100% of the then outstanding Company Common Shares
and Parent shall have entered into the Option Exchange Agreements, the Warrant
Exchange Agreements and the Alpha Exchange Agreement (the “Minimum Tender
Condition”).

 

8.5 Satisfaction of Conditions

 

The conditions precedent set out in this Article 8 are inserted for the benefit
of the respective Parties. Any Party may refuse to proceed with the Closing if
the conditions precedent inserted for its benefit are not fulfilled to its
reasonable satisfaction at or prior to the Closing, and it will incur no
liability to any other Party by reason of such refusal.

 

8.6 Right of Waiver

 

The conditions precedent set out in this Article 8 may be waived in whole or in
part by the Party for whose benefit they are inserted, in such Party’s absolute
discretion. No such waiver will be of any effect unless it is in writing signed
by the Party granting the waiver or if such Party determines to proceed with the
Closing.

 

Article 9
TERM AND TERMINATION

 

9.1 Term

 

This Agreement shall be effective from the date hereof until the earlier of the
Effective Time and the termination of this Agreement in accordance with its
terms.

 

73

 

 

9.2 Termination

 

  (a) This Agreement may be terminated prior to the Effective Time (provided,
however, that (x) in each case the Noteholder’s prior written consent shall be a
condition precedent to such termination and (y) if any of the conditions in this
Section 9.2(a) are not met, the Company shall be required to pay, and the
Noteholder shall be entitled to receive upon demand, the entire outstanding
principal balance of the Note plus all accrued and unpaid interest thereon and
any other sums payable to the Noteholder directly in connection with the Bridge
Loan Financing) by:

 

  (i) the mutual written agreement of the Parties; or

 

  (ii) either the Company or the Parent if:

 

  (A) the Parent Stockholder Approval Resolution is not approved by the
requisite vote at the Parent Meeting provided that a Party may not terminate
this Agreement pursuant to this Section 9.2(a)(ii)(A) if the failure to obtain
the Parent Stockholder Approval has been caused by, or is a result of, a breach
by such Party of any of its representations or warranties or the failure of such
Party to perform any of its covenants or agreements under this Agreement;

 

  (B) after the date of this Agreement, any Applicable Law is enacted, made,
enforced or amended, as applicable, that makes the consummation of the Offer
illegal or otherwise permanently prohibits or enjoins the Company, the Parent
from consummating the Offer, and such Applicable Law has, if applicable, become
final and non-appealable;

 

  (C) the Effective Time does not occur on or prior to the End Date, provided
that a Party may not terminate this Agreement pursuant to this Section
9.2(a)(ii)(C) if the failure of the Effective Time to so occur has been caused
by, or is a result of, a breach by such Party of any of its representations or
warranties or the failure of such Party to perform any of its covenants or
agreements under this Agreement;

 

  (D) the Minimum Tender Condition is not satisfied on or prior to the End Date,
provided that a Party may not terminate this Agreement pursuant to this Section
9.2(a)(ii)(D) if the failure of the Minimum Tender Condition to be satisfied has
been caused by, or is a result of, a breach by such Party of any of its
representations or warranties or the failure of such Party to perform any of its
covenants or agreements under this Agreement; or

 

  (E) the S-4 Registration Statement (1) has not been filed by the Parent with
the SEC on or prior to the Filing Deadline or (2) declared effective by the SEC
on or prior to the Effectiveness Deadline, provided that a Party may not
terminate this Agreement pursuant to this Section 9.2(a)(ii)(E) if the failure
to meet the Filing Deadline or Effectiveness Deadline has been caused by, or is
a result of, a breach by such Party of any of its representations or warranties
or the failure of such Party to perform any of its covenants or agreements under
this Agreement;

 

74

 

 

  (iii) the Company if:

 

  (A) a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of the Parent under this Agreement occurs that
would cause any condition in Section 8.3(a) or Section 8.3(b) not to be
satisfied, and such breach or failure is incapable of being cured on or prior to
the End Date or is not cured in accordance with the terms of Section 7.9;
provided that any willful breach shall be deemed to be incurable, and; provided,
further that the Company is not then in breach of this Agreement so as to cause
any condition in Section 8.2(a) or Section 8.2(b) not to be satisfied;

 

  (B)  

 

  (1) the Parent Board or any committee of the Parent Board fails to unanimously
recommend or withdraws, amends, modifies or qualifies the Parent Board Approval,
or publicly proposes or states its intention to do so (a “Parent Change in
Recommendation”); or

 

  (2) the Parent breaches Article 6 in any material respect;

 

  (C) there has occurred a Material Adverse Effect with respect to the Parent
that has not been disclosed by the Parent prior to the date hereof;

 

  (iv) the Parent

 

  (A) in order to enter into a definitive agreement providing for a Superior
Proposal in accordance with Section 6.1(e).

 

  (B) if a breach of any representation or warranty or failure to perform any
covenant or agreement on the part of the Company under this Agreement occurs
that would cause any condition in Section 8.2(a) or Section 8.2(b) not to be
satisfied, and such breach or failure is incapable of being cured on or prior to
the End Date or is not cured in accordance with the terms of Section 7.9;
provided that any willful breach shall be deemed to be incurable, and; provided,
further that the Parent is not then in breach of this Agreement so as to cause
any condition in Section 8.3(a) or Section 8.3(b) not to be satisfied;

 

  (C)  

 

  (1) if the Company Board or any committee of the Company Board fails to
unanimously recommend or withdraws, amends, modifies or qualifies the Company
Board Approval, or publicly proposes or states its intention to do so (a
“Company Change in Recommendation”); or

 

75

 

 

  (2) if the Company breaches Article 6 in any material respect; or

 

  (D) if there has occurred a Material Adverse Effect with respect to the
Company that has not been publicly disclosed by the Company prior to the date
hereof.

 

  (b) The Party desiring to terminate this Agreement pursuant to this Section
9.2 shall give notice of such termination to the other Party, specifying in
reasonable detail the basis for such Party’s exercise of its termination right.

 

9.3 Effect of Termination

 

If this Agreement is terminated pursuant to Section 9.2, this Agreement shall
become void and of no further force or effect without liability of any Party (or
any shareholder, director, officer, employee, agent, consultant or
representative of such Party) to any other Party to this Agreement, except (a)
as set forth in Section 10.16 and (b) provided further that no Party shall be
relieved of any liability for any willful breach by it of this Agreement. No
termination of this Agreement will affect the obligations of the Parties
contained in the Confidentiality Agreement, all of which obligations will, in
addition to this Section 9.3, Article 10 and the defined terms used in such
Section and Article set forth or referenced in Section 1.1 hereof, survive
termination of this Agreement in accordance with their respective terms.

 

Article 10
GENERAL PROVISIONS

 

10.1 Amendments

 

This Agreement and the Offer may, at any time and from time to time before or
after the holding of the Parent Meeting but not later than the Effective Time,
be amended by mutual written agreement of the Parties, without further notice to
or authorization on the part of the Company Securityholders (provided, however,
that the Parties shall provide the Noteholder with prior written notice of any
and all proposed amendments, and the Noteholder shall have the right to veto any
such proposed amendment), and any such amendment may, without limitation:

 

  (a) change the time for performance of any of the obligations or acts of the
Parties;

 

  (b) modify any representation or warranty contained herein or in any document
delivered pursuant hereto;

 

  (c) modify any of the covenants contained in this Agreement and waive or
modify performance of any of the obligations of the Parties; and/or

 

  (d) modify any mutual conditions contained in this Agreement.

 

76

 

 

10.2 Notices

 

Any notice, direction or other communication regarding the matters contemplated
by this Agreement must be in writing, sent by personal delivery, courier,
facsimile or electronic mail and addressed:

 

  (a) to Parent at:

 

Ameri Holdings, Inc.

5000 Research Court

Suite 750

Suwanee, GA 30024

Attention: Barry Kostiner

Email: Barry.Kostiner@ameri100.com

 

with copies to:

 

 

Sheppard Mullin Richter & Hampton LLP

30 Rockefeller Plaza

New York, NY 10112

Attention: Richard Friedman

Email: rafriedman@sheppardmullin.com

 

  (b) to the Company at:

 

Jay Pharma Inc.

 

181 Bay Street, Suite 4400E

 

Toronto ON, M5J 2T3, Canada

 

Attention: David Stefansky

 

Email: dstefansky@bezalelpartners.com

 

with copies to:

 

Haynes and Boone, LLP

30 Rockefeller Plaza

 

26th Floor

 

New York, NY 10112

 

Attention: Rick Werner

 

Email: Rick.Werner@haynesboone.com

 

  (c) to the Noteholder at:

 

Alpha Capital Anstalt

 

Lettstrasse 32

 

9490 Vaduz, Liechtenstein

 

Attention: Konrad Ackermann, Director

 

 

with copies to:

 

Grushko & Mittman, P.C.

 

515 Rockaway Avenue

 

Valley Stream, NY 11581

 

Attention: Edward Grushko

 

Email: ed@grushkomittman.com

 

77

 

 

Any notice or other communication is deemed to be given and received (i) if sent
by personal delivery or same day courier, on the date of delivery if it is a
Business Day and the delivery was made prior to 4:00 p.m. (local time in place
of receipt) and otherwise on the next Business Day, (ii) if sent on a Business
Day by email before 11:59 p.m. (recipient’s time), when transmitted, (iii) if
sent by email on a day other than a Business Day, or if sent by email after
11:59 p.m. (recipient’s time), on the Business Day following the date when
transmitted, (iv) if sent by overnight courier, on the next Business Day, or (v)
if sent by facsimile, on the Business Day following the date of confirmation of
transmission by the originating facsimile. A Party may change its address for
service from time to time by providing a notice in accordance with the
foregoing. Any subsequent notice or other communication must be sent to the
Party at its changed address. Any element of a Party’s address that is not
specifically changed in a notice will be assumed not to be changed. Sending a
copy of a notice or other communication to a Party’s legal counsel as
contemplated above is for information purposes only and does not constitute
delivery of the notice or other communication to that Party. The failure to send
a copy of a notice or other communication to legal counsel does not invalidate
delivery of that notice or other communication to a Party.

 

10.3 Further Assurances

 

Each Party will execute and deliver all such further documents and instruments
and do all acts and things as the other Parties may, either before or after the
Effective Time, reasonably require to effectively carry out or better evidence
or perfect the full intent and meaning of this Agreement.

 

10.4 Time of the Essence

 

Time is of the essence to this Agreement.

 

10.5 Expenses

 

Each of the Parties shall be responsible for its own costs and charges incurred
with respect to the transactions contemplated herein, including all costs and
charges incurred prior to the date of this Agreement and all legal and
accounting fees and disbursements relating to preparing the Transaction
Documents or otherwise relating to the transactions contemplated herein.

 

10.6 Injunctive Relief

 

The Parties agree that irreparable harm would occur for which money damages
would not be an adequate remedy at law in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the Parties shall be
entitled to injunctive and other equitable relief to prevent breaches or
threatened breaches of this Agreement, and to enforce compliance with the terms
of this Agreement without any requirement for the securing or posting of any
bond in connection with the obtaining of any such injunctive or other equitable
relief, this being in addition to any other remedy to which the Parties may be
entitled at law or in equity.

 

78

 

 

10.7 Waiver

 

No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar). No waiver will be binding unless
executed in writing by the Party to be bound by the waiver (provided, however,
that the Parties shall provide the Noteholder with prior written notice of any
and all proposed waivers, and the Noteholder shall have the right to veto any
such proposed waiver). A Party’s failure or delay in exercising any right under
this Agreement will not operate as a waiver of that right. A single or partial
exercise of any right will not preclude a Party from any other or further
exercise of that right or the exercise of any other right.

 

10.8 No Third Party Beneficiaries

 

The Parties intend that this Agreement will not benefit or create any right or
cause of action in favor of, any Person, other than the Parties. No Person,
other than the Parties to this Agreement, is entitled to rely on the provisions
of this Agreement in any action, suit, proceeding, hearing or other forum.

 

10.9 Entire Agreement

 

This Agreement, together with the Confidentiality Agreement, constitutes the
entire agreement between the Parties with respect to the transactions
contemplated by this Agreement and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties; provided that to the extent any provisions of the Confidentiality
Agreement conflict with the terms of this Agreement, the terms of this Agreement
shall prevail. There are no representations, warranties, covenants, conditions
or other agreements, express or implied, collateral, statutory or otherwise,
between the Parties in connection with the subject matter of this Agreement,
except as specifically set forth in this Agreement. The Parties have not relied
and are not relying on any other information, discussion or understanding in
entering into and completing the transactions contemplated by this Agreement.

 

10.10 Benefit of the Agreement

 

This Agreement will inure to the benefit of and be binding upon the respective
heirs, executors, administrators, other legal representatives, successors and
permitted assigns of the Parties.

 

10.11 Successors and Assigns

 

  (a) This Agreement becomes effective only when executed by the Company and the
Parent. After that time, it will be binding upon and inure to the benefit of the
Company and the Parent and their respective successors and permitted assigns.

 

  (b) Neither this Agreement nor any of the rights or obligations under this
Agreement are assignable or transferable by any Party without the prior written
consent of the other Party.

 

10.12 Severability

 

If any provision of this Agreement is determined to be illegal, invalid or
unenforceable by any court of competent jurisdiction, that provision will be
severed from this Agreement and the remaining provisions shall remain in full
force and effect. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the fullest extent possible.

 

79

 

 

10.13 Governing Law

 

This Agreement will be governed by and interpreted and enforced in accordance
with the laws of the Province of Ontario and the federal laws of Canada
applicable therein. Each Party irrevocably attorns and submits to the exclusive
jurisdiction of the courts of competent jurisdiction of the Province of Ontario
in any proceeding hereunder, and waives objection to the venue of any Proceeding
in such court or that such court provides an inconvenient forum. Notwithstanding
the foregoing, the expressions “commercially reasonable efforts” and
“commercially reasonable actions” shall have the meaning given such expressions
under the laws of the State of New York.

 

10.14 Counterparts

 

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which taken together will be deemed to
constitute one and the same instrument.

 

10.15 Electronic Execution

 

Delivery of an executed signature page to this Agreement by any Party by
electronic transmission will be as effective as delivery of a manually executed
copy of the Agreement by such Party.

 

10.16 Expense Reimbursement

 

  (a) For purposes of this Agreement,

 

  (i) “Company Expense Reimbursement” means an amount equal to the documented
out-of-pocket fees and expenses incurred or paid by or on behalf of the Company
in connection with this Agreement or the consummation of any of the transactions
in an amount that will not exceed $500,000, and “Parent Expense Reimbursement”
means an amount equal to the documented out-of-pocket fees and expenses incurred
or paid by or on behalf of the Parent in connection with this Agreement or the
consummation of any of the transactions in an amount that will not exceed
$500,000.

 

  (ii) “Company Expense Reimbursement Event” means the termination of this
Agreement:

 

  (A) by the Parent pursuant to Section 9.2(a)(iv)(C) if:

 

  (1) prior to such termination, an Acquisition Proposal for the Company is made
or publicly announced or otherwise publicly disclosed by any Person (other than
the Parent or any of its Affiliates) or any Person (other than the Parent or any
of its Affiliates) shall have publicly announced an intention to make an
Acquisition Proposal for the Company; and

 

80

 

 

  (2) within 365 days following the date of such termination, (x) an Acquisition
Proposal for the Company (whether or not such Acquisition Proposal is the same
Acquisition Proposal referred to in clause (A) above) is consummated or
effected, (y) the Company, directly or indirectly, in one or more transactions,
enters into a contract or a letter of intent in respect of such Acquisition
Proposal for the Company (whether or not such Acquisition Proposal is the same
Acquisition Proposal referred to in clause (A) above) and such Acquisition
Proposal is later consummated or effected (whether or not such Acquisition
Proposal is later consummated or effected within 365 days after such
termination), or (z) an Acquisition Proposal for the Company is made or publicly
announced or otherwise publicly disclosed by any Person (other than the Parent
or any of its Affiliates) or any Person (other than the Parent or any of its
Affiliates) shall have publicly announced an intention to make an Acquisition
Proposal for the Company.

 

For purposes of the foregoing, the term “Acquisition Proposal” shall have the
meaning specified in Section 1.1, except that references to “20% or more” in the
definition of “Acquisition Proposal” in Section 1.1 shall be deemed to be
references to “50% or more.”

 

  (iii) “Parent Expense Reimbursement Event” means the termination of this
Agreement:

 

  (A) by the Company pursuant to Section 9.2(a)(ii)(A) or Section 9.2(a)(iii)(B)
if:

 

  (1) prior to such termination, an Acquisition Proposal for the Parent is made
or publicly announced or otherwise publicly disclosed by any Person (other than
the Parties) or any Person (other than the Parties or their Affiliates) shall
have publicly announced an intention to make an Acquisition Proposal for the
Parent; and

 

  (2) within 365 days following the date of such termination, (x) an Acquisition
Proposal for the Parent (whether or not such Acquisition Proposal is the same
Acquisition Proposal referred to in clause (A) above) is consummated or
effected, or (y) the Parent or one or more of its Subsidiaries, directly or
indirectly, in one or more transactions, enters into a contract in respect of
such Acquisition Proposal for the Parent (whether or not such Acquisition
Proposal is the same Acquisition Proposal referred to in clause (A) above) and
such Acquisition Proposal is later consummated or effected (whether or not such
Acquisition Proposal is later consummated or effected within 365 days after such
termination); or

 

81

 

 

  (B) by the Parent pursuant to Section 9.2(a)(iv)(A).

 

For purposes of the foregoing, the term “Acquisition Proposal” shall have the
meaning specified in Section 1.1, except that references to “20% or more” in the
definition of “Acquisition Proposal” in Section 1.1 shall be deemed to be
references to “50% or more”.

 

  (b) The Company Expense Reimbursement shall be paid by the Company to the
Parent (or as the Parent may direct by notice in writing), by wire transfer of
immediately available funds, if a Company Expense Reimbursement Event occurs.

 

  (c) The Parent Expense Reimbursement shall be paid by the Parent to the
Company by wire transfer of immediately available funds, if a Parent Expense
Reimbursement Event occurs.

 

  (d) The Company acknowledges that the agreements contained in this Section
10.16 are an integral part of the transactions contemplated by this Agreement,
and that without these agreements, neither the Parent nor the Company would
enter into this Agreement, and that the amounts set out in this Section 10.16
represent liquidated damages which are a genuine pre-estimate of the damages,
including opportunity costs, reputational damages, and out-of-pocket
expenditures, which the Parent will suffer or incur as a result of the event
giving rise to such damages and resultant termination of this Agreement, and are
not penalties. The Company irrevocably waives any right they may have to raise
as a defence that any such liquidated damages are excessive or punitive. In the
event the amounts set out in Section 10.16 are paid to the Parent (or as it
directs), no other amounts will be due and payable as damages or otherwise by
the Company, and the Parent hereby accepts that such payments are the maximum
aggregate amount that the Company shall be required to pay in lieu of any
damages or any other payments or remedy which the Parent may be entitled to in
connection with this Agreement or the transactions contemplated by this
Agreement; provided, however, that this limitation shall not apply in the event
of a wilful breach by the Company of its representations, warranties, covenants
or agreements set forth in this Agreement (which breach and liability,
therefore, shall not be affected by termination of this Agreement or any payment
of the amounts set out in Section 10.16, as applicable).

 

  (e) The Parent acknowledges that the agreements contained in this Section
10.16 are an integral part of the transactions contemplated by this Agreement,
and that without these agreements, neither the Parent nor the Company would
enter into this Agreement, and that the amounts set out in this Section 10.16
represent liquidated damages which are a genuine pre-estimate of the damages,
including opportunity costs, reputational damages, and out-of-pocket
expenditures, which the Company will suffer or incur as a result of the event
giving rise to such damages and resultant termination of this Agreement, and are
not penalties. The Parent irrevocably waives any right it may have to raise as a
defence that any such liquidated damages are excessive or punitive. In the event
the amounts set out in Section 10.16 are paid to the Company (or as it directs),
no other amounts will be due and payable as damages or otherwise by the Parent,
and the Company hereby accepts that such payments are the maximum aggregate
amount that the Parent shall be required to pay in lieu of any damages or any
other payments or remedy which the Company may be entitled to in connection with
this Agreement or the transactions contemplated by this Agreement; provided,
however, that this limitation shall not apply in the event of a wilful breach by
the Parent of its representations, warranties, covenants or agreements set forth
in this Agreement (which breach and liability, therefore, shall not be affected
by termination of this Agreement or any payment of the amounts set out in
Section 10.16, as applicable).

 

82

 

 

10.17 Rules of Construction

 

The Parties to this Agreement waive the application of any Applicable Law or
rule of construction providing that ambiguities in any agreement or other
document shall be construed against the party drafting such agreement or other
document.

 

10.18 No Liability

 

No director or officer of the Parent shall have any personal liability
whatsoever to the Company under this Agreement or any other document delivered
in connection with the transactions contemplated hereby on behalf of the Parent.
No director or officer of the Company shall have any personal liability
whatsoever to the Parent under this Agreement or any other document delivered in
connection with the transactions contemplated hereby on behalf of the Company.

 

10.19 Transaction Engagements.

 

  (a) Notwithstanding anything to the contrary in this Agreement, from and after
the Closing, (i) all communications between the Parent or its Subsidiaries or
any of their respective Representatives, on one hand, and Sheppard, Mullin,
Richter & Hampton LLP (“SMRH”), on the other hand, in connection with the
Transaction (collectively, the “SMRH Transaction Engagements”) shall be deemed
to be attorney-client confidences that belong solely to the members of the
Parent Board as of immediately prior to the Effective Time (the “Parent
Transaction Board Members”) and not the Parent or its Subsidiaries, (ii) neither
the Company or any of their respective Representatives shall have access to any
such communications, or to any of the files or other documents delivered or
prepared in connection therewith, (iii) the Transaction Board Members shall be
the sole holder of the attorney-client privilege with respect to each SMRH
Transaction Engagement, and neither the Parent or its Subsidiaries or any of
their respective Representatives nor the Company or any of their respective
Representatives shall be a holder thereof, (iv) to the extent that files of SMRH
in respect of any SMRH Transaction Engagement constitute property of the client
thereof, only Transaction Board Members shall hold such property rights thereto,
and (v) unless directed to do so by the Parent Transaction Board Members or by a
court of competent jurisdiction or other Governmental Authority (and then in
each case only to the extent of such direction), SMRH shall not have any duty
whatsoever to reveal or disclose any such attorney-client communications or
files related to the Parent or its Subsidiaries or any of their respective
Representatives or the Company or any of their respective Representatives by
reason of any attorney-client relationship between SMRH and the Parent or any of
its Subsidiaries or otherwise.

 

83

 

 

  (b) Notwithstanding anything to the contrary in this Agreement, from and after
the Closing, (i) all communications between the Company or its Subsidiaries or
any of their respective Representatives, on one hand, and Haynes and Boone, LLP
(“HB”), on the other hand, in connection with the Transaction (collectively, the
“HB Transaction Engagements”) shall be deemed to be attorney-client confidences
that belong solely to the members of the Company Board as of immediately prior
to the Effective Time (the “Company Transaction Board Members”) and not the
Company or its Subsidiaries, (ii) neither the Parent or any of their respective
Representatives shall have access to any such communications, or to any of the
files or other documents delivered or prepared in connection therewith, (iii)
the Company Transaction Board Members shall be the sole holder of the
attorney-client privilege with respect to each HB Transaction Engagement, and
neither the Company or its Subsidiaries or any of their respective
Representatives nor the Parent or any of their respective Representatives shall
be a holder thereof, (iv) to the extent that files of HB in respect of any HB
Transaction Engagement constitute property of the client thereof, only Company
Transaction Board Members shall hold such property rights thereto, and (v)
unless directed to do so by the Company Transaction Board Members or by a court
of competent jurisdiction or other Governmental Authority (and then in each case
only to the extent of such direction), HB shall not have any duty whatsoever to
reveal or disclose any such attorney-client communications or files related to
the Company or its Subsidiaries or any of their respective Representatives or
the Parent or any of their respective Representatives by reason of any
attorney-client relationship between HB and the Company or any of its
Subsidiaries or otherwise.

 

10.20 No Group Status. Nothing contained in this Agreement, and no action taken
by any shareholder (including the Noteholder) of the Company pursuant hereto or
otherwise in connection herewith, shall be deemed to constitute the shareholders
(including the Noteholder) of the Company as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
shareholders of the Company (including the Noteholder) are in any way acting in
concert or as a “group” (within the meaning of Section 13 the United States
Exchange Act) with respect to such obligations or the transactions contemplated
by this Agreement. Except as otherwise provided in or contemplated by this
Agreement, there are no agreements (written or oral) between and among the
shareholders (including the Noteholder) of the Company with respect to the
transactions contemplated hereby.

 

[remainder of page intentionally left blank]

 

84

 

 

IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.

 

  PARENT:         AMERI HOLDINGS, INC.         By: /s/ Barry Kostiner    
Authorized Signing Officer   Print Name: Barry Kostiner         COMPANY:        
  JAY PHARMA INC.         By: /s/ Hank Cohn     Authorized Signing Officer  
Print Name: Hank Cohn         SOLELY WITH RESPECT TO SECTION 2.1:         JAY
PHARMA MERGER SUB, INC.         By: /s/ Barry Kostiner     Authorized Signing
Officer   Print Name: Barry Kostiner         1236567 B.C. UNLIMITED LIABILITY
COMPANY         By: /s/ Barry Kostiner     Authorized Signing Officer   Print
Name: Barry Kostiner         /s/ Barry Kostiner   BARRY KOSTINER

 

85

 

 